ICJ_076_ELSI_GBR_ITA_1989-07-20_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
ELETTRONICA SICULA S.p.A. (ELSI

(UNITED STATES OF AMERICA v. ITALY)

JUDGMENT OF 20 JULY 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L’ELETTRONICA SICULA S.p.A. (ELST)

(ETATS-UNIS D’AMERIQUE c. ITALIE)

ARRET DU 20 JUILLET 1989
Official citation :

Elettronica Sicula S.p.A. (ELSI), Judgment,
C.J. Reports 1989, p. 15.

Mode officiel de citation:

Elettronica Sicula S.p.A. (ELSI), arrêt,
C.J. Recueil 1989, p. 15.

 

Sales number 5 6 2
N° de vente :

 

 

 
15

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1989

20 juillet 1989

AFFAIRE
DE L’ELETTRONICA SICULA $.p.A. (ELSI)

(ÉTATS-UNIS D’AMERIQUE c. ITALIE)

Protection diplomatique — Règle de l'épuisement des recours internes — Appli-
cabilité à une demande introduite en vertu d'un traité qui ne mentionne pas la règle
— Applicabilité à une demande d'arrêt déclaratoire — Allégation que l'estoppel
empêche d'invoquer l'exception — Conditions requises pour que la règle soit
observée.

Allégation de violations du traité d'amitié, de commerce et de navigation de 1948
entre les Etats-Unis et l'Italie, du protocole et de l'accord de 1951 complétant le
traité.

Article III du traité de 1948 — Allégation d’ingérence dans le droit des action-
naires de «contrôler et gérer» une société, par la réquisition de son usine et de ses
équipements — Sens de la clause restrictive «en conformité des lois et règlements
applicables » d'une Partie — Pertinence du droit interne — Possibilité de troubler
l'exercice normal de droits dans des situations d’urgente nécessité publique ou
autres.

Paragraphes I et 3 de l'article V du traité de 1948 — « Protection et ... sécurité …
constantes» des ressortissants de chaque Partie «pour leurs personnes et leurs
biens» — Norme de protection prescrite — Définition des «biens» à protéger
— Grief d'occupation d'un bien — Disposition conventionnelle n'équivalant pas à
la garantie qu'un bien ne sera jamais, en quelque circonstance que ce soit, l'objet
d'une occupation ou de troubles de jouissance — Grief tiré du retard avec lequel
il a été statué sur un recours exercé contre une réquisition.

Paragraphe 2 de l’article V du traité de 1948 — Paragraphe 1 du protocole au
traité de 1948 — « Les ressortissants … de chacune des … Parties … ne pourront être
privés de leurs biens. » — Différence entre le texte anglais («taken») et le texte
italien («espropriati») — Expropriation déguisée — Importance de la situation
financière de la société.

Article premier de l'accord complétant le traité de 1948 — Interdiction de «me-
sures arbitraires ou discriminatoires ayant notamment pour effet » d'empêcher de
contrôler et de gérer effectivement des entreprises ou de porter préjudice à des droits
légitimement acquis — Effet du mot «notamment » — Définition de l'arbitraire en
droit international — Incidence des conclusions d’une juridiction nationale sur la

4

1989
20 juillet
Rôle général
n° 76
ELETTRONICA SICULA (ARRÊT) 16

question de savoir si un acte doit être qualifié d’arbitraire en droit international
— Question de savoir si une ordonnance prise dans le cadre d’un système de droit
et de recours qui fonctionnait peut constituer une mesure arbitraire.

Article VIH du traité de 1948 — Droit « d'acquérir, détenir et céder des biens im-
mobiliers ou des intérêts dans ces biens » — Différence entre le texte anglais («in-
terests ») et le texte italien (« diritti reali») — Normes de protection établies par le
traité.

ARRÊT

Présents: M. Rupa, Président; MM. ODA, AGO, SCHWEBEL, sir Robert JENNINGS,
juges; M. VALENCIA-OSPINA, Greffier.

En l’affaire de l’Elettronica Sicula S.p.A. (ELSD,
entre

les Etats-Unis d'Amérique,
représentés par
l'honorable Abraham D. Sofaer, conseiller juridique au département d’Etat,
M. Michael J. Matheson, conseiller juridique adjoint au département d’ Etat,
comme coagents;
M. Timothy E. Ramish,
comme agent adjoint;
Me Melinda P. Chandler, avocat-conseiller au département d’Etat,
M. Sean D. Murphy, avocat-conseiller au département d’Etat,
l'honorable Richard N. Gardner, ambassadeur en Italie (1977-1981); profes-
seur de droit et de diplomatie internationale à l’Université Columbia, titu-

laire de la chaire Henry L. Moses; conseiller du cabinet juridique Coudert
Brothers,

comme conseils et avocats;

M. Giuseppe Bisconti, Studio Legale Bisconti, Rome,

M. Franco Bonelli, professeur de droit à l’Université de Gênes; associé du
Studio Legale Bonelli,

M. Elio Fazzalari, professeur de procédure civile à l'Université de Rome;
associé du Studio Legale Fazzalari,

M. Shabtai Rosenne, membre du barreau israélien; membre de l’Institut de
droit international; membre honoraire de l’ American Society of Interna-
tional Law, ‘

comme conseillers, ,
et

la République italienne,
représentée par
M. Luigi Ferrari Bravo, professeur de droit international à l’Université de
Rome; chef du service du contentieux du ministère des affaires étrangères,
comme agent et conseil;
ELETTRONICA SICULA (ARRÊT) 17

M. Riccardo Monaco, professeur émérite de l’Université de Rome,
comme coagent et conseil;

M. Ignazio Caramazza, avocat de l'Etat; secrétaire général de l’Avvocatura
Generale dello Stato,

comme coagent et avocat;

M. Michael Joachim Bonell, professeur de droit comparé à l’Université de
Rome,

M. Francesco Capotorti, professeur de droit international à l’Université de
Rome,

M. Giorgio Gaja, professeur de droit international à l’Université de Flo-
rence,

M. Keith Highet, membre des barreaux de New York et du district de
Columbia,

M. Berardino Libonati, professeur de droit commercial à l'Université de
Rome,

comme conseils et avocats;
assistés de

M. David Clark, LI.B. (Hons), membre de la Law Society of Scotland,

M. Alberto Colella, conseiller juridique adjoint au ministère des affaires
étrangères,

M. Alan Derek Hayward, Fellow de l’Institute of Chartered Accountants in
England and Wales,

M. Pier Giusto Jaeger, professeur de droit commercial à l'Université de
Milan,

M. Attila Tanzi, conseiller juridique adjoint au ministére des affaires étran-
gères,

M. Eric Wyler, maître assistant de droit international public à la faculté de
droit de l’Université de Lausanne, |

comme conseillers,

LA CHAMBRE CONSTITUÉE PAR LA COUR INTERNATIONALE DE JUSTICE pour
connaître de l’affaire susmentionnée,

ainsi composée,
après délibéré,
rend l'arrêt suivant:

1. Par lettre du 6 février 1987, déposée au Greffe de la Cour le même jour, le
secrétaire d'Etat des Etats-Unis d'Amérique a transmis à la Cour une requête
introduisant une instance contre la République italienne au sujet d’un différend
découlant de la réquisition par le Gouvernement italien de l’usine et d’autres
éléments du patrimoine de Raytheon-Elsi S.p.A., société italienne connue pré-
cédemment sous le nom d’Elettronica Sicula S.p.A. (ELSD, qui était selon eux
contrôlée à 100 pour cent par deux sociétés des Etats-Unis. Par cette même
lettre, le secrétaire d’Etat a fait savoir à la Cour que le Gouvernement des Etats-
Unis demandait, conformément à l’article 26 du Statut de la Cour, que le diffé-
rend soit tranché par une chambre de la Cour.
ELETTRONICA SICULA (ARRÊT) 18

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement de la République italienne.
Conformément au paragraphe 3 de cet article, tous les autres Etats admis à ester
devant la Cour en ont été informés.

3. Par télégramme du 13 février 1987, le ministre des affaires étrangères
d’Italie a fait savoir à la Cour que son gouvernement acceptait la proposition
du Gouvernement des Etats-Unis tendant à ce que l’affaire soit portée devant
une chambre composée conformément à l’article 26 du Statut, acceptation qui
a été confirmée par lettre de l’agent de l’Italie en date du 13 février 1987.

4. Par ordonnance du 2 mars 1987, la Cour, après avoir rappelé la demande
de constitution d’une chambre et mentionné que les Parties avaient été dûment
consultées au sujet de la composition de cette chambre conformément au para-
graphe 2 de l’article 26 du Statut et au paragraphe 2 de l’article 17 du Règlement
de la Cour, a décidé d’accéder à la demande des Gouvernements des Etats-Unis
d'Amérique et de l’Italie tendant à ce que soit constituée une chambre spé-
ciale de cinq juges pour connaître de l'affaire; elle a déclaré que, lors d’une
élection tenue le même jour, M. Nagendra Singh, Président de la Cour, ainsi
que MM. Oda, Ago et Schwebel et sir Robert Jennings, juges, avaient été élus
membres de la Chambre; elle a aussi déclaré que la Chambre, ainsi composée,
avait été dûment constituée par cette ordonnance pour connaître de l’affaire.

5. Par la même ordonnance, la Cour a en outre fixé des délais pour le dépôt
d’un mémoire par les Etats-Unis d'Amérique et d’un contre-mémoire par
l'Italie, qui ont été dûment déposés dans ces délais. Dans son contre-mémoire,
l'Italie a soulevé une exception à la recevabilité de la requête; par lettres adres-
sées au Greffier le 16 novembre 1987, les Parties, se référant au paragraphe 8 de
l’article 79 du Règlement de la Cour, se sont mises d’accord pour que cette
exception «soit tranchée lors de l'examen au fond». Par ordonnance du 17 no-
vembre 1987, la Chambre a pris note de cet accord, a jugé nécessaire la pré-
sentation d’autres pièces de procédure par les Parties, a autorisé la présenta-
tion d’une réplique par les Etats-Unis d’ Amérique et d’une duplique par l'Italie
et a fixé des délais pour leur dépôt. La réplique et la duplique ont été dûment
déposées dans ces délais.

6. Le 11 décembre 1988, M. Nagendra Singh, président de la Chambre, est
décédé. De nouvelles consultations ayant eu lieu avec les Parties au sujet de
la composition de la Chambre, conformément au paragraphe 2 de l’article 17
du Règlement de la Cour, la Cour a déclaré, par ordonnance du 20 décembre
1988, que M. Ruda, Président de la Cour, avait été élu le même jour membre
de la Chambre pour occuper le siège devenu vacant à la suite du décès de
M. Nagendra Singh. Conformément au paragraphe 2 de Particle 18 du Régle-
ment de la Cour M. Ruda, Président de la Cour, est devenu président de la
Chambre.

7. Au cours de douze audiences publiques tenues du 13 février au 2 mars
1989, la Chambre a entendu:

Pour les Etats-Unis d'Amérique: l'honorable A. D. Sofaer,
M. M. J. Matheson,
M. T. E. Ramish,
M™e M. P. Chandler,
M.S. D. Murphy,
l'honorable KR. N. Gardner,
M. G. Bisconti,
M. F. Bonelli,
M. E. Fazzalari.
ELETTRONICA SICULA (ARRÊT) 19

Pour la République italienne: M. L. Ferrari Bravo,

. Capotorti,
.G. Gaja,

M

M

M. M. J. Bonell,
M.F

M

M. B. Libonati.

8. Les Etats-Unis ont fait comparaitre en qualité de temoins M. Charles
Francis Adams (dont l’interrogatoire a été conduit par M. Sofaer et le contre-
interrogatoire par M. Highet) et M. John Dickens Clare (dont l’interrogatoire
a éte conduit par M™ Chandler et le contre-interrogatoire par M. Highet).
Les Etats-Unis ont fait comparaitre en qualité d’expert M. Timothy Lawrence
(dont le contre-interrogatoire a été conduit par M. Bonell). M. Giuseppe
Bisconti s’est également adressé a la Cour au nom des Etats-Unis; comme
il avait eu l’occasion de se référer 4 des points de fait dont il avait connais-
sance en tant qu’avocat de la société Raytheon, le président de la Chambre
a accédé à une demande de l’agent de I’Italie tendant à ce que M. Bisconti soit
considéré à cet égard comme témoin. M. Bisconti, qui a fait savoir à la Chambre
que la société Raytheon avait levé son immunité et qu’il y avait lui-même re-
noncé, s’est soumis à un contre-interrogatoire conduit par M. Highet. L'Italie
a fait comparaître en qualité d’expert M. Alan Derek Hayward.

9. Pendant l’audience, le président et des membres de la Chambre ont posé
des questions aux Parties ainsi qu’aux témoins et experts; des réponses, avec
documents à l’appui, ont été données oralement et par écrit avant la clôture de
la procédure orale. La Chambre a décidé en outre que chaque Partie pourrait
formuler des observations écrites sur les réponses de l’autre Partie à une série
de questions qui avaient été posées vers la fin de la procédure orale; un délai a
été fixé à cet effet; des observations écrites ont été dûment déposées dans ce
délai. Une question a encore été posée, après la clôture des audiences, à l’une
des Parties, qui y a répondu par écrit; l’autre Partie a eu la possibilité de pré-
senter des observations sur cette réponse.

10. Au cours de la procédure écrite, les conclusions ci-après ont été présen-
tées par les Parties:

Au nom des Etats-Unis d’Amérique,

dans la requéte:

«tout en se réservant le droit de compléter et de modifier, le cas échéant,
les présentes conclusions pendant la suite de la procédure, les Etats-Unis
prient la Cour de dire et juger:

a) que le Gouvernement italien a violé le traité d’amitié, de commerce et
de navigation de 1948 entre les Etats-Unis d’ Amérique et la République
italienne, en particulier ses articles II, III, V et VII, ainsi que les ar-
ticles premier et V de l’accord complémentaire de 1951;

b) que le Gouvernement italien est tenu de verser aux Etats-Unis des dom-
mages et intérêts dont le montant sera fixé par la Cour en proportion
des préjudices subis par des ressortissants des Etats-Unis à la suite des-
dites violations, y compris les pertes financières supplémentaires que
Raytheon a subies pour avoir remboursé les emprunts garantis et ne pas

8
ELETTRONICA SICULA (ARRÊT) 20

avoir recouvré les sommes qui lui étaient dues au titre d’un crédit
qu’elle avait ouvert, ainsi qu’en raison des dépenses qu’elle a faites afin
de se défendre dans des actions intentées par des banques italiennes, de
limiter l’atteinte portée à sa réputation et à son crédit, et de demander
réparation » ;

dans le mémoire:

«les Etats-Unis s’estiment autorisés à demander à la Cour de dire et
juger:
a) que l'Italie — par les actes et omissions décrits ci-dessus, qui ont em-

pêché Raytheon et Machlett, sociétés des Etats-Unis, de liquider les
biens de PELSI, société italienne entièrement entre leurs mains, et qui
ont causé la faillite de cette société, ainsi que par ses actes et omissions
ultérieurs — a violé les obligations qu’elle avait assumées au regard du
droit international dans le traité d’amitié, de commerce et de navigation
entre les deux pays et dans l’accord complétant ce traité et, en particu-
lier, qu’elle a violé:

— le paragraphe 2 de l’article III, en ce que les actes et omissions de
l'Italie ont empêché Raytheon et Machlett d’exercer leur droit de
gérer et de contrôler une société italienne;

— les paragraphes | et 3 de l’article V, en ce que les actes et omissions de
l'Italie ont constitué un manquement à l'obligation d’assurer pleine-
ment la protection et la sécurité, de la manière requise par le traité et
par le droit international;

— le paragraphe 2 de l’article V, en ce que les actes et omissions de
l'Italie ont constitué une dépossession privant Raytheon et Machlett
de leurs droits sur des biens, sans une indemnité équitable et sans
une procédure conforme au droit;

— l’article VII, en ce que ces actes et omissions ont dénié 4 Raytheon et
Machlett le droit de céder leurs intérêts dans des biens immobiliers à
des conditions non moins favorables que celles dont aurait joui une
société italienne sur une base de réciprocité;

~ l’article premier de l’accord complémentaire, en ce que le traitement
appliqué à Raytheon et Machlett était à la fois arbitraire et discrimi-
natoire, les a empêchées de diriger et de gérer effectivement l’ELSI,
et a porté préjudice aux autres droits et intérêts qu’elles avaient légiti-
mement acquis;

b) que, vu ces violations du traité et de l’accord complémentaire, considé-

c)

rées séparément et conjointement, les Etats-Unis ont droit à une indem-
nité d’un montant égal au montant total du préjudice qui en est résulté
pour Raytheon et Machlett, y compris les pertes que ces sociétés ont
subies sur leurs investissements, sur les prêts garantis et sur les comptes
courants ouverts, les frais de justice engagés par Raytheon du fait de la
faillite, pour assurer sa défense dans des poursuites liées à celle-ci et
pour faire valoir ses propres revendications, ainsi que les intérêts sur
lesdits montants, calculés au taux de base des Etats-Unis depuis la date
de la perte jusqu’à celle du paiement de l’indemnité et composés an-
nuellement ;

que l'Italie doit, en conséquence, verser aux Etats-Unis la somme de
12 679 000 dollars des Etats-Unis, plus les intérêts, calculés comme il est
dit ci-dessus » ;
ELETTRONICA SICULA (ARRÊT) 21

dans la réplique:

«les Etats-Unis s’estiment autorisés à prier la Cour de dire et juger:

a)
b)

€)

d)

que les demandes présentées par les Etats-Unis sont recevables devant
la Cour vu que tous les recours internes raisonnables ont été épuisés ;
que l'Italie — par les actes et omissions décrits ci-dessus ainsi que dans
le mémoire, qui ont empêché Raytheon et Machlett, sociétés des Etats-
Unis, de liquider les biens de l ELSI, société italienne entièrement entre
leurs mains, et qui ont causé la faillite de cette société, ainsi que par ses
actes et omissions ultérieurs — a violé les obligations qu’elle avait assu-
mées au regard du droit international dans le traité d’amitié, de com-
merce et de navigation entre les deux pays et dans l’accord complétant
ce traité et, en particulier, qu’elle a violé:

— le paragraphe 2 de l’article ITI, en ce que les actes et omissions de
l'Italie ont empêché Raytheon et Machlett d'exercer leur droit de
gérer et de contrôler une société italienne;

~ les paragraphes | et 3 de l’article V, en ce que les actes et omissions de
l'Italie ont constitué un manquement à l'obligation d'assurer pleine-
ment la protection et la sécurité, de la manière requise par le traité et
par le droit international;

— le paragraphe 2 de l’article V, en ce que les actes et omissions de
l'Italie ont constitué une dépossession privant Raytheon et Machlett
de leurs droits sur des biens, sans une indemnité équitable et sans
une procédure conforme au droit;

- l’article VIT, en ce que ces actes et omissions ont dénié à Raytheon et
Machlett le droit de céder leurs intérêts dans des biens immobiliers à
des conditions non moins favorables que celles dont aurait joui une
société italienne sur une base de réciprocité;

— l’article premier de l’accord complémentaire, en ce que le traitement
appliqué à Raytheon et Machlett était à la fois arbitraire et discrimi-
natoire, les a empêchées de diriger et de gérer effectivement l’ELSI,
et a porté préjudice aux autres droits et intérêts qu’elles avaient légiti-
mement acquis;

que, vu ces violations du traité et de l’accord complémentaire, considé-
rées séparément et conjointement, les Etats-Unis ont droit à une indem-
nité d’un montant égal au montant total du préjudice qui en est résulté
pour Raytheon et Machlett, y compris les pertes que ces sociétés ont
subies sur leurs investissements, sur les prêts garantis et sur les comptes
courants ouverts, les frais de justice engagés par Raytheon du fait de la
faillite, pour assurer sa défense dans des poursuites liées à celle-ci et
pour faire valoir ses propres revendications, ainsi que les intérêts sur
lesdits montants, calculés aux taux de base des Etats-Unis depuis la
date de la perte jusqu’à celle du paiement de l’indemnité et composés
annuellement;

que l'Italie doit, en conséquence, verser aux Etats-Unis la somme de
12 679 000 dollars des Etats-Unis, plus les intérêts, calculés comme il est
dit ci-dessus ainsi que dans le mémoire. »

Au nom de la République italienne,

dans le contre-mémoire et dans la duplique:

10
ELETTRONICA SICULA (ARRÊT) 22

« Plaise à la Cour:

Dire et juger que la requête déposée le 6 février 1987 par le Gouverne-
ment des Etats-Unis d’Amérique est irrecevable en raison du non-épuise-
ment des voies de recours internes.

Sinon, dire et juger:

1) que le paragraphe 2 de l’article HI du traité d’amitié, de commerce et de
navigation du 2 février 1948 n’a pas été violé;

2) que les paragraphes 1 et 3 de l’article V dudit traité n’a pas été violé;

3) que le paragraphe 2 de l’article V dudit traité n’a pas été violé;

4) que l’article VII dudit traité n’a pas été violé;

5) que l’article premier de l’accord complémentaire du 26 septembre 1951
n’a pas été violé;

et, en conséquence, rejeter la demande. »

11. Au cours de la procédure orale, les conclusions ci-après ont été présen-
tées par les Parties:

Au nom des Etats-Unis d'Amérique,
à l'audience du 16 février 1989:

« Les Etats-Unis demandent que l’exception du défendeur soit rejetée et
s’estiment autorisés à prier la Cour de dire et juger:

1) que le défendeur a violé les obligations qu'il avait assumées au regard
du droit international dans le traité d’amitié, de commerce et de naviga-
tion entre les deux pays et dans l’accord complétant ce traité et, en parti-
culier, qu’il a violé les articles III, V et VII du traité et l’article premier
de l'accord complémentaire;

2) que, vu ces violations du traité et de l’accord complémentaire, considé-
rées séparément et conjointement, les Etats-Unis ont droit à une répara-
tion d’un montant égal au montant total du préjudice qui en est résulté
pour Raytheon et Machlett, y compris les pertes que ces sociétés ont
subies sur leurs investissements, sur les prêts garantis et sur les comptes
courants ouverts, les frais de justice engagés par Raytheon du fait de la
faillite, pour assurer sa défense dans des poursuites liées à celle-ci et
pour faire valoir ses propres revendications, ainsi que les intérêts sur
lesdits montants, calculés au taux de base des Etats-Unis depuis la date
de la perte jusqu’à celle du paiement de l'indemnité et composés an-
nuellement;

3) que l’Italie doit, en conséquence, verser aux Etats-Unis la somme de
12 679 000 dollars des Etats-Unis, plus les intérêts.»

A laudience du 27 février 1989 (après-midi), l'agent des Etats-Unis a confirmé
que telles étaient les conclusions finales des Etats-Unis.

Au nom de la République italienne,

à l’audience du 23 février 1989, réitérées en tant que conclusions finales à l’au-
dience du 2 mars 1989 (après-midi):

« Plaise à la Cour:
A. Dire et juger que la requête déposée le 6 février 1987 par le Gouver-

11
ELETTRONICA SICULA (ARRÊT) + 23

nement des Etats-Unis d’ Amérique est irrecevable en raison du non-épui-
sement des voies de recours internes.

B. Sinon, dire et juger:
1) que l’article III du traité d’amitié, de commerce et de navigation du 2 fé-

vrier 1948 n’a pas été violé;
2) que les paragraphes 1 et 3 de l’article V dudit traité n’a pas été violé;
3) que le paragraphe 2 de l’article V dudit traité et les dispositions

connexes du protocole de ce traité n’ont pas été violées;
4) que l’article VII dudit traité n’a pas été violé:
5) que l’article premier de l’accord complémentaire du 26 septembre 1951

n’a pas été violé;

6) qu'aucun autre article du traité ou de l’accord complémentaire n’a été

violé.

C. A titre subsidiaire et alternatif seulement: dire et juger que, même s’il
y a eu violation d’obligations découlant du traité ou de l’accord complé-
mentaire, cette violation n’a causé aucun préjudice qui justifierait le verse-
ment d’une indemnité.

Et, en conséquence, rejeter la demande. »

kx

12. Dans la présente affaire, les Etats-Unis soutiennent que I’Italie a
violé les obligations de droit international qu’elle a assumées dans le
traité d’amitié, de commerce et de navigation conclu entre les deux pays le
2 février 1948 (ci-après dénommé le «traité de 1948») et dans l’accord
complétant ce traité, conclu le 26 septembre 1951, en raison de ses actes et
omissions envers deux sociétés américaines, Raytheon Company (ci-
après dénommée « Raytheon») et The Machlett Laboratories Incorpo-
rated (ci-après dénommée « Machlett»), et en raison de la manière dont
elle les a traitées relativement à une société italienne que ces deux sociétés
américaines contrôlaient entièrement, la Raytheon-Elsi S.p.A. (antérieu-
rement nommée Elettronica Sicula S.p.A. (ELST)). L'Italie conteste cer-
tains des faits allégués par les Etats-Unis, nie qu’il y ait eu une quelconque
violation du traité de 1948 et soutient, à titre subsidiaire et alternatif, que
s’il y a eu une telle violation, elle n’a causé aucun préjudice qui justifierait
le versement d’une indemnité.

13. En 1955, Raytheon (connue alors sous le nom de Raytheon Manu-
facturing Company) a décidé de souscrire pour 14 pour cent d’actions de
l’Elettronica Sicula S.p.A. De 1956 à 1967, Raytheon a successivement
accru sa participation au capital de l’ELSI (elle a aussi investi des capi-
taux sous d’autres formes dans cette société) pour posséder au total
99,16 pour cent de ses actions. En avril 1963, la raison sociale de la société,
qui était « Elettronica Sicula S.p.A.», a été remplacée par « Raytheon-Elsi
S.p.A.»; elle sera cependant désignée ci-aprés sous le nom d’« ELSI». Les
autres actions de l’ELSI (soit 0,84 pour cent) ont été acquises en avril 1967
par Machlett, filiale de Raytheon entièrement aux mains de celle-ci.
L’ELSI a été constituée à Palerme (Sicile) où elle avait une usine pour la

12
ELETTRONICA SICULA (ARRÊT) 24

fabrication de composants électroniques; en 1967, elle employait une
main-d'œuvre d’un peu moins de neuf cents salariés. Ses cing principaux
secteurs de production étaient ceux des tubes à micro-ondes, des tubes à
rayons cathodiques, des redresseurs à semi-conducteurs, des tubes à
rayons X et des disjoncteurs.

14. Pour les exercices 1964, 1965 et 1966, le compte d’exploitation de
J’'ELSI a été bénéficiaire, mais ce bénéfice était insuffisant pour couvrir la
charge de la dette ou les pertes accumulées; les actionnaires n’ont jamais
reçu de dividendes. En juin 1964 les pertes accumulées dépassaient le tiers
du capital de la société, ce qui obligeait celle-ci, en vertu de l’article 2446
du Code civil italien, à réduire son capital social de 4300 millions de lires
à 2000 millions de lires. Le capital-actions a par conséquent été diminué
de 2300 millions de lires puis augmenté d’un montant équivalent souscrit
par Raytheon. Une opération analogue a été nécessaire en mars 1967.
Selon les Etats-Unis, en février 1967, Raytheon a entrepris une action en
vue de permettre à l’ELSI de devenir autonome. Raytheon et Machlett ont
désigné plusieurs personnes hautement qualifiées qui devaient mettre à la
disposition de l’ELSI leurs compétences spécialisées en matière de fi-
nances, de gestion ou de technologie; Raytheon a fourni à l’'ELSI pour
plus de 4000 millions de lires en souscrivant à l'augmentation de capital et
sous forme de garanties de préts. Selon les Etats-Unis, en décembre 1967,
d’importantes mesures avaient été appliquées pour améliorer les installa-
tions et le fonctionnement de l’usine.

15. En même temps, de février 1967 à mars 1968, le président de l’ELSI
et des dirigeants de Raytheon ont tenu de nombreuses réunions avec
des représentants du Gouvernement italien et de la région sicilienne,
de niveau ministériel, ainsi qu’avec des représentants de l’Istituto per la
Ricostruzione Industriale (IRI), de l’Ente Siciliano per la Produzione
Industriale (ESPI) et du secteur privé. LIRI était une société holding
contrôlée par l’Etat italien, ayant des intérêts commerciaux étendus et
dominant à l’époque les marchés des télécommunications, de l’électro-
nique et des industries mécaniques. L’ESPI était l’organisme industriel
du gouvernement sicilien chargé de la promotion du développement
local. Ii a été dit que l’objectif de ces réunions était de trouver pour
P'ELSI un partenaire italien puissant et influent sur le plan économique
et d’examiner d’autres modalités possibles de soutien gouvernemental.
La direction de Raytheon estimait que «sans une association avec l’IRI
ou un autre organisme public italien équivalent, l’'ELSI continuerait
d’être considérée comme une entreprise étrangère au sein de la commu-
nauté industrielle italienne »; une telle association, pensait la direction,
«influerait … positivement sur l’élaboration des décisions des pouvoirs
publics en matière de planification économique» et permettrait aussi à
PELSI d'obtenir les avantages et mesures d’incitations prévus par la légis-
lation italienne pour favoriser le développement industriel de la région
méridionale, le Mezzogiorno. Des éléments de preuve ont été produits
d’après lesquels la direction de l’ELSI a été informée que celle-ci avait droit
à ces avantages en faveur du Mezzogiorno, mais l'Italie a déclaré devant

13
ELETTRONICA SICULA (ARRÊT) 25

la Chambre que la société n’y avait pas droit. L’appui des pouvoirs
publics, tant au niveau national que régional, était considéré comme
particulièrement important parce que, sur de nombreux marchés essen-
tiels aux activités de l’ELSI et à sa réussite, le Gouvernement italien,
par l'intermédiaire de l’IRI ou autrement, jouait un rôle prépondérant
comme client. Un «Projet de financement et de réorganisation de la
société», détaillé, a été établi et présenté à l’ESPI en mai 1967.

16. La direction de l’ELSI a estimé que l’une des raisons de son in-
succès tenait au fait qu’elle avait formé et employait une main-d’ceuvre
beaucoup trop nombreuse. En juin 1967, il fut décidé de licencier environ
trois cents travailleurs; en vertu d’un accord syndical italien, cette mesure
impliquait une procédure de préavis et de notifications. Sur l'intervention
de l’ESPI, un autre plan fut arrêté suivant lequel cent soixante-huit sala-
riés seraient mis à pied à compter du 10 juillet 1967 et recevraient une
rémunération partielle de l’'ELSI pendant six semaines au maximum. A
l'issue d’un programme de formation pendant lequel ces travailleurs ont
été payés par le gouvernement de la région sicilienne, il fut envisagé que
l'ELSI s’efforcerait de reembaucher les travailleurs mis à pied. Comme les
nouvelles affaires qui auraient été nécessaires à la mise en œuvre de ce
plan ne s’annonçaient pas, les salariés mis à pied furent licenciés au début
de mars 1968. Quelques grèves épisodiques s'étaient produites au début
de 1968 et, à la suite des licenciements, une grève générale à l’usine eut lieu
le 4 mars 1968. Selon le Gouvernement italien, cette grève s’est accom-
pagnée d’une occupation de l’usine par les ouvriers, occupation qui se
poursuivait encore lorsque l’usine fut réquisitionnée le 1* avril 1968
(paragraphe 30 ci-après). Les Etats-Unis soutiennent en revanche que
les débrayages et grèves sur le tas antérieurs à la réquisition n’ont été
que sporadiques et que ce n’est qu'après la demande de mise en faillite,
le 26 avril 1968 (pararagraphe 36 ci-après), que les ouvriers ont vérita-
blement occupé l’usine pour une période prolongée.

17. Lorsqu'il est devenu clair que les discussions avec les autorités et
les sociétés italiennes avaient peu de chance de conduire à un arrange-
ment mutuellement satisfaisant pour résoudre les difficultés de PELSI,
Raytheon et Machlett, en tant qu’actionnaires de l’entreprise, commencè-
rent à envisager sérieusement de fermer et de liquider PELSI pour mini-
miser leurs pertes. La préparation des grandes lignes d’un plan de liquida-
tion éventuelle de ’ ELSI commença dans les derniers mois de 1967 et, au
début de 1968, des plans détaillés furent mis au point en vue de la ferme-
ture de l’ELSI et de sa liquidation à une date postérieure au 16 mars 1968.
Le 2 mars 1968, les registres et pièces comptables de la société ainsi
qu’«une bonne partie de ses stocks», selon les termes employés par un
témoin à l’audience, furent transférés de ses bureaux de Palerme à un bu-
reau régional à Milan. Le 7 mars 1968, Raytheon avertit officiellement
l'ELSI que, bien que cette dernière eût besoin de fonds supplémentaires,
Raytheon ne pourrait «souscrire aux actions supplémentaires que pour-
rait émettre Raytheon-Elsi ou ... garantir les prêts supplémentaires que
d’autres pourraient faire à Raytheon-Elsi ».

14
ELETTRONICA SICULA (ARRÊT) 26

18. Il a été dit que c’est notamment après examen du projet de bilan
indiquant la situation financière au 30 septembre 1967 que cette décision a
été prise. Selon ce bilan, la valeur comptable des actifs de ELSI était de
17 956,3 millions de lires, et ie total de son passif de 13 123,9 millions
de lires; ses pertes accumulées de 2681,3 millions de lires avaient réduit la
valeur du capital social (capital-actions et compte de souscription de ca-
pital) de 4000 millions de lires à 1318,7 millions de lires. Au passif général
étaient inscrites un certain nombre de dettes envers une banque améri-
caine et plusieurs banques italiennes dont certaines (mais non toutes)
étaient garanties par Raytheon. Aux fins d’une liquidation éventuelle, le
chef des services financiers de Raytheon a procédé à une analyse des ac-
tifs de la société qui indiquait quelle serait probablement la situation au
31 mars 1968 et précisait que la valeur comptable des actifs de l’ELSI de-
vait être de 18 640 millions de lires; dans une déclaration sous serment
déposée en l’espèce, il a expliqué que son analyse faisait aussi apparaître
«les montants minimaux que nous pouvions être assurés de retirer de la
réalisation des actifs, afin de procéder à une liquidation régulière de la
société » ; la valeur totale de réalisation des actifs sur cette base (la « valeur
de vente rapide») était estimée à 10 838,8 millions de lires. Dans un bilan
établi par la suite pour refléter la situation au 31 mars 1968, qui constituait
une extrapolation du bilan au 30 septembre 1967, on trouve une valeur
comptable de 17 053,5 millions de lires pour le total des actifs et un mon-
tant de 12 970,6 millions de lires pour le total du passif.

19. Au cours des audiences, à la demande de l’agent de Italie, la
Chambre a prié le Gouvernement des Etats-Unis de produire le rapport
financier présentant la situation financière de ELSI au 30 septembre
1967, d’où les chiffres représentant la valeur comptable de ses actifs
avaient été tirés. Ce rapport, établi par les auditeurs italiens de Raytheon
et daté du 22 mars 1968, a été produit comme preuve. Dans le bilan qui y
était annexé figuraient deux séries de chiffres; la première, correspondant
aux chiffres des actifs et des dettes indiqués au paragraphe 18 ci-dessus,
contenait les chiffres inscrits dans les livres de comptes de la société. La
seconde était fondée sur la première, mais un certain nombre d’ajuste-
ments y avaient été apportés, conformément à la politique comptable de
Raytheon «pour permettre de comparer les renseignements financiers
communiqués de l’étranger» par ses filiales. Selon le coagent des Etats-
Unis, la principale différence entre les comptes, dressés soit dans l’op-
tique italienne, soit dans celle de Raytheon,

«porte sur le poste des charges différées, qui correspondait pour l’es-
sentiel au coût de la mise au point de nouvelles chaînes de production
et de l’amélioration de la qualité de la production. Ces actifs sont
comptabilisés dans les registres italiens mais ils sont normalement
passés par pertes et profits par la société Raytheon. »

L’ajustement du poste des « charges différées » réduisait de 1653 millions
de lires le chiffre total des actifs. Tenant compte de tous les ajustements

15
ELETTRONICA SICULA (ARRÊT) 27

opérés, la seconde série de chiffres donnait une valeur de 14 893,9 millions
de lires pour les actifs et de 15 775,2 millions de lires pour le passif. Dans
leur lettre de transmission aux comptables de Raytheon, les auditeurs ont
déclaré que:

« Les ajustements effectués par la société lors de l'établissement du
bilan susmentionné et de l’état des revenus et des pertes accumulées
n’ont pas, à la date du présent rapport, été comptabilisés dans les
livres de la société, essentiellement pour des raisons fiscales. En
conséquence, les états financiers qui y sont joints ne concordent pas
avec les livres de comptes de la société. »

Dans les «Notes relatives aux états financiers» que les auditeurs ont
annexées aux comptes, on lit ce qui suit:

«10. Au 30 septembre 1967, les pertes accumulées, une fois ajus-
tées, dépassaient de 881,3 millions de lires le montant total du capital
social libéré, des réserves de capital et du compte de souscription des
actionnaires. Si cela devenait «officiel» (par exemple, si les ajuste-
ments opérés pour parvenir à ce total des pertes accumulées étaient
inscrits dans les registres comptables de la société), les administra-
teurs seraient obligés, en vertu des articles 2447 et 2448 du Code civil
italien, de convoquer immédiatement l’assemblée des actionnaires
en vue de prendre des mesures, soit pour compenser les pertes en
fournissant de nouveaux capitaux, soit pour mettre la société en
liquidation.»

Les auditeurs ont aussi exprimé des réserves sur deux autres postes, d’un
montant total de 1168,5 millions de lires.

20. Les dirigeants de Raytheon et de l’ELSI ont cependant été informés
par leur avocat-conseil italien, en mars 1968, que «le capital de ELSI,
compte tenu des pertes subies à cette date, dépassait largement le mi-
nimum fixé par la loi» (1 million de lires) aux articles 2447 et 2448 du
Code civilitalien, qui disposent que si des mesures ne sont pas prises pour
porter le capital au niveau minimum requis la société est légalement dis-
soute. De l’avis de l’avocat-conseil de l’ELSI, «il était donc loisible aux
actionnaires, dans le cadre du droit italien, de projeter une « orderly liqui-
dation » de la société ».

21. Dans le présent arrêt, l'expression « orderly liquidation » (traduite
ci-après par «liquidation régulière») est uniquement employée au sens
où elle l’a été par les dirigeants de l’ELSI et par les représentants des Etats-
Unis, c’est-à-dire comme visant les opérations qu’envisageait la direction
de l’ELSI en 1967-1968 pour vendre l’entreprise ou ses avoirs, en bloc ou
séparément, et pour payer intégralement ou non les dettes de ELSI avec
le produit de la vente, ces opérations devant s’effectuer entièrement sous
le contrôle de la direction même de l’ELSI.

22. Selon les Etats-Unis, les principaux objectifs de la liquidation régu-
lière envisagée étaient de conserver les avoirs de la société et de maintenir

16
ELETTRONICA SICULA (ARRÊT) 28

le plus possible ses caractéristiques d’entreprise en activité afin d’attirer et
d’intéresser d'éventuels acheteurs; il était prévu de faire paraître des an-
nonces de toutes parts pour offrir les biens de l’'ELSI tant globalement que
séparément, par chaîne de production. L’intention était de désintéresser
intégralement tous les créanciers à condition que le produit de la vente des
actifs suffise. Cependant des plans avaient aussi été faits sur la base de la
valeur qu’auraient eue les avoirs en cas de « vente rapide » (paragraphe 18
ci-dessus); il était admis que leur valeur n’aurait pas atteint le montant
total des dettes de la société. Il a été considéré qu’il n’était pas possible de
continuer la production normale; le personnel devait être licencié, sauf
quelque cent vingt employés indispensables pour les opérations de liqui-
dation et pour le maintien d’une production limitée et momentanée, afin
d'exécuter (en particulier) des contrats militaires et de garder le contact
avec la clientèle.

23. Le contrôleur financier de Raytheon a exposé comme suit le sort
qui aurait été réservé aux créanciers dans le plan de liquidation au cas
où le produit de la vente n’aurait correspondu qu’à la valeur de «vente
rapide»:

«L'idéal aurait consisté à rembourser tout d’abord les petits créan-
ciers, sous réserve, bien entendu, de l’accord des principaux créan-
ciers, afin de limiter le plus possible les activités administratives
durant la liquidation. Les détenteurs de créances garanties et privi-
légiées auraient eu la priorité et auraient été remboursés à l’aide du
produit de la vente des actifs gagés ou nantis. Les principales
créances non garanties auraient été remboursées au prorata sur les
fonds provenant de la vente des actifs. Raytheon aurait alors été ap-
pelée à désintéresser tout titulaire d’une créance garantie dans la me-
sure où elle n’aurait pas déjà été remboursée à l’aide du produit de la
vente des actifs. Nous avions prévu que les détenteurs de créances
garanties et privilégiées seraient intégralement remboursés, alors que
les principaux détenteurs de créances non assorties de sûretés que
Raytheon n'avait pas garanties recevraient 50 pour cent des sommes
qui leur étaient dues. Ces derniers créanciers étaient certaines ban-
ques, Raytheon et ses filiales. Nous avions le ferme espoir qu’une
telle liquidation régulière aurait été jugée acceptable par les créan-
ciers, car elle leur aurait été plus favorable qu’une mise en faillite. »

Selon les Etats-Unis, un arrangement avec tous les petits créanciers était
considérée comme prioritaire

«pour ramener le nombre des créanciers à des proportions raison-
nables et écarter le risque qu’un petit créancier irresponsable
prenne des mesures précipitées susceptibles de soulever des obstacles
redoutables sur la voie d’une liquidation régulière ».

Lune des déclarations sous serment de dirigeants de Raytheon et de
l'ELSI jointes comme annexes au mémoire des Etats-Unis était accompa-
gnée de calculs détaillés portant notamment sur différentes estimations

17
ELETTRONICA SICULA (ARRÊT) 29

des avoirs de l’ELSI, une analyse des dettes de la société et leur ordre de
priorité dans la liquidation, ainsi qu’une estimation de la répartition du
produit de l’aliénation des avoirs, calculé sur la base de leur valeur comp-
table ou de la «valeur minimale de liquidation».

24. Les Etats-Unis soutiennent que, bien que Raytheon eût officielle-
ment fait savoir, le 7 mars 1968, qu’elle ne souscrirait pas d’actions sup-
plémentaires ni ne garantirait de prêts supplémentaires (paragraphe 17
ci-dessus, in fine), elle était prête à fournir un certain appui financier et
des garanties pour permettre de procéder à la liquidation régulière, ce qui
était autre chose que de mettre de nouveaux fonds à la disposition de
PELSI pour qu’elle poursuive ses activités. Selon les dirigeants de ELSI,
si Raytheon avait procédé a la liquidation comme prévu, elle aurait
garanti les arrangements exposés au paragraphe précédent; ils ont
déclaré ce qui suit:

«Pour exprimer son appui au plan de liquidation, Raytheon avait
pris des dispositions pour fournir des fonds à ELSI avant la vente
de ses actifs afin que des sommes puissent être facilement versées aux
petits créanciers et elle avait, dans une première phase, transféré
150 millions de lires à la succursale de Milan de la First National City
Bank, expressément 4 cette fin. »

Il ressort de dépositions faites lors des audiences que le remboursement
des petits créanciers avec ces fonds a commencé, mais que les banques
créanciéres y ont ensuite mis fin parce qu’il « temoignait d’un traitement
de faveur». Il était prévu que Raytheon prenne à son compte les effets à
recouvrer de |"ELSI (évalués par la suite à environ 2879 millions de lires)
à leur valeur nominale, ce qui aurait produit immédiatement des liqui-
dités.

25. D'après l’avocat-conseil consulté à l’époque par ELSI (para-
graphe 20 ci-dessus) et d’après les juristes italiens auxquels les Etats-Unis
se sont adressés, l’'ELSI était en droit, en mars 1968, de procéder à la liqui-
dation régulière de ses avoirs; elle n’avait aucune obligation de demander
sa mise en faillite; elle n’a jamais couru le risque d’une dissolution obliga-
toire en vertu de l’article 2447 du Code civil italien; elle s’est en tout temps
conformée à l’article 2446 de ce code. L’Italie a cependant soutenu qu’en
mars 1968 "ELSI était incapable de payer ses dettes et que son capital, qui
s’élevait à 4000 millions de lires, était complètement perdu; qu’en consé-
quence elle ne pouvait procéder à une liquidation régulière mais qu’en
tant que débiteur insolvable elle était tenue de demander sa mise en fail-
lite. Le désaccord porte sur la valeur des actifs de ’ ELSI à cette fin, à la
date du 31 mars 1968. Les Parties ont fait des déclarations contradictoires
sur ce qu’est une bonne pratique comptable, conforme aux exigences de la
loi italienne. L’Italie a aussi fait observer que, indépendamment de la sol-
vabilité ou de l’insolvabilité de l’ELSI, la procédure envisagée ne corres-
pondait pas à une liquidation volontaire au sens de l’article 2450 du Code
civil italien; selon cette procédure un liquidateur doit être désigné par les
actionnaires ou, à défaut, par le tribunal. Selon un expert qui a déposé

18
ELETTRONICA SICULA (ARRÊT) 30

pour le compte de l'Italie, puisque l’ELST était insolvable, la seule possibi-
lité qu’elle avait d'éviter l’ obligation de solliciter sa mise en faillite était de
demander au tribunal le bénéfice de la procédure de règlement judiciaire

- («concordato preventivo ») en vertu des articles 160 et suivants de la loi ita-
lienne sur la faillite; 4 cette fin il aurait fallu prouver qu’au moins
40 pour cent des dettes chirographaires seraient acquittés. Cependant
l’expert qui a déposé pour le compte des Etats-Unis a déclaré que l’inapti-
tude apparente à rembourser intégralement tous les créanciers ne rendait
pas impossible la liquidation volontaire et régulière. A ce propos, il a men-
tionné en particulier la pratique du « concordat extrajudiciaire » (« concor-
dato stragiudiziale »).

26. La direction de PELSI mignorait pas qu’une crise financière était
imminente et, à partir du mois de septembre 1967, les responsables de la
société veillèrent à ce que l’épuisement des fonds ne mette pas la société
dans une situation telle que la poursuite de ses activités serait contraire à la
législation italienne. Le 21 février 1968, au cours d’une réunion entre des
représentants de Raytheon et de l’ELSI et le président de la région sici-
lienne, le président de l’ELSI « fixa le calendrier précis ci-après: a) 23 fé-
vrier — réunion du conseil d’administration; b)du 26 au 29 février — crise
inévitable avec les banques; c)8 mars — nous sommes à court d’argent et
fermons l’usine »; selon les notes manuscrites prises à cette réunion, «ona
souligné 4 de nombreuses reprises que cette date du 8 mars était la date
limite ultime pour la cessation des opérations en raison d’une crise finan-
ciére totale».

27. Le 16 mars 1968, le conseil d’administration de l’ELSI se réunit
pour examiner un rapport sur la situation financière et conclut «qu’il n’y
avait pas d’autre solution que de mettre fin aux activités de l’entreprise »;
le conseil

«a décidé de mettre fin aux activités de la société dans les conditions
suivantes :

1) arrêtimmédiat de la production;
2) fin des activités commerciales et licenciement des salariés le
29 mars 1968 ».

Cette décision fut communiquée aux salariés de l’ELSI par une lettre du
16 mars 1968. Le 28 mars 1968, une réunion des actionnaires de "ELSI eut
lieu, au cours de laquelle il fut décidé, notamment, « de ratifier les déci-
sions prises par le conseil d’administration à sa reunion du 16 mars 1968
et donc d’accepter que la société mette fin à ses activités ». Les réunions
avec des représentants du Gouvernement italien ont cependant conti-
nué jusqu’au 29 mars 1968; les autorités italiennes ont continue a donner
des assurances de principe d’une intervention de l’ESPI; elles ont vive-
ment pressé l’ELSI de ne pas fermer l’usine et de ne pas licencier la
main-d'œuvre, mais les représentants de la société ont insisté sur le fait
que ces mesures étaient inévitables à défaut de nouveaux capitaux. Le
29 mars 1968, les lettres de licenciement furent envoyées aux salariés
de l’ELSI.

19
ELETTRONICA SICULA (ARRÊT) 31

28. L'administrateur délégué de ELSI rencontra tôt dans la matinée
du 31 mars 1968 le président de la région sicilienne, M. Carollo; ce dernier
déclara que le premier ministre italien l’avait avisé qu’une société serait
constituée par l’ESPI et IMI (Istituto Mobiliare Italiano) pour s’occu-
per de l’acquisition des actifs de PELSI et qu’une société holding serait
constituée pour prendre finalement le contrôle de l’ELSI. M. Carollo
ajouta que, «pour que les salariés de l’entreprise restent à Palerme,
éviter qu’ils ne quittent massivement l’usine en quête d’un nouvel emploi
et protéger l'usine et les machines, l’usine serait réquisitionnée..» Le
1% avril 1968, des représentants de la société tinrent une réunion avec
des représentants des banques créancières de ELSI afin d'examiner
avec eux le plan de liquidation régulière établi par la société. Selon les
Etats-Unis, les représentants de l’ELSI déclarèrent que Raytheon
n’était pas disposée à fournir un nouvel appui financier à PELSI, que
ce soit sous forme de capitaux, de prêts, d’avances ou de garanties,
mais ils informèrent aussi les banques de l’existence d’un arrangement
(voir paragraphe 24 ci-dessus) qui permettrait de fournir à ELSI les
fonds dont elle aurait immédiatement besoin aux fins de la liquidation
régulière, grâce à la vente à Raytheon, à 100 pour cent de leur valeur,
des effets à recouvrer de PELSI, le produit de cette vente devant être
utilisé pour rembourser les petits créanciers, payer les salaires et les
indemnités de licenciement ainsi que satisfaire d’autres obligations
prioritaires et pressantes.

29. Cette réunion n’a pas débouché sur un accord; certaines des ban-
ques demandèrent des informations supplémentaires et une autre réu-
nion, dont l’ordre du jour devait être arrêté, fut prévue pour plus tard. Par
la suite, les représentants de l ELSI apprirent que l’usine avait été réquisi-
tionnée. Selon les Etats-Unis, et de l’avis des responsables de Raytheon et
de ELSI, il y avait lieu de penser qu’en cas de liquidation les banques
créancières auraient accepté une transaction prévoyant le remboursement
de leurs créances dans une proportion de 40 à 50 pour cent, mais aucun
élément de preuve indépendant n’établit que telle était l'attitude des ban-
ques à cette époque. Les éléments de preuve n’indiquent pas qu’il ait été
expressément demandé aux banques, à la réunion du 1* avril 1968, si elles
accepteraient de coopérer au cas où le remboursement de leurs créances à
50 pour cent leur serait garanti; au contraire, celui qui était à l’époque
conseiller juridique de l’ELSTI a soutenu pour le compte des Etats-Unis
que:

«S’il n’y a pas de preuve attestant qu’à l’époque de la réquisition il
y a eu des négociations avec les banques, c’est parce que les action-
naires étaient alors totalement persuadés que les actifs de PELSI
seraient vendus à leur valeur comptable et qu’il n’était donc pas né-
cessaire à ce moment-là d’entamer de telles négociations. A l’époque,
les actionnaires et le conseil d'administration de l’ELSI voulaient
se mettre d’accord avec les banques sur les modalités et le calen-
drier d’une liquidation régulière. »

20
ELETTRONICA SICULA (ARRÊT) 32

Selon le même conseiller juridique, les banques étaient disposées, au
cours des négociations de septembre-octobre 1968 — soit après la déclara-
tion de faillite de ELSI — à accepter une transaction en vertu de laquelle
elles recevraient 40 ou 50 pour cent de leurs créances (voir paragraphe 37
ci-après).

30. Le 1* avril 1968, le maire de Palerme prit une ordonnance de réqui-
sition pour une période de six mois, avec effet immédiat, de l’usine et
des biens connexes de l’ELSI. Le texte de cette ordonnance, dont la
traduction anglaise ci-contre a été fournie par les Etats-Unis, est le sui-
vant:

« Le maire de la municipalité de Palerme,

Considérant que Raytheon-Elsi de Palerme a décidé de fermer son
usine sise en ladite ville au numéro 79 de la via Villagrazia, en raison
des difficultés qu’elle rencontre sur le marché et d’un manque de
commandes, et

Que la société a en outre décidé d’adresser des lettres de licencie-
ment au personnel, dont l’effectif est d’un millier de personnes;

Notant que ces actes de ELSI non seulement ont provoqué chez
les travailleurs et les syndicats une réaction se traduisant par des
grèves (tant générales que sectorielles) mais encore ont suscité un
vaste mouvement généralisé de solidarité dans toute l’opinion pu-
blique, laquelle a vivement dénoncé la mesure prise car elle prive
brutalement de ressources un millier de familles ; et

Quel ELSI étant en importance la deuxième entreprise du district,
la fermeture de son usine va causer un préjudice grave au district, qui
a été déjà si durement éprouvé par les tremblements de terre au cours
du mois de janvier 1968;

Considérant aussi que la presse locale s'intéresse vivement à la si-
tuation et qu’elle est très critique à l’égard des autorités qu’elle accuse
d’indifférence face à ce problème grave pour la collectivité; et

Que la situation actuelle est particulièrement délicate et qu’il pour-
rait se produire des troubles imprévisibles de l’ordre public;

Prenant en considération le fait qu’en l’occurrence on est fondé
à estimer que c’est une nécessité publique grave et impérieuse de
protéger l'intérêt public économique général (déjà gravement
compromis) ainsi que l’ordre public, et que ces raisons justifient la
réquisition de l’usine et de tous les équipements qui sont propriété
de Raytheon-Elsi et sont situés à Palerme, au numéro 79 de la via
Villagrazia;

Ayant noté l’article 7 de la loi du 20 mars 1865, n° 2248, pièce
jointe e;

Ayant noté l’article 69 de la loi fondamentale régionale EE.LL.,

21
ELETTRONICA SICULA (ARRÊT) 33

ORDONNE

la réquisition, avec effet immédiat et pour une durée de six mois pro-
longeable au besoin, et sans préjudice des droits des parties et des
tiers, de l’usine et des équipements connexes qui sont propriété de
Raytheon-Elsi de Palerme.

Un décret ultérieur fixera l’indemnité à verser à ladite société au
titre de la réquisition. »

L’ordonnance a été notifiée à P ELSI le 2 avril 1968.

31. Le 6 avril 1968, le maire prit une ordonnance chargeant
M. Aldo Profumo, administrateur délégué de l’ELSI, de la gestion de
l'usine réquisitionnée, en vue, notamment, «d’éviter que la cessation
des activités, y compris de maintenance, n’occasionne des dommages à
l'équipement et aux machines». M. Profumo refusa d’accepter cette
nomination et, le 16 avril 1968, le maire écrivit au plus ancien des admi-
nistrateurs de la société, M. Silvio Laurin, pour le charger de remplacer
temporairement M. Profumo «avec les mêmes pouvoirs et les mêmes
fonctions et limitations »; M. Laurin accepta cette nomination. La direc-
tion de la société demanda à un autre de ses administrateurs, M. Rico
Merluzzo, de rester à l’usine jour et nuit «afin d'empêcher les autorités
locales de pouvoir soutenir, d’une manière ou d’une autre, que l’usine
avait été «abandonnée » par l’ELSI ».

32. Le9 avril 1968, l’'ELSI adressa un télégramme au maire de Palerme,
avec copie à d’autres autorités gouvernementales; elle y déclarait notam-
ment que la réquisition était illégale et y exprimait son intention de
prendre toutes les mesures prévues par la loi pour faire annuler l’ordon-
nance et pour demander des dommages et intérêts. Le 12 avril 1968,
la société adressa au maire une requête officielle, datée du 11 avril 1968,
l’invitant à rapporter l'ordonnance de réquisition. Le maire n’y répon-
dit pas et l'ordonnance ne fut pas rapportée. Le 19 avril 1968, l’'ELSI
porta un recours administratif contre l’ordonnance devant le préfet
de Palerme, qui était habilité à connaître des recours formés contre les
décisions d’agents locaux du gouvernement. La décision sur ce recours
ne fut rendue que le 22 août 1969 (paragraphe 41 ci-après); entre-temps,
la réquisition n’a toutefois pas été officiellement prolongéé; elle n’a
donc plus déployé d’effet juridique au bout de six mois, plus de quatre
mois après que la faillite de PELSI eut été prononcée (paragraphe 36
ci-après).

33. Comme il a été relevé plus haut (paragraphe 16), les Parties sont en
désaccord sur le point de savoir si, immédiatement avant l’ordonnance de
réquisition, une occupation de l’usine de l’ELSI par ses ouvriers a eu lieu,
mais elles s’accordent à reconnaître que l’usine a été effectivement oc-
cupée au cours de la période qui a suivi immédiatement la réquisition. Le
19 avril 1968, les représentants de la société ont déclaré, dans le recours
formé contre la réquisition qu’ils ont adressé au préfet de Palerme, qu’il
n’y avait pas eu à l’époque d’occupation de l’usine du fait du licenciement
des salariés le 29 mars 1968 mais que le 30 mars 1968 une délégation du

22
ELETTRONICA SICULA (ARRÊT) 34

personnel s’était rendue à l’usine pour s’entretenir avec des dirigeants de
la société, « puis est restée pacifiquement, toute la journée, dans l’enceinte
de l’usine » et que, les jours suivants, un petit groupe d’ouvriers a déam-
bulé dans l’usine. Dans sa déclaration sous serment, le maire de Palerme a
affirmé ceci:

«L’occupation de l’entreprise par ses ouvriers (qui avait com-
mencé bien avant la réquisition) s’est faite après la réquisition dans
des conditions de «coopération» et n’a nullement fait obstacle à
la poursuite des activités que les circonstances ont rendues pos-
sibles. »

Un fonctionnaire de la commune de Palerme a indiqué, dans une décla-
ration sous serment, qu’«il n’y a pas eu de piquets de grève», que l’un
des secteurs de production de l’usine a repris la fabrication et que
«nous avons procédé régulièrement à l’exécution des contrats en cours».
D’après une déclaration sous serment présentée par les Etats-Unis
«l'usine est restée inactive durant le reste de l’année 1968», mais l'Italie
a produit des preuves démontrant que certaines fabrications en cours ont
êté poursuivies et achevées pendant les mois qui ont suivi la réquisition,
-en particulier pour le programme Hawk de l'OTAN.

34. Les 19 et 20 avril 1968, des réunions eurent lieu entre des représen-
tants de Raytheon et le président de la région sicilienne, M. Carollo, qui
déclara que «le gouvernement central et le gouvernement régional ont dé-
cidé de constituer une société de gestion, avec la participation de l’IRI,
pour exploiter l’'ELSI» et invita Raytheon à se joindre à cette société de
gestion. La proposition aurait entraîné l’apport de nouveaux capitaux par
YELSI, qui aurait assumé la responsabilité totale pour les dettes passées.
Au cours de la discussion, M. Carollo déclara qu’« actuellement la région
n’a qu’un seul objectif, à savoir maintenir les ouvriers dans leur emploi».
Le 20 avril 1968, M. Carollo fit tenir à Raytheon, à sa demande, un mémo-
randum qui lui donnait «quelques éléments d’appréciation fondamen-
taux». Dans ce mémorandum, M. Carollo expliquait qu’il était pour l’ins-
tant impossible que Raytheon liquide l’ELSI, et cela pour les raisons sui-
vantes :

«1. Personne en Italie n’achétera /Nessuno in Italia comprerà]:
PIRI n’achètera ni à un prix élevé ni à bas prix; la région n’achétera
pas, et les entreprises privées n’achéteront pas. J’ajouterai que la ré-
gion et IRI, et quiconque sera en mesure d’exercer une influence sur
le marché, se refuseront de la manière la plus absolue à favoriser une
éventuelle vente tant que l’usine sera fermée.

2. Les banques, qui ont des créances à recouvrer s’élevant à en-
viron 16 000 millions de lires, ne pourront accepter et n’accepteront
aucune transaction, même si cela les amène à intenter des poursuites
judiciaires contre la société au niveau international. Je me réfère à la
société Raytheon et non à l’ELSI parce qu’il n’y a pas lieu de faire une
distinction entre les deux, étant donné que tous les crédits ont été

23
ELETTRONICA SICULA (ARRÊT) 35

accordés à l’ELSI sous la garantie morale de Raytheon, dont les diri-
geants ont toujours négocié ces crédits eux-mêmes.

3. On sait de toute façon, en Italie, que les créances pourraient être
recouvrées directement auprès de Raytheon puisque cette société a
des intérêts et des revenus dans notre pays en dehors de ELSI.

Il est évident que tout sera fait (même au prix de longs procès) pour
obtenir de Raytheon le paiement des dettes de ’ ELSI.

4. Au cas où l’usine demeurerait fermée, dans l’attente d’ache-
teurs italiens qui ne viendront pas, la réquisition sera maintenue au
moins jusqu’à ce que les tribunaux aient réglé l’affaire. Et les mois
passeront...»

35. Le 26 avril 1968, dans une lettre adressée à M. Carollo, le président
du conseil d’administration de l’ELSI rejeta officiellement la proposition
de participation à la nouvelle société de gestion. De l’avis du président du
conseil d’administration, la proposition «était ... un palliatif qui n’aurait
pas résolu ie problème fondamental, lequel est de faire en sorte que l’ELSI
reste en Sicile et devienne une entreprise viable et dynamique», et elle «ne
fera qu’aggraver la situation financière déjà critique de l’'ELSI». Et de
poursuivre dans sa lettre: « Nous sommes donc contraints de demander
volontairement la mise en faillite de l’entreprise conformément au droit
italien. »

36. M. Carollo ayant déclaré que la réquisition de l’usine serait main-
tenue pendant des mois «au moins jusqu’à ce que les tribunaux aient
réglé l’affaire», le conseil italien de l’ ELSI a donné l’avertissement sui-
vant:

« Pour que les actionnaires de ELSI soient à même de procéder à
une liquidation régulière de la société, il était absolument indispen-
sable que les biens de celle-ci puissent être cédés; les actionnaires
comptaient sur le produit de ces ventes pour assurer dans une large
mesure le paiement régulier des créanciers de PELSI. Faute de pou-
voir céder ces biens, l'ELSI n’aurait pas les liquidités nécessaires
pour régler ses dettes quand elles viendraient à échéance et serait
donc bientôt techniquement insolvable au regard du droit italien.
j'ai averti les membres du conseil d'administration de l’ELSI qu'ils
étaient dans l'obligation de déposer le bilan de l’entreprise, faute de
quoi ils pourraient être tenus pour responsables personnellement en

vertu de l’article 217 de la loi sur la faillite, décret royal du 16 mars
1942, n° 267.»

Le 25 avril 1968, le conseil d'administration décida, par vote, de demander
la mise en faillite volontaire; la demande de mise en faillite fut déposée le
26 avril 1968. Dans cette demande, qui faisait référence à l’ordonnance de
réquisition du 1% avril 1968, il était déclaré notamment:

«A cause de Pordonnance de réquisition, contre laquelle la so-

24
ELETTRONICA SICULA (ARRÊT) 36

ciété a recouru en temps utile, la société a perdu le contrôle de l’usine
et se trouve dans l'incapacité d'utiliser une source immédiate de li-
quidités ; dans l'intervalle, des paiements sont devenus exigibles (par
exemple des remboursements échelonnés d'emprunts à long terme;
un remboursement de 800 millions de lires à la Banca Nazionale del
Lavoro est venu à échéance le 18 avril 1968 et l’effet correspondant a
été ou sera protesté, etc.); il est reconnu que la société est dans l’im-
possibilité de verser de telles sommes au moyen des fonds existants
ou disponibles, impossibilité due aux événements de ces dernières
semaines...»

Le 16 mai 1968, le Tribunale di Palermo rendit un jugement déclaratif
de faillite et désigna comme curatore (syndic de faillite) un avocat de
Palerme. Un comité de créanciers fut constitué. Ce comité était com-
posé de cinq membres, à savoir deux représentants du personnel de
VELSI, deux représentants des banques créancières et un représentant
de Raytheon Europe International Company (« Raytheon-Europe»)
(la filiale européenne de gestion de Raytheon, entièrement contrôlée
par cette dernière), qui avait produit à la faillite. Raytheon elle-même et
une autre de ses filiales, Raytheon Service Company, avaient sur PELSI
des créances chirographaires d’environ 1140 millions de lires pour des
biens et services dont elles avaient avancé le montant à l’'ELSI sous forme
de lignes de crédit non assorties de stiretés. Sur le conseil de leur avocat-
conseil italien, Raytheon et Raytheon Service Company n’ont toutefois
pas produit de créances dans la faillite parce que, de toute évidence,
elles ne se seraient pas vu attribuer une somme suffisante pour justifier
les frais que leur production aurait entraînés.

37. A partir d’avril 1968, des entretiens eurent lieu entre l’avocat-
conseil italien de Raytheon, des représentants des banques créancières et
des représentants du Gouvernement italien en vue de la reprise de PELSI
par une société appartenant au Gouvernement italien et d’un arrange-
ment avec les créanciers de l’ELSI. L’arrangement envisagé supposait
l'octroi par Raytheon à la nouvelle société d’une licence technique (l’auto-
risant à utiliser les brevets et le savoir-faire de Raytheon) ayant la même
portée que celle dont avait bénéficié ELSI; le paiement par Raytheon
des dettes de l’ELSI qu’elle avait garanties, à l'exclusion d’autres dettes,
ainsi qu’une décharge formelle pour Raytheon et son indemnisation à cet
égard; et, enfin, la renonciation par Raytheon à ses droits de subrogation
découlant du paiement des dettes garanties. L’avocat-conseil italien de
Raytheon a déclaré qu’en octobre 1968 il avait été informé par des repré-
sentants du Gouvernement italien que les banques créancières italiennes
étaient en majorité favorables à une transaction qui leur permettrait de
recouvrer 40 pour cent de leurs créances et qu’une seule banque conti-
nuait d’exiger 50 pour cent. En juillet, le ministre de l’industrie, du com-
merce et de l’artisanat avait fait, devant le Parlement italien, une décla-
ration qui avait donné lieu à des interprétations divergentes, mais qui
présentait comme un fait la constitution, par la région sicilienne et

25
ELETFRONICA SICULA (ARRÊT) 37

d’autres organismes publics, d’une société de gestion qui devait per-
mettre de reprendre les activités de production jusqu’au moment où les
problèmes financiers de l'ELSI pourraient être définitivement résolus,
si possible dans le cadre d’un règlement extrajudiciaire. Le 13 novembre
1968, le Gouvernement italien publia un communiqué de presse aux
termes duquel:

«Le groupe STET [Società finanziaria telefonica, filiale ou agence
de l’IRI] maintenant son engagement de construire une nouvelle
usine à Palerme pour la production de matériels de télécommuni-
cations, le groupe IRI-STET, sur les instances du gouvernement,
après avoir examiné d’autres solutions éventuelles qui se sont révé-
lées irréalisables, a fait savoir qu'il était prêt à participer au rachat
de l’usine [de ELSI] ainsi qu’au lancement de nouvelles produc-
tions. »

Selon ce communiqué, les conditions de l’intervention du groupe STET
devaient faire l’objet d’un accord entre le groupe et les autorités de la
région sicilienne.

38. Le tribunal qui avait prononcé la faillite décida qu’une vente aux
enchères des locaux, de l’usine et du matériel de l’ELSI aurait lieu le
18 janvier 1969 et fixa la mise à prix à 5000 millions de lires. Cette vente,
ainsi que les ventes aux enchères ultérieures mentionnées ci-après, fut an-
noncée dans les principaux journaux italiens et dans ceux de Belgique,
des Etats-Unis, du Japon, des Pays-Bas et du Royaume-Uni. Aucune offre
d’acquisition n’ayant été reçue à cette vente, il fut décidé qu’une deuxième
vente aux enchères aurait lieu, Le 22 mars 1969, et qu’elle s’étendrait, elle,
à l’ensemble des stocks détenus à l’usine et ailleurs, la mise à prix étant
fixée à 6 223 293 258 lires. Dans l'intervalle, des négociations furent me-
nées en vue d’une reprise de l’usine par une filiale de PIRI et de la réinté-
gration de la plupart des anciens salariés de l’ELSI. I] a été rapporté, dans
la presse sicilienne, premièrement, que le 18 mars 1969 il avait été convenu
que l’IRI acquerrait les actifs de l’'ELSI, à commencer par un bail pour
l'usine, moyennant un loyer de 150 millions de lires, et, deuxièmement,
que l’ancien président de la région sicilienne, M. Carollo, avait déclaré
lors d’une réunion publique, le 5 avril 1969, qu'un accord écrit avait été
conclu avec l’IRI en octobre 1968; cet accord consistait en

«l'acquisition de l’usine [de l’ELSI] par l'IRI pour la somme de 4 mil-
liards de lires, If était même convenu que PIRI ne se présenterait
pas à la première vente aux enchères, mais qu’elle participerait à la
deuxième pour laquelle la mise à prix serait précisément de 4 mil-
liards de lires.»

39. Aucune offre ne fut faite à la deuxième vente aux enchères. Une
semaine plus tard, l'ELTEL (Industria Elettronica Telecommunicazioni
S.p.A.), filiale de l’IRI créée en décembre 1968, proposa au syndic de fail-
lite de prendre l’usine à bail et de la rouvrir. Bien que le comité des créan-
ciers eût jugé inacceptables en tant que telles les conditions de location

26
ELETTRONICA SICULA (ARRÊT) 38

proposées, il recommanda entre autres choses que le bail soit accordé à
PELTEL si celle-ci acceptait d’acquérir tous les stocks de matières pre-
mières de l’ELSI pour 1800 millions de lires; le représentant de Raytheon-
Europe au comité des créanciers s’opposa énergiquement à ce bail. Le
syndic de faillite recommanda toutefois que le bail soit accordé aux condi-
tions demandées et le juge-commissaire prit une ordonnance dans ce sens
le 8 avril 1969. Raytheon-Europe introduisit un recours contre cette déci-
sion mais sans succès. Une troisième vente aux enchères fut prévue pour
mai 1969. En avril, l'ELTEL proposa d’acquérir les fabrications en cours
— autrement dit le matériel laissé sur les chaînes de production de l’'ELSI
lorsque l’usine avait été réquisitionnée — au prix de 105 millions de lires.
Durant la procédure de faillite ce matériel avait été évalué à 217 millions
de lires. Le représentant de Raytheon-Europe au comité des créanciers
s’opposa à cette vente mais la majorité l’emporta.

40. La troisième vente aux enchères des installations, de l’usine et du
matériel de l’ELSI ainsi que de ses stocks eut lieu le 3 mai 1969, la mise à
prix étant fixée à 5000 millions de lires. Une fois de plus aucune offre ne
fut faite. Le 16 avril 1969, ’ELTEL avait informé le tribunal de faillite
qu’elle était disposée à offrir la somme de 3205 millions de lires pour les
installations, l’usine et le matériel, à l'exclusion des fournitures — « mar-
chandises, matières premières et produits semi-finis » — qu’elle ne jugeait
pas indispensables. Le 3 mai 1969, le syndic de faillite pria le tribunal
d’approuver une vente des fabrications en cours à !ELTEL, aux con-
ditions proposées par TELTEL et approuvées par le comité des créan-
ciers. Le 9 mai 1969, le recours de Raytheon-Europe contre la décision
d'autoriser la location à l’ELTEL des installations et de l’usine fut
rejeté. Le 27 mai 1969, l’'ELTEL proposa au tribunal de faillite d’acquérir
les installations, le matériel et les fournitures restants pour la somme
de 4000 millions de lires. Le syndic de faillite proposa d’accepter cette
offre (sous réserve de légères modifications des conditions) et le comité
des créanciers décida, le 6 juin 1969, d'approuver sa proposition, le repré-
sentant de Raytheon votant contre celle-ci. Le 7 juin 1969, le juge-
commissaire fixa au 12 juillet 1969 la date d’une vente aux enchères aux
conditions approuvées par le comité des créanciers. Le 9 juin 1969,
Raytheon-Europe introduisit contre cette décision un recours qui fut
rejeté le 20 juin 1969. La vente aux enchères eut lieu le 12 juillet 1969 et
l’ELTEL acquit les biens mis en vente, pour un montant total de 4006 mil-
lions de lires.

41. Par décision rendue le 22 août 1969, le préfet de Palerme se pro-
nonga sur le recours que l’ELSI avait introduit le 19 avril 1968 (voir para-
graphe 32 ci-dessus) contre l’ordonnance de réquisition du 1* avril 1968.
Les Parties s'opposent sur la question de savoir si ce délai était ou non
normal pour un recours de ce genre. La décision sur le recours fut rendue
après que le syndic de faillite eut, le 9 juillet 1969, présenté une requête à
cet effet, exerçant ainsi le droit de solliciter une décision que lui conférait
une loiitalienne du 3 mars 1934. Cette loi dispose que, si cent vingt jours se
sont écoulés depuis la date de l'introduction d’un recours sans qu’il ait été

27
ELETTRONICA SICULA (ARRÊT) 39

statué sur celui-ci (ce qui, en l’espéce, était le cas le 17 août 1968), une
demande peut être adressée au préfet pour qu’il prenne sa décision dans
les soixante jours suivants, faute de quoi il y a rejet du recours. Le préfet
décida d’accueillir le recours et donc d’annuler l’ordonnance de réquisi-
tion prise par le maire de Palerme; les termes précis de sa décision seront
examinés plus loin dans le présent arrêt (paragraphes 75, 96, 125 et 126).
Le maire de Palerme demanda ensuite au président de la République ita-
lienne de réformer la décision du préfet; le Conseil d'Etat ayant émis Pavis
que le recours du maire était irrecevable, le président de la République
rendit une décision dans ce sens le 22 avril 1972.

42. Devant le tribunal de Palerme (Tribunale di Palermo), le 16 juin
1970, le syndic de faillite avait entre-temps intenté au ministre de l’inté-
rieur de la République italienne et au maire de Palerme une action en
dommages et intérêts pour le préjudice résultant de la réquisition. Les
dommages et intérêts réclamés ont été déterminés comme étant constitués
par

«la diminution considérable de la valeur de l’usine et de l’équipe-
ment électronique se trouvant à Palerme, 79 via Villagrazia, diminu-
tion qui résulte de la différence entre la valeur comptable à la date de
la faillite de Raytheon-Elsi, soit 6623 millions de lires, et l'évaluation
à 4 560 588 400 lires faite le 11 octobre 1968 (soit immédiatement
après l’expiration de la période de réquisition de six mois) par le
commissaire-priseur du tribunal, M. Mario Puglisi, désigné par déci-
sion du juge du 19 septembre 1968, soit une perte réelle de valeur
de 2 062 411 600 lires et … le défaut de disponibilité de l'usine et
des équipements connexes durant six mois qui, sur la base du taux
d’amortissement pour établissements industriels, égal à 10 pour
cent l’an, peut être chiffré à 33 150 000 lires, ce qui fait au total
2 395 561 600 lires, plus les intérêts au taux légal à partir du 1% oc-
tobre 1968 et jusqu’au paiement ».

43. Le 2 février 1973, le tribunal de Palerme décida, dans un jugement
qui sera examiné plus en détail ci-après (voir paragraphes 57, 58, 97
et 127), que le syndic n’avait pas droit à une indemnisation au titre de la
réquisition, soit pour la prétendue dépréciation de l’usine et du matériel,
soit pour leur prétendue indisponibilité. En appel, par son arrêt du 24 jan-
vier 1974, la cour d’appel de Palerme (Corte di Appello di Palermo)
confirma la décision de l’instance inférieure en ce qui concerne les dom-
mages et intérêts réclamés pour la prétendue dépréciation de l’usine et du
matériel. Elle annula cependant la décision du tribunal relative au second
chef de la demande d’indemnisation et jugea que le syndic avait droit à
une réparation pécuniaire du ministre de l’intérieur pour perte de jouis-
sance et de possession de l’usine et des actifs de l’ELSI pendant les
six mois de la réquisition. La cour d’appel a dès lors adjugé au syndic, à
titre de «loyer», une somme d’environ 114 millions de lires correspon-
dant à la moitié du taux annuel de 5 pour cent de la valeur totale des actifs.
Cette décision, qui sera examinée de façon plus détaillée ci-après (para-

28
ELETTRONICA SICULA (ARRÊT) 40

graphes 97, 98 et 127), fut confirmée par la Cour de cassation, le 26 avril
1975. En fin de compte le syndic a touché la somme ainsi adjugée et l’a
répartie, après déduction des frais et dépens, entre les créanciers de
PELSI.

44. Dans le cadre de la procédure de faillite, les créanciers ont produit
contre ELSI des créances d’un montant total d’environ 13 000 millions
de lires, montant qui ne comprend pas les sommes dues à Raytheon et
Raytheon Service Company (voir paragraphe 36 ci-dessus). La procédure
de faillite a été clôturée en novembre 1985. Selon les rapports de liquida-
tion, la vente des biens de ELSI n’a rapporté qu'environ 6370 millions de
lires, alors qu’en mars 1968 les dirigeants de l'ELST avaient estimé la va-
leur minimale de liquidation à 10 840 millions de lires. Sur le produit de la
vente, quelque 6080 millions de lires sont allés aux banques, aux salariés
et à d’autres créanciers. Le reste a couvert les dépenses d'administration
de la faillite, les charges fiscales, les droits d'enregistrement et les frais de
douane. Tous les créanciers bénéficiaires de sûretés et tous les créanciers
privilégiés qui avaient fait valoir des créances dans la faillite ont été inté-
gralement remboursés. Les créanciers chirographaires ont touché moins
de 1 pour cent de leurs créances; il ne restait donc rien à distribuer aux
actionnaires, Raytheon et Machlett.

45. Raytheon s’était portée garante des dettes contractées par l’ELSI
envers un certain nombre de banques et était par conséquent, dans la fail-
lite de ELSI, tenue de rembourser à ces banques, conformément aux
clauses de garantie, la somme de 5787,6 millions de lires; elle s’en est
effectivement acquittée. Cinq des sept banques qui avaient également
accordé à l’ELSI des prêts sans sûretés intentèrent devant les tribunaux
italiens des actions en remboursement de ces prêts par Raytheon, en se
fondant essentiellement sur l’article 2362 du Code civil italien qui rend
l’actionnaire unique responsable des dettes de la société. [l a été sou-
tenu que Raytheon était en fait actionnaire unique puisque Machlett, sa
filiale, lui appartenait entièrement. Dans trois de ces affaires, Raytheon
s’est finalement vu adjuger ses conclusions par la Cour de cassation ita-
lienne; dans les deux autres, les demandeurs se sont désistés.

x Oe

46. Le 7 février 1974, ’ambassade des Etats-Unis à Rome transmit au
ministère des affaires étrangères d’Italie une note contenant «la réclama-
tion présentée par le Gouvernement des Etats-Unis d’Amérique au nom
de Raytheon Company et de Machlett Laboratories Incorporated ». Cette
réclamation, qui se fondait non seulement sur le traité de 1948, mais aussi
sur le droit international coutumier, comprenait un mémorandum juri-
dique dont le chapitre VI était consacré a «l’épuisement des recours in-
ternes ». Il était déclaré, dans ce document, que «l’on admet généralement
que les recours internes doivent avoir été épuisés pour qu’un Etat puisse
endosser officiellement une réclamation conformément aux principes du
droit international»; on y rendait compte des actions ouvertes en Italie

29
ELETTRONICA SICULA (ARRÊT) 41

(dont certaines étaient encore pendantes) pour conclure, au vu des avis
qu’avaient donnés deux experts juridiques italiens et qui étaient joints aux
documents, que « Raytheon et Machlett ont épuisé toutes les voies de re-
cours dont elles disposaient en Italie». Au moment où la réclamation a
été présentée, la cour d’appel de Palerme s’était prononcée sur l’action
intentée par le syndic de faillite, mais l’affaire fut ensuite portée devant la
Cour de cassation (paragraphe 43 ci-dessus); les deux Parties reconnais-
sent que la prescription aurait à ce moment-là fait obstacle à toute autre
action consécutive à la réquisition. Il semble que les Etats-Unis n’aient
pas reçu de réponse officielle de l’Italie à la réclamation avant le 13 juin
1978, date à laquelle l'Italie l’a rejetée dans un aide-mémoire dont le texte
a été fourni à la Chambre. Cet aide-mémoire ne donnait nullement à en-
tendre que les recours internes n’avaient pas éte épuisés; il y était même
dit que «la réclamation n’est pas fondée en droit tant du point de vue in-
ternational que du point de vue national ». Pendant la procédure orale, en
la présente affaire, le conseil de l'Italie a affirmé qu’à une date indéter-
minée antérieure à l'introduction de l’instance le Gouvernement italien
«a fait clairement comprendre au Gouvernement des Etats-Unis qu’en sa
qualité de défendeur il soulèverait ’exception du non-épuisement des re-
cours internes dans la procédure judiciaire ». Cependant aucun élément
de preuve à cet effet n’a été fourni à la Chambre.

* *

47. Bon nombre des documents soumis à la Chambre en tant que
moyens de preuve sont en italien. Dans le texte anglais du présent arrét,
lorsque la Chambre se référera à des passages de ces documents, elle re-
produira, par souci de clarté, le texte original italien accompagné d’une
traduction en anglais qui ne sera pas toujours la traduction fournie par
l’une des Parties conformément au paragraphe 3 de article 51 du Règle-
ment de la Cour.

+ * x

48. Les Parties s’accordent à reconnaître que la Cour est compétente en
la présente affaire en vertu du paragraphe 1 de l’article 36 de son Statut et
de l’article XXVI du traité d’amitié, de commerce et de navigation du
2 juin 1948 entre les Etats-Unis d’Amérique et la République italienne
(dénommé ci-après le «traité de 1948»); cet article est ainsi libellé:

«Tout différend qui s’élèverait entre les Hautes Parties contrac-
tantes quant à l'interprétation ou à l'application du présent traité, et
que les Hautes Parties contractantes ne pourraient régler d’une ma-
nière satisfaisante par la voie diplomatique, sera porté devant la
Cour internationale de Justice, à moins que les Hautes Parties
contractantes ne conviennent de le régler par d’autres moyens pacifi-
ques.»

30
ELETTRONICA SICULA (ARRÊT) 42

La compétence est donc limitée aux questions relatives «à l’interprétation
ou à l’application» du traité et des protocoles ainsi que de l’accord du
26 septembre 1951 complétant le traité d'amitié, de commerce et de navi-
gation entre les Etats-Unis d'Amérique et la République italienne (dé-
nommé ci-après l’«accord complémentaire»), dont l’article IX dispose
qu'il «constituera ... partie intégrante» du traité. En conséquence cette
compétence peut être exercée par la Chambre que la Cour a constituée
pour connaître de la présente instance en vertu du paragraphe 2 de l’ar-
ticle 26 de son Statut et des articles 17 et 18 de son Règlement, à la de-
mande des Parties et après les avoir consultées.

49. La compétence de la Chambre n’est pas douteuse, mais une excep-
tion à la recevabilité de la présente instance a été soulevée par l'Italie dans
son contre-mémoire; elle a soutenu que la présente affaire est irrecevable
au motif que les deux sociétés américaines, Raytheon et Machlett, au nom
desquelles les Etats-Unis ont introduit la demande, n’auraient pas épuisé
les recours internes qui leur étaient ouverts en Italie. Cette exception, a
propos de laquelle les Parties sont convenues qu’elle devait étre tranchée
lors de ’examen au fond de l’affaire, doit par conséquent être examinée en
premier.

50. Les Etats-Unis ont soulevé la question de savoir si la règle de l’épui-
sement des recours internes peut trouver une quelconque application
dans une affaire introduite en vertu de l’article XX VI du traité de 1948.
Cet article, a-t-on fait observer, est rédigé en termes catégoriques et n’est
limité par aucune mention de la règle de l’épuisement des recours in-
ternes; il semble qu’on puisse en conclure que les parties au traité, si elles
avaient voulu que la juridiction conférée à la Cour soit restreinte par
la règle de l'épuisement des recours internes en cas de protection diplo-
matique, auraient employé des termes exprès à cet effet, comme elles
l’avaient fait dans un accord de coopération économique entre les Etats-
Unis d'Amérique et l’Italie conclu lui aussi en 1948. La Chambre ne doute
pas que les parties à un traité peuvent convenir, dans son texte, soit que la
règle de l'épuisement des recours internes ne s’appliquera pas aux de-
mandes fondées sur de prétendues violations de ce traité, soit confirmer
qu’elle s’appliquera. Mais la Chambre ne saurait accepter qu’on consi-
dère qu’un principe important du droit international coutumier a été taci-
tement écarté sans que l'intention de l’écarter soit verbalement précisée.
Cet élément de l’argumentation opposée par les Etats-Unis à l'exception
de l'Italie doit donc être rejeté.

51. Les Etats-Unis ont soutenu en outre que la règle de l'épuisement
des recours internes ne s’appliquait pas, en tout état de cause, à la de-
mande des Etats-Unis dans la mesure où ceux-ci sollicitent de la Cour un
arrét déclaratoire constatant que le traité de 1948 a été violé. Les Etats-
Unis font valoir que, dans un tel arrêt, la Cour déclarerait qu’il a été porté
atteinte aux droits qu'ils tiennent du traité; la règle de l'épuisement des
recours internes, qui est une règle du droit international coutumier éla-
borée dans le cadre de l’endossement par un Etat de la demande de l’un de
ses ressortissants, ne s’appliquerait pas à un préjudice direct de ce genre.

31
ELETTRONICA SICULA (ARRÊT) 43

Or la Chambre ne parvient pas à discerner en l’espèce un différend sur une
prétendue violation du traité ayant pour résultat un préjudice directement
causé aux Etats-Unis, différend qui serait à la fois distinct et indépendant
du différend sur la violation dont le traité aurait été l’objet à l’égard de
Raytheon et Machlett. L'affaire découle d’un différend que les Parties
n’ont pas « régi[é] d’une manière satisfaisante par la voie diplomatique »;
dans la réclamation que les Etats-Unis ont adressée à Il’ Italie en 1974 parla
voie diplomatique, ce différend est qualifié de «réclamation présentée
par le Gouvernement des Etats-Unis d'Amérique au nom de Raytheon
Company et de Machlett Laboratories Incorporated». L’agent des Etats-
Unis a déclaré 4 la Chambre, au cours de la procédure orale, que «les
Etats-Unis demandent que soient réparés les préjudices subis par Ray-
theon et Machlett ». D’ailleurs, comme on le verra plus loin, la question de
savoir s’il y a eu violation du traité est elle-même étroitement liée à la situa-
tion financière de la société italienne ELSI que Raytheon et Machlett
contrôlaient.

52. De plus, dans l’affaire de l’Interhandel, la Cour s’est trouvée en pré-
sence d’un argument de la Suisse qui n’était pas différent; la Suisse soute-
nait, dans cette affaire, que sa «conclusion principale» portait sur une
«violation directe du droit international» et n’était par conséquent pas
soumise à la règle de l’épuisement des recours internes. Après avoir exa-
miné cette «conclusion principale», la Cour a dit qu’elle était liée à la
protection diplomatique invoquée et que les arguments du demandeur
«n’enlévent pas au différend ... le caractère d’un différend dans lequel le
Gouvernement suisse se présente comme épousant la cause de son ressor-
tissant...» (Interhandel, arrêt, C.I.J. Recueil 1959, p. 28). De même, dans la
présente affaire, la Chambre ne doute pas que la question qui colore et
imprègne la demande des Etats-Unis tout entière est celle du préjudice
que Raytheon et Machlett auraient subi et qui aurait résulté des actions du
défendeur. En conséquence, la Chambre rejette l'argument selon lequel
on peut en l’espèce dissocier une partie de la réclamation du demandeur
de façon que la règle de l’épuisement des recours internes ne s’y applique
pas.

53. Le demandeur a avancé un autre argument qu'il convient d’exa-
miner; il est fondé sur la notion d’ estoppel, considérée par rapport à l’ap-
plication de la règle de l'épuisement des recours internes. Dans le « mémo-
randum juridique » par lequel les Etats-Unis ont développé leur thèse sur
le plan diplomatique et qui a été transmis au Gouvernement italien par
note verbale du 7 février 1974, il est dit que toute la sixième partie
(pages 53 et suivantes de l'original) traite d’une façon générale et assez
approfondie de l’«épuisement des recours internes ». Y sont annexés les
avis juridiques de ceux qui conseillaient le demandeur, avis qui avaient
directement trait à la situation de Raytheon et Machlett face à la règle de
Pépuisement des recours internes. Les auteurs du mémorandum
concluaient que Raytheon et Machlett avaient effectivement épuisé
«toutes les voies de recours dont elles disposaient en Italie» (voir para-
graphe 46 ci-dessus). Etant donné ces éléments de preuve qui établissent

32
ELETTRONICA SICULA (ARRÊT) 44

que les Etats-Unis étaient parfaitement conscients qu’il leur fallait ob-
server la règle de l'épuisement des recours internes, qu’ils étaient manifes-
tement convaincus que cette règle avait été observée et qu’ils avaient été
prévenus que les actionnaires de l’ELSI ne disposaient en droit italien
d’aucune action directe contre le Gouvernement italien, le demandeur a
soutenu que l'Italie, si elle estimait vraiment à l’époque que les recours
internes n’avaient pas été épuisés, aurait dû le faire savoir aux Etats-Unis.
Or, selon les Etats-Unis, le défendeur n’a à aucun moment avant le dépôt
de son contre-mémoire en l’espèce laissé entendre que Raytheon et
Machlett devaient intenter action devant les tribunaux italiens en se
fondant sur le traité. L’aide-mémoire du 13 juin 1978 par lequel l'Italie a
rejeté la réclamation de 1974 ne donnait nullement à entendre que les
recours internes n'avaient pas été épuisés; la question n’y était même
pas mentionnée.

54. Le demandeur a soutenu que cette absence de réaction de la part de
l'Italie équivalait à un estoppel. Or il est difficile de tirer une telle conclu-
sion de la correspondance échangée alors que l’affaire en était encore au
stade diplomatique. Dans l'affaire de 1’ Interhandel, lorsque la Suisse a
soutenu que les Etats-Unis avaient à un certain moment bien «admis que
l’Interhandel avait épuisé les recours devant les tribunaux américains », la
Cour, loin d’y voir un estoppel, a rejeté l'argument en se bornant à relever
que «cette opinion reposait sur une appréciation qui s’est revélée mal
fondée» (Interhandel, arrêt, C.I.J. Recueil 1959, p. 27). En outre, bien
qu’on ne puisse exclure qu’un estoppel puisse, dans certaines circons-
tances, découler d’un silence, lorsqu'il aurait fallu dire quelque chose,
il est évidemment difficile de déduire l’existence d’un estoppel du simple
fait de n’avoir pas mentionné une question à un moment donné au cours
d'échanges diplomatiques assez intermittents.

55. La Chambre, estimant que la règle de l’épuisement des recours
internes s’applique en l’espèce, peut passer maintenant à la question de
savoir si Raytheon et Machlett ont épuisé ou non les recours internes.

56. Le préjudice qui aurait été causé à Raytheon et Machlett en l’espèce
est présenté comme résultant des «pertes subies par les propriétaires de
VELSI à la suite du changement intervenu, contre leur volonté, dans le
mode d’aliénation des avoirs de l’ ELSI»; c’est l'ordonnance de réquisi-
tion qui aurait entraîné ce changement et qui est par conséquent au cœur
de ja réclamation des Etats-Unis. Il était donc juste que tout recours in-
terne formé contre les autorités italiennes pour mettre en cause la validité
de la réquisition de l’usine de l’ELSI et de ses autres avoirs et pour sou-
lever la question des pertes qui en auraient résulté émane de l’ELSI elle-
même. De toute manière, pour tenter de recouvrer le contrôle de l’usine et
des avoirs de "ELSI et pour limiter tout préjudice ayant résulté du fait que
la réalisation du plan de liquidation aurait été empêchée, la première dé-

33
ELETTRONICA SICULA (ARRÊT) 45

marche à entreprendre par l’ELSI — et seule l’ELSI pouvait l’entre-
prendre — était d'exercer un recours auprès du préfet contre l’ordon-
nance de réquisition. En revanche, après la faillite, l’exercice des recours
internes n’appartenait plus à la direction de l’'ELSI mais au syndic de fail-
lite (Raytheon aurait pu, même après la faillite, influencer les décisions du
comité des créanciers si elle n’avait pas décidé de ne pas produire ses
créances à la faillite; elle a cependant exercé une certaine influence par
l'intermédiaire de sa filiale, Raytheon-Europe, qui, elle, a produit ses
créances).

57. Après la désignation du syndic de faillite, ce dernier, agissant pour
le compte de l’ELSL a beaucoup occupé les autorités et tribunaux italiens
avec les affaires de ELSI. Ce fut lui qui, en vertu d’une loi italienne de
1934, demanda officiellement au préfet de prendre sa décision dans un
délai de soixante jours, décision qui fit elle-même l’objet d’un recours in-
fructueux du maire au président de la République. Le 16 juin 1970, le
syndic, agissant pour le compte de la société faillie ELSI, engagea une
action contre le ministre de l’intérieur en exercice et le maire de Palerme
en exercice; il demanda au tribunal de dire que les défendeurs devaient

«verser à la masse de la faillite de Raytheon-Elsi ... des dommages et
intérêts pour la réquisition illégale de l'usine, des machines et des
équipements … pour la période comprise entre le 1* avril et le 30 sep-
tembre 1968, d’un montant total de 2 395 561 600 lires, augmenté des
intérêts. »

Le 2 février 1973, le tribunal de Palerme rejeta la demande, comme il a été
indiqué plus haut (paragraphe 43). Le syndic de faillite interjeta alors
appel devant la cour d’appel de Palerme; celle-ci rendit un arrêt le 24 jan-
vier 1974, qui, «revisant en partie le jugement du tribunal de Palerme »
condamnait le ministère de l’intérieur à verser une indemnisation d’un
montant de 114014 711 lires majoré d'intérêts. Un pourvoi fut finalement
formé devant la Cour de cassation et, par arrêt du 26 avril 1975, celle-ci
confirma la décision de la cour d’appel.

58. Il y a lieu de relever que la demande de dommages et intérêts (para-
graphe 42 ci-dessus) portée devant le tribunal de Palerme dans l’action
intentée par le syndic a été présentée par ce tribunal comme fondée no-
tamment sur l’argument du syndic de faillite selon lequel

«l’ordonnance de réquisition aurait provoqué une situation écono-
mique d’une telle gravité qu’elle aurait déclenché immédiatement et
directement la faillite de la société»

(«il provvedimento di requisizione avrebbe determinato una situazione
economica di tale pesantezza da farne scaturire immediatamente e
direttamente il fallimento della societa »).

De même, la cour d’appel de Palerme a dû rechercher s’il existait un «lien
de causalité entre l’ordonnance de réquisition et la faillite de la société». I]
apparaît donc que, sur le fond, la demande soumise à la décision des juri-

34
ELETTRONICA SICULA (ARRÊT) 46

dictions italiennes coincide pour l'essentiel avec celle que les Etats-Unis
présentent maintenant devant la Chambre. Les arguments différaient, car
la juridiction interne appliquait la loi italienne, tandis que la Chambre
applique le droit international; de plus, les parties ne sont évidemment
pas les mêmes. Il semble pourtant que les juridictions internes ont bien
été saisies de la question qui forme l’essence de la requête du demandeur
devant la Chambre. Dans les deux cas, la demande porte sur l’ailégation
que la réquisition, en rendant impossible la liquidation régulière, a dé-
clenché la faillite et a ainsi entraîné les pertes alléguées.

59. En présence de tant de procès intentés devant les juridictions in-
ternes à propos de ce qui est au fond la demande dont la Chambre est
maintenant saisie, l’Italie devait démontrer qu’il existait néanmoins un
quelconque recours interne qui n’avait pas été tenté ou du moins tenté
mais pas épuisé. Ce devoir, l’Italie n’a jamais essayé de le nier. Elle a sou-
tenu qu’on aurait pu porter l’affaire devant les juridictions internes en
s’autorisant des dispositions des traités eux-mêmes et en en alléguant la
violation. Cela n’a jamais été fait. Dans les instances introduites devant le
tribunal de Palerme, puis devant la cour d’appel de Palerme et devant la
Cour de cassation, le traité de 1948 et l'accord complémentaire n’ont ja-
mais été mentionnés, ce qui n’est pas surprenant puisque, comme l'Italie
le reconnaît, ce n’était pas à Raytheon et Machlett mais au syndic qu'il
appartenait de se prononcer sur la manière dont la cause serait plaidée’
devant les juridictions de Palerme. D’autre part, la règle relative aux re-
cours internes n’exige pas et ne saurait exiger qu’une demande soit pré-
sentée aux juridictions internes sous une forme et avec des arguments
convenant à un tribunal international, celui-ci appliquant un autre droit à
d’autres parties: pour qu’une demande internationale soit recevable, il
suffit qu’on ait soumis la substance de la demande aux juridictions com-
pétentes et qu’on ait persévéré aussi loin que le permettent les lois et les
procédures locales, et ce sans succès.

60. La question se ramène donc à ceci: Raytheon et Machlett, agissant
en leur propre nom en tant que sociétés des Etats-Unis qui se prétendaient
lésées par la réquisition de biens d’une société italienne dont elles déte-
naient les actions, auraient-elles dû introduire une instance devant les tri-
bunaux italiens, dans le délai général de prescription (cinq ans), et allé-
guer la violation de certaines dispositions du traité de 1948, conscientes
qu’elles étaient que la question même des conséquences de la réquisition
était déjà à l'examen dans l’action ouverte par le syndic de faillite et que
tous dommages et intérêts susceptibles d’être accordés dans cette action
devaient se fondre dans la masse des avoirs réalisés, masse dont Raytheon
et Machlett avaient le droit de réclamer une quote-part en tant que créan-
cières ?

61. L'Italie soutient que Raytheon et Machlett auraient pu fonder une
telle action devant les tribunaux italiens sur l’article 2043 du Code civil
italien, qui dispose ce qui suit: «Tout fait dolosif ou fautif qui cause a
autrui un dommage illicite oblige celui qui l’a commis à réparer ce dom-
mage.» D’après l'Italie, cette disposition est souvent invoquée par des

35
ELETTRONICA SICULA (ARRÊT) 47

particuliers contre l’État italien et des sommes importantes ont été al-
louées aux demandeurs quand il y avait lieu. Si Raytheon et Machlett
avaient subi un préjudice, à la suite de la violation du traité de 1948 et de
l'accord complémentaire par des autorités italiennes, un tribunal italien
aurait été tenu, a-t-on soutenu, de conclure que les actes ainsi commis par
les pouvoirs publics étaient illicites au regard de l’article 2043. Les Parties
s'accordent à reconnaître que des ordres d'exécution («ordini di esecu-
zione ») ont été adoptés (loi n° 385 du 15 juin 1949 et loi n° 910 du 1° août
1960) pour donner effet au traité et à l'accord complémentaire en Italie,
mais que les dispositions de ces derniers ne pourraient être invoquées
pour protéger des droits individuels devant les tribunaux italiens que si les
juges les considéraient comme étant d’application directe. Pour établir
que les dispositions en cause seraient considérées comme telles, l'Italie a
cité des arrêts de la Cour de cassation dont il ressort que des dispositions
du traité de 1948 (autres que celles qui sont invoquées dans la présente
affaire) ont été appliquées à l'avantage de ressortissants des Etats-Unis
qui les avaient invoquées devant des tribunaux italiens et qu’une disposi-
tion d’un traité entre l’Italie et la République fédérale d’Allemagne, pré-
sentée comme comparable à l’article V du traité de 1948, a été appliquée.

62. Ces décisions ne se fondaient cependant pas sur l’article 2043 du
Code civil italien; d’autre part, les dispositions conventionnelles appli-
quées ont pris effet conjointement avec des lois internes ou avec les dispo-
sitions d’autres traités, par le mécanisme de la clause de la nation la plus
favorisée. Dans aucune des affaires citées la disposition du traité de 1948
n’a été invoquée pour établir le caractère illicite du comportement de re-
présentants des pouvoirs publics italiens. En 1971, quand Raytheon a
consulté deux juristes italiens sur la question des recours internes aux fins
d’une réclamation diplomatique, aucun d’eux ne semble avoir eu l’idée de
faire allusion, même en tant qu’éventualité, à une action intentée en vertu
de l’article 2043 ainsi que du traité de 1948. Il semble donc impossible à la
Chambre d’inférer de la jurisprudence récente citée quelle aurait été l’atti-
tude des tribunaux italiens si Raytheon et Machlett avaient introduit une
instance, il y a une vingtaine d’années, en se fondant sur l’article 2043 du
Code civil ainsi que sur les dispositions du traité de 1948 et de l’accord
complémentaire. Chaque fois qu’il sera essentiel, pour que la Cour puisse
statuer dans une affaire, de trancher une question de droit interne, la Cour
devra apprécier la jurisprudence des tribunaux internes et, «si celle-ci est
incertaine ou partagée, il appartiendra à la Cour de choisir l’interpréta-
tion qu’elle croit être la plus conforme à la loi» (Emprunts brésiliens,
CPJ.I. série A n°5 20/21, p. 124). Toutefois, dans la présente affaire,
l'Italie devait établir la réalité de l’existence d’un recours que les action-
naires américains pouvaient exercer et qu'ils n’ont pas utilisé. La
Chambre n’estime pas que l’Italie se soit acquittée de ce devoir.

63. Dans une affaire où les juridictions internes ont été vraiment beau-
coup sollicitées, il n’est jamais facile de décider si les recours internes ont
été réellement «épuisés». Mais, en l’espèce, l'Italie n’a pas réussi à

36
ELETTRONICA SICULA (ARRÊT) 48

convaincre la Chambre qu’il restait manifestement quelque recours que
Raytheon et Machlett auraient dû former et épuiser, indépendamment de
PELSI et du syndic de faillite. La Chambre peut donc passer maintenant
à l'examen du fond.

x * x

64. Au paragraphe 1 de leurs conclusions finales, les Etats-Unis sou-
_tiennent:

«1) que le défendeur a violé les obligations qu’il avait assumées au
regard du droit international dans le traité d’amitié, de commerce
et de navigation entre les deux pays et dans l’accord complétant
ce traité et, en particulier, qu’il a violé les articles III, V et VII
du traité et l'article premier de accord complémentaire ».

Il est donc nécessaire d’examiner ces articles du traité de 1948 et de l’ac-
cord complémentaire au regard du comportement qui aurait constitué
une violation des obligations qui y sont énoncées. Ce faisant, il sera tenu
compte du fait que les buts de ce traité, tels qu’énoncés, étaient ceux que
l’on trouve normalement dans des traités de ce genre, mais que l’un des
buts de l’accord complémentaire — accord qui «constituera … partie inté-
grante » du traité de 1948 — était d’«encourager davantage les investisse-
ments de chacun des deux pays dans des entreprises reconnues utiles de
l’autre pays».

65. Les actes du défendeur qui auraient violé ses obligations conven-
tionnelles ont été décrits par le conseil du demandeur en des termes qu’il
convient de citer ici:

«Premièrement, le défendeur a violé ses obligations juridiques
lorsqu'il a illégalement réquisitionné l’usine de l’EESI le 1° avril
1968, privant ainsi les actionnaires de leur droit direct de procéder à
la liquidation des actifs de la société dans des conditions normales.
Deuxièmement, le défendeur a violé ses obligations lorsqu'il a
permis aux ouvriers de l’ELSI d’occuper l'usine. Troisièmement, le
défendeur a violé ses obligations en s’abstenant, pendant un délai
déraisonnable de seize mois, de statuer sur la «légitimité » de la réqui-
sition et en ne le faisant qu’immédiatement après que l’usine, le
matériel et l’en-cours de l’ELSI eurent été achetés par PELTEL.
Enfin, quatrièmement, le défendeur a violé ses obligations lorsqu'il
est intervenu dans la procédure de faillite de ELSI, ce qui lui a
permis, comme il en avait auparavant exprimé l'intention, d’acheter
V’ELSI à un prix bien inférieur au juste prix du marché.»

66. Le plus important de ces actes du défendeur dont le demandeur
prétend qu'ils ont constitué une violation du traité de 1948 est la réquisi-
tion de l’usine de l’ELSI par le maire de Palerme, le 1% avril 1968, acte qui
aurait fait échec au plan relatif à ce que le demandeur définit comme une
«liquidation régulière» de la société, ainsi qu'il est indiqué aux para-

37
ELETTRONICA SICULA (ARRÊT) 49

graphes 22 à 25 ci-dessus. Les autres actes dont il fait grief au défendeur,
lesquels seront exposés plus en détail ci-après (voir paragraphe 115), peu-
vent être qualifiés d’actes accessoires par rapport au grief principal
fondé sur la réquisition et ses effets.

67. La Chambre se trouve en présence d’une situation tout à la fois
de fait et de droit, qui est d’une grande complexité et dans laquelle des
enchaînements différents de fait et de droit doivent être examinés séparé-
ment et sous l’angle de leurs effets réciproques: la signification et l’effet
des articles pertinents du traité de 1948 et de Paccord complémentaire;
la légalité de la réquisition de l’usine et des biens de ELSI par le maire;
la portée juridique et pratique de la situation financière de l’ELSI a des
moments déterminants ainsi que ses incidences éventuelles sur le plan
de l’ ELSI prévoyant la liquidation régulière de la société. II convient de
commencer par examiner ces points par rapport à l’assertion du deman-
deur selon laquelle l’ordonnance de réquisition violait l’article III du traité.

* *

68. L’article III du traité comporte deux paragraphes. Le premier pré-
voit, pour les ressortissants de l’une des Hautes Parties contractantes, des
droits de participation dans les sociétés et associations de l’autre Haute
Partie contractante ainsi que l’exercice par ces sociétés et associations de
leurs activités. Puisqu’il n’est pas allégué qu'il y ait eu traitement moins
favorable que ce qu’exigent les normes fixées dans ce paragraphe, la
Chambre n’a pas à s’y arrêter. En revanche, le paragraphe 2 de l’article III
est important pour la thèse du demandeur; il dispose ce qui suit:

« Les ressortissants, sociétés et associations de chacune des Hautes
Parties contractantes seront autorisés, en conformité des lois et règle-
ments applicables à l’intérieur des territoires de l’autre Haute Partie
contractante, à constituer, contrôler et gérer des sociétés et associa-
tions de cette autre Haute Partie contractante en vue de poursuivre
des activités touchant la fabrication ou la transformation indus-
trielles, ou des activités minières, commerciales, scientifiques, éduca-
tives, religieuses et philantropiques. Les sociétés et associations
contrôlées par des ressortissants, des sociétés et associations de l’une
ou de l’autre des Hautes Parties contractantes et qui sont créées ou
constituées conformément aux lois et règlements en vigueur sur les
territoires de l’autre Haute Partie contractante, seront autorisées à y
exercer les activités susvisées, en se conformant aux lois et règlements
en vigueur, dans des conditions non moins favorables que celles qui
sont ou seront accordées aux sociétés et associations de cette autre
Haute Partie contractante qui sont contrôlées par des ressortissants,
des sociétés ou des associations de la même Haute Partie contrac-
tante.»

Il n’est pas allégué non plus que ELSI ait été traitée selon des normes
moins favorables que celles qui sont énoncées dans la seconde phrase de

38
ELETTRONICA SICULA (ARRÊT) 50

ce paragraphe: l’allégation des Etats-Unis selon laquelle l'Italie aurait agi
en violation de ce paragraphe se rapporte à la première phrase.

69. Dans le cas de la présente affaire, la première phrase de ce para-
graphe a pour effet que Raytheon et Machlett doivent être autorisées, en
conformité des lois et règlements applicables à l’intérieur du territoire ita-
lien, à constituer, contrôler et gérer l ELSI. La demande présentée par les
Etats-Unis est axée sur le droit de «contrôler et gérer»; le droit de
«constituer », entendu apparemment dans le sens de la création d’une so-
ciété, n’est pas en question en l'espèce. Y a-t-il dès lors eu violation de cet
article si, comme les Etats-Unis l’allèguent, la réquisition a eu pour effet
de priver ELSI du droit et de la possibilité matérielle de vendre son usine
et ses actifs pour s'acquitter de ses dettes envers ses créanciers et rem-
bourser ses actionnaires ?

70. Il est indéniable que la réquisition «de l’usine et des équipements
connexes » d’une entreprise doit normalement équivaloir à une privation,
du moins pour une part importante, du droit de contrôler et de gérer.
L'Italie a objecté que la réquisition n’a nullement empêché les «action-
naires d’exercer leur contrôle sur la société » et qu’elle ne portait que sur
la gestion par la société de biens qui lui appartenaient. Il est exact que
la réquisition n’a eu d’effet direct que sur le contrôle des biens réquisi-
tionnés. Mais il est indéniable aussi que cette réquisition, qui est restée
en vigueur jusqu’au 30 septembre 1968, a été prononcée pour éviter la
fermeture de l’usine de l’ELSI, le licenciement de sa main-d'œuvre et,
partant, la dispersion probable des actifs, mesures qui toutes faisaient
partie du plan de la société prévoyant la liquidation régulière. Comme
la réquisition avait donc pour dessein d'empêcher Raytheon d’exercer,
pendant six mois décisifs, ce qui constituait à l’époque l’un des aspects
les plus importants de son droit de contrôler et de gérer l’ELSI, la ques-
tion se pose de savoir si la réquisition était conforme aux exigences du
paragraphe 2 de l’article III du traité de 1948. Avant de parvenir à une
conclusion sur cette question, il faut prendre en considération d’autres
points.

71. L'article III du traité de 1948, tant au paragraphe | relatif aux droits
dont doivent jouir les ressortissants d’une partie sur le territoire de l’autre,
qu’au paragraphe 2 relatif aux droits des ressortissants d’une partie de
«constituer, contrôler et gérer» des sociétés de l’autre partie, contient la
clause restrictive «en conformité des lois et règlements applicables» de
cette autre partie. L’Italie a soutenu que cette clause confirme que ce para-
graphe, interprété correctement, ne vise pas à conférer aux ressortissants
des Etats-Unis des droits de contrôle et de gestion plus étendus ou plus
largement protégés que ceux dont jouissent d’autres actionnaires de so-
ciétés italiennes, quelle que soit leur nationalité. En conséquence, a-t-il
été soutenu, la réquisition n’a pas violé de droits conférés par le traité de
1948, puisque son «invalidité, telle que constatée par la décision du préfet
de Palerme, ne change rien au fait qu’elle a été prise par l’autorité compé-
tente et fondée sur une base légale régulière». Toutefois, de l’avis de la
Chambre, la mention de la conformité aux «lois et règlements appli-

39
.ELETTRONICA SICULA (ARRÊT) 51

cables» ne saurait signifier que, si un acte est conforme aux lois et règle-
ments nationaux, il est par là même exclu qu’il puisse s’agir d’un acte
violant le traité de 1948.

72. La référence à la conformité aux «lois et règlements applicables »
signifie à l’évidence simplement que les sociétés et associations italiennes
contrôlées par des ressortissants des Etats-Unis doivent se conformer aux
lois et règlements applicables localement; de plus, elles doivent s’y
conformer même si elles pensent qu’une loi ou un règlement viole le traité
de 1948 et, d’ailleurs, même si cette loi ou ce règlement le viole. Le deman-
deur ne l’a jamais nié. Raytheon et Machlett se sont pliées aux conditions
de la réquisition. Elles n’avaient d’ailleurs pas le choix.

73. Reste donc à savoir si la réquisition constituait ou non une violation
du paragraphe 2 de l’article III du traité. Cette question se pose indépen-
damment de la situation en droit interne. La conformité d’un acte au droit
interne et sa conformité aux dispositions d’un traité sont des questions
différentes. Ce qui constitue une violation d’un traité peut être licite en
droit interne et ce qui est illicite en droit interne peut n’entraîner aucune
violation d’une disposition conventionnelle. Même si le préfet avait jugé
que la réquisition était tout à fait justifiée au regard du droit italien, cela
n’exclurait pas la possibilité qu’elle ait constitué une violation du traité de
1948.

74. Cette question de savoir si certains actes pourraient ou non consti-
tuer une violation du droit conventionnel d’être autorisé à contrôler et à
gérer est une question qui doit être examinée dans chaque cas comptetenu
du sens et du but du traité de 1948. Il est évident que ce droit ne peut être
interprété comme une sorte de garantie que l’exercice normal du contrôle
et de la gestion ne sera jamais troublé. Tout système juridique doit prévoir,
par exemple, des limites à l’exercice normal de certains droits dans des
situations d’urgente nécessité publique ou autres. À cet égard, les motifs
que le préfet a donnés dans sa décision et l'analyse juridique que la cour
d’appel de Palerme a faite de cette décision sont très intéressants.

75. Le préfet a pris note, dans sa décision, du fait que le maire s’était
fondé sur les pouvoirs que lui donnait la loi pour agir en cas de «grave
nécessité publique, d’imprévisibilité et d'urgence ». Il n’a pas décidé que
ces conditions n'étaient pas réunies; il a cependant annulé la réquisition
en se fondant essentiellement sur les considérations suivantes:

« Non v'ha dubbio che anche se possono considerarsi, in linea del tutto
teorica, sussistenti, nella fattispecie, gli estremi della grave necessita
pubblica e della contingibilita ed urgenza che determinarono l’adozione
dei provvedimento, il fine cui tendeva la requisizione non poteva trovare
pratica realizzazione con il provvedimento stesso, tanto à vero che nes-
suna ripresa di attivita dell’azienda vi é stata a seguito della requisi-
zione, né avrebbe potuto esserci. Manca, pertanto, nel provvedimento,
genericamente, la causa giuridica che possa giustificarlo e renderlo ope-
rante.»

La traduction de ce passage a donné lieu à quelque controverse entre les

40
ELETTRONICA SICULA (ARRÊT) 52

Parties (voir paragraphe 123 ci-après); de l’avis de la Chambre, il peut être
traduit comme suit:

«Il n’y a pas de doute que, même si l’on peut considérer, de façon
toute théorique, que les conditions de grave nécessité publique, d’im-
prévisibilité et d’urgence qui ont déterminé l’adoption de cette me-
sure étaient réunies en l’espèce, l’objectif visé par la réquisition ne
pouvait être réalisé en pratique par cette ordonnance, tant il est vrai
qu'à la suite de la réquisition l’activité de l’entreprise n’a pas repris et
n'aurait pas pu reprendre. D’une manière générale, il manque par
conséquent dans l’ordonnance la cause juridique pouvant la justifier
et la rendre opérante. »

La cour d’appel de Palerme, pour des motifs qui seront plus complète-
ment examinés ci-aprés (paragraphe 127), a estimé que la décision du
préfet était une décision constatant

«un tipico caso di eccesso di potere, che à, come é noto, un vizio di legitti-
mità dell’atto amministrativo »

(«un cas typique d’excés de pouvoir qui, comme on le sait, constitue
un vice de légitimité de l’acte administratif »).

Il a doncété estimé que la réquisition ne se justifiait pas au regard du droit
interne applicable; en conséquence, si la réquisition, comme cela semble
être le cas, a privé Raytheon et Machlett de droits qui étaient pour elles, à
l’époque, des droits tout à fait essentiels, à savoir leurs droits de contrôle et
de gestion, il paraît s’agir à première vue d’une violation du paragraphe 2
de l’article III.

76. Il reste néanmoins une question essentielle à examiner. Selon le
défendeur, Raytheon et Machlett étaient déjà, du fait de 1a situation
financière de ELSI, privées des droits de contrôle et de gestion dont
elles prétendent précisément avoir été dépouillées. Il est par consé-
quent nécessaire à présent de voir quel effet la situation financière de
VELSI peut éventuellement avoir eu à cet égard, d’abord d’un point de
vue pratique puis du point de vue du droit italien.

*

77. La thèse du demandeur est tout entière fondée sur le fait que
Raytheon et Machlett, qui contrôlaient ELSI, ont été privées par la
réquisition du droit et de la possibilité matérielle de procéder à une
liquidation régulière des avoirs de "ELSI. Ce plan de liquidation régu-
lière était pourtant très étroitement lié à l’état financier de ELSI. Il faut
donc examiner ces deux points simultanément.

78. La direction de l’ELSI a attribué, du moins en partie, le manque
de succès de l’entreprise à l’excès de ses effectifs par rapport à son car-
net de commandes; à plusieurs reprises, il avait fallu procéder à des
injections de capitaux, et la société n’avait jamais réussi à réaliser assez

4i
ELETTRONICA SICULA (ARRÊT) 53

de bénéfices d’exploitation pour couvrir ses dettes et ses pertes accumu-
lées. Jamais des dividendes n’ont été versés à ses actionnaires. Au 30 sep-
tembre 1966, le bilan faisait déjà apparaître des pertes accumulées pour
un montant d'environ 2000 millions de lires.

79. De plus, la situation s’aggravait, comme il ressort du bilan au
30 septembre 1967 (paragraphes 18 et 19 ci-dessus). Les auditeurs italiens
de Raytheon firent alors observer que le bilan, une fois «ajusté» suivant
les exigences comptables propres de Raytheon à des fins internes (il
semble cependant que le bilan non ajusté était conforme aux exigences de
la loi italienne), faisait apparaître des pertes accumulées ajustées dont le
montant dépassait en réalité de 881,3 millions de lires celui du «total du
capital social libéré, des réserves et du compte de souscription des action-
naires»; ils prévinrent la société que, si ces ajustements apportés au total
des pertes accumulées étaient inscrits sur les livres de la société,

«les administrateurs seraient obligés, en vertu des articles 2447 et
2448 du Code civil italien, de convoquer immédiatement une assem-
blée des actionnaires en vue de prendre des mesures, soit pour com-
penser les pertes en fournissant de nouveaux capitaux, soit pour
mettre la société en liquidation ».

80. Le 7 mars 1968, Raytheon fit officiellement part à l’ELSI de sa déci-
sion de ne plus fournir de nouveaux capitaux, sous forme de souscription
de nouvelles actions ou de garantie de prêts additionnels. Lors d’une réu-
nion du conseil d’administration de l’ELSI tenue à Rome le 16 mars 1968,
les décisions suivantes furent prises: «mettre fin aux activités de la so-
ciété »; «arrêt immédiat» de la production; «fin des activités commer-
ciales et licenciement des salariés » le 29 mars 1968; «une assemblée des
actionnaires sera convoquée pour le 28 mars 1968 afin d’adopter les réso-
lutions nécessaires ». Dans les projets de l’ELSI, ces mesures ne devaient
cependant pas entraîner une liquidation au sens de l’article 2450 du
Code civil italien, lequel exige la désignation d’un liquidateur. Le plan
de liquidation régulière qu’avaient conçu les dirigeants de l’ELSI devait
être mis en œuvre par eux. Lors d’une assemblée extraordinaire des
actionnaires tenue à Palerme le 28 mars 1968, il fut décidé de ratifier
les résolutions adoptées par le conseil d’administration à sa réunion du
16 mars 1968 et

«de donner mandat au conseil d'administration de se mettre en rap-
port avec les établissements de crédit et les principaux créanciers de
la société pour parvenir à un accord sur les procédures à suivre pour
réaliser, dans l'intérêt de tous les créanciers, méthodiquement et au
mieux, les avoirs de la société...»

(« di dare mandato al Consiglio di Amministrazione di prendere contatti
con gli istituti di credito e con i maggiori creditori della Società per
concordare procedure che consentano nell'interesse di tutti i creditori
una ordinata alienazione delle attività sociali al massimo valore di rea-
lizzazione »).

42
ELETTRONICA SICULA (ARRÊT) 54

81. La politique suivie par la direction de l’'ELSI durant les mois qui
ont précédé la réquisition présente cependant deux visages. La liquida-
tion régulière visait certes à fermer l’usine et à licencier la main-d'œuvre,
mais les dirigeants de l’'ELSI et Raytheon entendaient aussi maintenir
l’entreprise en marche, en espérant que la menace de la fermeture et du
licenciement impressionnerait à tel point les autorités italiennes qu’elle
les persuaderait de fournir ce que Raytheon espérait depuis longtemps:
un associéitalien influent, de nouveaux capitaux et les avantages accordés
au Mezzogiorno. Dans le « Projet de financement et de réorganisation de
la société » élaboré en mai 1967, il était dit qu’il fallait des capitaux supplé-
mentaires, des produits nouveaux demandés par des organismes publics
italiens et une aide financière pour les frais de transport, les investisse-
ments en capitaux et la formation professionnelle; il y était précisé qu’à
défaut Raytheon se refuserait à investir de nouveaux fonds, que plus de
trois cents personnes seraient aussitôt licenciées et que la contraction des
marchés réduirait encore davantage le niveau de l’emploi; il était ajouté:
«sinon disparaîtra cet atout réel, avec toutes les conséquences fâcheuses
que cela aura nécessairement sur le plan social ».

82. Jusqu’a la veille de la réquisition des représentants de la société
poursuivirent le dialogue avec les autorités italiennes; mais en même
temps les dirigeants de celle-ci étaient, ainsi qu’il est dit dans la déclara-
tion sous serment de l’un des responsables de la société,

«conscients de la nécessité de disposer de plans d’urgence pour
l'éventualité où ces efforts seraient infructueux. Dans les derniers
mois de 1967, nous avons commencé à contrecœur à préparer les
grandes lignes d’un plan de liquidation éventuelle de l’ELSI. »

Aux termes de la déclaration sous serment d’un autre responsable de la
société, Raytheon avait

«élaboré un plan qui ... permettrait, pendant l’année 1968, de pro-
céder en six mois environ à la liquidation régulière de l’'ELSI. Tout en
élaborant les modalités de ce plan, les représentants de Raytheon et
de l’ELSI ont poursuivi leurs pourparlers avec des responsables du
Gouvernement italien pour essayer de trouver un moyen de main-
tenir l’entreprise en activité. »

Sans aucun doute la société souhaitait-elle retarder la liquidation le plus
longtemps possible, à la fois avec l’espoir de l’éviter et parce que la
menace de la fermeture de l’usine n’aurait constitué un moyen de
pression sur les autorités italiennes qu’aussi longtemps qu’elle serait res-
tée une menace. Mais il y avait un risque dont la société se rendait bien
compte: si elle tardait trop, elle risquait de tomber en état d’insolvabilité
au regard de la loi italienne. En fait, les autorités italiennes ne vinrent
pas à la rescousse, du moins pas en proposant des conditions acceptables
pour la direction de ELSI; celle-ci s’est retrouvée au dernier moment
avec le plan de liquidation régulière à mettre en œuvre, apparemment

43
ELETTRONICA SICULA (ARRÊT) 55

comme seul moyen d’éviter la faillite ou la liquidation sous le contrôle
d’un tribunal italien; la faillite probable de sa filiale était assurément
très peu réjouissante pour Raytheon.

83. Ce qu’il est essentiel de savoir, c’est si Raytheon, à la veille de la
réquisition et après la fermeture de l’usine et le licenciement de la majo-
rité des salariés, intervenu le 29 mars 1968, était en mesure d’exécuter son
plan de liquidation régulière, même en faisant abstraction du fait que,
comme elle l’allègue, la réquisition y aurait fait échec. Ce plan, tel que
conçu à l’origine, prévoyait que le produit de la vente de l’usine et des
avoirs suffirait à désintéresser entièrement tous les créanciers, tout en lais-
sant un modeste reliquat pour les actionnaires. Dans l’une des déclara-
tions sous serment précitées il est dit: «Si actif avait été cédé à sa valeur
comptable, toutes les dettes, y compris les dettes envers Raytheon,
auraient été entièrement remboursées. » D'ailleurs, dans le rapport qu’il a
adressé le 28 octobre 1968 au juge-commissaire, le syndic de faillite a ex-
pliqué qu’en mars 1968:

«la direction de Raytheon-Elsi a décidé et publiquement annoncé
son intention (adoptée ensuite par le conseil d’administration) de
proposer aux actionnaires la liquidation de la société. Il était envi-
sagé de procéder à une liquidation régulière de tous les avoirs pour
satisfaire tous les créanciers de la société à 100 pour cent.»

Ce but a dû paraître raisonnable car la «valeur comptable » pourrait bien
avoir été d’un montant prudent. [1 n’a pas été démontré que l’ELSI a ja-
mais été réellement en défaut de paiement jusqu’à peu avant sa demande
de déclaration de faillite. En outre, Raytheon avait ouvert un compte à
Milan pour payer les petits créanciers à 100 pour cent.

84. Cependant, puisque de nouveaux investissements sous forme de
capitaux ne s’annonçaient pas, la possibilité de payer les créanciers en
totalité supposait que l’on mit à exécution en temps utile le plan de liqui-
dation régulière. Le temps allait manquer parce que l’argent allait man-
quer. Comme Ia situation empirait tous les jours, il pouvait arriver d’un
moment à l’autre soit que les dettes dépassent les actifs soit que le manque
de liquidités entraîne le défaut de paiement. Les dirigeants de l’ELSI
avaient fait calculer la «valeur de vente rapide» (voir paragraphe 18 ci-
dessus), laquelle était sensiblement inférieure à la valeur comptable,
conscients qu'ils étaient que la vente des actifs de la société ne produirait
peut-être pas des sommes proches de la valeur comptable. Il était aussi
envisagé de faire une démarche auprès des grandes banques créancières
dans l’espoir d’obtenir leur accord en vue d’un compromis de paiement à
50 pour cent.

85. Alors qu’elle se trouvait dans cette situation précaire, à la fin de
mars 1968, l’ELSI avait-elle encore la possibilité matérielle d'exécuter un
plan de liquidation régulière ? Le succès de la mise en œuvre d’un plan de
liquidation régulière aurait dépendu d’un certain nombre de facteurs qui
échappaient au contrôle de la direction de ELSI. Etant donné que les
coffres de la société s'étaient dangereusement vidés, il fallait que parvien-

44
ELETTRONICA SICULA (ARRÊT) 56

nent des fonds pour maintenir les liquidités nécessaires pendant l’exécu-
tion du plan. Le demandeur a apporté des éléments de preuve pour dé-
montrer que Raytheon était disposée à fournir des liquidités et autres
formes d'assistance nécessaire à la réalisation de la liquidation régulière et
la Chambre ne voit pas de raison de mettre en doute que Raytheon a pris
ou était prête à prendre un tel engagement. Mais, en la matière, d’autres
facteurs inspirent des doutes.

86. Premièrement, il était nécessaire au succès de ce plan que les grands
créanciers (c’est-à-dire les banques) soient disposés à attendre le paiement
de leurs créances jusqu’à ce que la vente des avoirs eût procuré des fonds
pour les régler; cela s’appliquait non seulement aux sommes dues en ca-
pital, qui pouvaient ne pas être encore légalement exigibles à ce moment-
là, mais aussi au paiement convenu des intérêts ou de tranches de capital.
Bien qu'aucun renseignement précis n’ait été donné à la Chambre sur ce
point, c’est là un aspect essentiel d’un tel plan de liquidation: il fallait de-
mander aux créanciers de donner du temps à la société. Si l’ELSI avait cru
pouvoir continuer à s’acquitter rapidement et régulièrement de toutes ses
obligations, tout en cherchant un acquéreur pour ses avoirs, il n’y aurait
pas eu besoin de négociations avecles créanciers, ni de calculs compliqués
de répartition du produit de la vente dans des hypothèses diverses, comme
il en a été présenté à la Chambre.

87. Deuxièmement, la direction n’était nullement certaine que le pro-
duit de la vente des avoirs serait suffisant pour payer tous les créanciers en
totalité; d’ailleurs le fait que la « valeur de vente rapide » a été calculée fait
penser qu’il y avait peut-être chez elle plus que de l'incertitude. II fallait
donc demander aux créanciers de patienter en contrepartie de l’assurance
qui leur était donnée, non que 100 pour cent leur seraient payés, mais
qu’au minimum 50 pour cent le leur seraient. Si, d’une façon générale, les
créanciers ont peut-être intérêt à donner leur accord à une proposition de
ce genre, cela ne signifie pas en l’espèce que l’ELSI pouvait compter sur
un tel compromis. A la date de la réquisition, semble-t-il, les banques
avaient bien été informées de la situation financière, mais elles n’avaient
même pas encore été consultées sur le point de savoir si elles accepteraient
50 pour cent garantis (voir paragraphes 28 et 29 ci-dessus), de sorte que
leur réaction reste du domaine des conjectures.

88. Il ne faut pas non plus ignorer que les ouvriers licenciés de l'ELSI
étaient colloqués en tant que créanciers privilégiés pour les créances qu’ils
pouvaient avoir au titre d'une indemnité de licenciement ou d’arriérés de
salaire. A ce propos, l'Italie a signalé une loi régionale sicilienne du 13 mai
1968 prévoyant le versement

«aux employés licenciés de la société Raytheon-Elsi de Palerme,
pour les mois de mars, avril et mai 1968, d’une indemnité mensuelle
extraordinaire égale au salaire mensuel qu’ils recevaient effective-
ment jusqu’à la fin du mois de février 1968 ».

On pourrait en déduire, a déclaré l'Italie, que PELSI n’a pas payé ses em-
ployés pour le mois de mars 1968. En outre, l’ancien président de l’'ELSI a

45
ELETTRONICA SICULA (ARRÊT) 57

reconnu, lorsqu'il a comparu comme témoin et qu’il s’est soumis à un
contre-interrogatoire, que les liquidités disponibles au 31 mars 1968
(«22 millions de lires en caisse ») n’auraient pas suffi à assurer la paie de
tout le personnel même pour la première semaine d’avril («au moins
25 millions » de lires). Le témoin n’a pas été interrogé sur le fait que l’'ELSI
n'aurait pas versé les salaires pour le mois de mars 1968; le conseil des
Etats-Unis a déclaré par la suite qu'il était «tout simplement faux» d’af-
firmer que «ELSI ne pouvait pas payer les salaires de mars». Il est de
toute façon certain qu’au moment où la société a cessé son activité elle
devait encore des indemnités de licenciement au personnel et, d’après le
demandeur, ces paiements auraient été assurés par les fonds que Ray-
theon devait fournir (paragraphe 28 ci-dessus). Ils n’auraient pas pu l’être
par les fonds qui restaient à ce moment-là dans les coffres de l’ELSI.

89. Troisièmement, le plan établi par la direction de l’ELSI impliquait
une éventuelle inégalité entre créanciers : si le produit de la vente ne suffi-
sait pas à acquitter les dettes en totalité, les grands créanciers devaient se
contenter d'environ 50 pour cent de leurs créances, alors que les petits
créanciers devaient quand même être désintéressés intégralement. Que
cela ait ou non été contestable juridiquement au regard de la règle de
l'égalité des créanciers (il semble que Raytheon envisageait d’accepter
une part plus petite lors de la répartition finale des deniers, de façon
que les petits créanciers puissent être désintéressés à 100 pour cent sans
que cela porte atteinte à la part attribuée aux banques), c’était là un fac-
teur de plus pour qu’un créancier important hésite à donner son accord.
D'après les éléments de preuve, quand l’ELSI a commencé, à la fin de
mars 1968, à utiliser les fonds mis à sa disposition par Raytheon pour
désintéresser entièrement les petits créanciers, «les banques s’en sont
mélées et ont déclaré qu’elles n’en voulaient rien car cela témoignait
d'un traitement de faveur». Les banques ayant adopté cette attitude,
tout le plan de liquidation était dès lors compromis puisque l’un des
buts de l’arrangement avec les petits créanciers était, aux termes de la
réclamation diplomatique de 1974, d’«écarter le risque qu’un petit créan-
cier irresponsable prenne des mesures précipitées susceptibles de sou-
lever des obstacles redoutables sur la voie d’une liquidation régulière ».

90. Quatrièmement, les avoirs de la société devaient être vendus dans
un délai minimum et au meilleur prix possible, conditions qui sont sou-
vent incompatibles en pratique. Les Etats-Unis ont souligné l'effet préju-
diciable de la réquisition sur les tentatives de vente des avoirs; après la
réquisition, les acquéreurs éventuels n’avaient plus la possibilité de visiter
l’usine et l’on ne pouvait pas non plus leur garantir que, s’ils achetaient, ils
entreraient en possession sur-le-champ. Il n’est cependant pas du tout cer-
tain que la société aurait pu compter sur un accès sans entrave à ses locaux
et à son usine, ni sur la possibilité de les montrer sans ennui aux acqué-
reurs, s’il n’y avait pas eu de réquisition. Les Parties ont débattu la ques-
tion de savoir si et dans quelle mesure l’usine a été occupée par les ouvriers
de l’ELSI avant et après la requisition; ce qui est clair, c’est que la société
s’attendait à des désordres à l’usine quand ses plans de fermeture seraient

46
ELETTRONICA SICULA (ARRÊT) 58

divulgués: les registres avaient été transportés à Milan «afin que nous
puissions », comme l’a déclaré un témoin à l’audience, «au cas où nous
aurions des problèmes, les avoir au moins sous la main»; à quoi ce témoin
a ajouté : «nous avions tranféré toute une partie des stocks afin de pouvoir
les vendre depuis Milan, au besoin».

91. Cinquiémement, il y avait attitude de l’administration sicilienne:
la société savait bien que l’administration s’opposait énergiquement à la
fermeture de l’usine ou, plus précisément, au licenciement des ouvriers.
Certes, le préfet a jugé que la mesure utilisée pour essayer d'empêcher
cette fermeture et ce licenciement — l’ordonnance de réquisition — était
dépourvue de « cause juridique pouvant la justifier et la rendre opérante »
(paragraphe 75 ci-dessus). Cependant la direction de ELSI, en mars
1968, ne pouvait être certaine que l'hostilité des autorités locales envers
son plan de fermeture et de licenciement ne se concrétiserait pas d’une
manière légale. Les dirigeants de la société avaient été prévenus que
l’envoi des lettres de licenciement du personnel conduirait à la réquisition
de Pusine.

92. Tous ces facteurs invitent 4 conclure que la possibilité d’exécuter
un plan de liquidation régulière au 31 mars 1968, élément essentiel du rai-
sonnement sur lequel les Etats-Unis fondent leur demande, n’a pas été
suffisamment établie.

93. Il y avait enfin, en plus des possibilités matérielles, la situation au
regard du droit italien de la faillite. L'article 5 de la loi italienne de 1942
sur la faillite dispose que

«L’entrepreneur en état d’insolvabilité est déclaré en faillite.

De plus, l’état d’insolvabilité ne se manifeste pas seulement par
l’inexécution, mais aussi par d’autres faits extérieurs d’où résulte que
le débiteur n’est plus en mesure de s’acquitter régulièrement de ses
obligations. »

(«L’imprenditore che si trova in stato d’insolvenza é dichiarato
fallito.

Lo stato d'insolvenza si manifesta con inadempimenti od altri fatti
esteriori, i quali dimostrino che il debitore non é piu in grado di sod-
disfare regolarmente le proprie obbligazioni. »)

Cette formule exclut une inaptitude simplement momentanée ou tempo-
raire; elle vise une inaptitude qui donne tous les signes d’être appelée à
durer. La notion de paiement fait «régulièrement» («regolarmente»)
semble s'appliquer à un paiement intégral effectué au moment requis.
Compte tenu de cette définition, il apparaît que l’ELSI aurait pu être «in-
solvable» au sens de la loi italienne sur la faillite à la fin de mars, même
sans véritable inexécution. Des éléments de preuve contradictoires ont
été soumis à la Chambre sur la question de savoir si un débiteur dans une
telle situation est tenu, en droit italien, de demander sa mise en faillite ou
s’il garde la faculté de conclure un compromis avec ses créanciers en de-
hors du contrôle du tribunal de faillite (paragraphe 25 ci-dessus).

47
ELETTRONICA SICULA (ARRÊT) 59

94, SiPELSI se trouvait juridiquement en état d’insolvabilité le 31 mars
1968 et si, comme le soutient l'Italie, l’état d’insolvabilité entraînait pour
la société l’obligation de demander sa propre mise en faillite, il n’y aurait
pas eu de droits de contrôle et de gestion à protéger par le traité de 1948.
Bien que cela ne soit pas essentiel pour la conclusion de la Chambre déjà
énoncée au paragraphe 92 ci-dessus, il est donc très important d’établir si
l’'ELST était ou non solvable au regard du droit italien.

95. L’Italie a soutenu que, même avant la réquisition, l’'ELSI était insol-
vable car ses dettes dépassaient la valeur de ses avoirs, ce qu’elle a étayé en
mettant l’accent, premièrement, sur la «valeur de vente rapide» calculée
aux fins du plan de liquidation et, deuxièmement, sur les observations que
les auditeurs ont formulées au sujet du bilan établi en septembre 1967.
Cependant la Chambre n’estime pas qu’elle doive en conclure que l’ELSI
était insolvable en 1967 déjà. La valeur d’avoirs de cette nature, jusqu’à
leur vente effective, appelle une appréciation par des personnes compé-
tentes; divers points de vue, ainsi que l’emploi de systèmes comptables
différents, peuvent aboutir à des résultats différents. La direction de la
société était manifestement d’avis qu’elle pouvait légalement poursuivre
ses activités commerciales jusqu’à la fin de mars 1968 puisque son ancien
président a dit à la Chambre que ses conseillers juridiques et financiers
suivaient la situation de près et sans relâche pour veiller au respect des
exigences de la loi italienne. Mais il est hors de doute que l’ELSI était
effectivement en état d’insolvabilité quand, le 25 avril 1968, son conseil
d’administration a décidé, à l’issue d’un vote, de demander sa mise en fail-
lite. Selon le procès-verbal de la séance du conseil d'administration, c’est
sur le fait que «des remboursements d’acomptes sur des prêts à long
terme, qui sont arrivés à échéance il y a quelques jours, et d’autres paie-
ments, n’ont pu être faits par manque de liquidités...» qu’on s’est alors
fondé pour conclure que «la situation financière de la société a empiré et
a maintenant atteint l’état d’insolvabilité». Dans la demande de mise en
faillite, il est spécifié qu’«un remboursement de 800 millions de lires à la
Banca Nazionale del Lavoro est venu à échéance le 18 avril 1968 et que
Peffet correspondant a été ou sera protesté, etc.» En d’autres termes, il y
avait eu alors inexécution {«inadempimento ») de la part de la société du
fait qu’elle ne s’était pas acquittée de ses dettes à l’échéance.

96. A propos de cette question de l’insolvabilité en droit italien, il faut
aussi prendre en considération les motifs dont le préfet de Palerme s’est
servi pour rendre sa décision d’annuler l'ordonnance de réquisition ainsi
que les décisions du tribunal de Palerme et de la cour d’appel de Palerme
sur l’action en dommages et intérêts intentée par le syndic de faillite de
VPELSI après la décision du préfet d’annuler l’ordonnance de réquisition.
Comme il est indiqué ci-dessus (paragraphe 75), le préfet a estimé que le
but de la réquisition ne pouvait pas être atteint puisque la société ne pou-
vait pas reprendre son activité. Il a expliqué que

«lo stato dell'azienda era tale, per circostanze di carattere economico-
funzionale e di mercato, da non consentire la prosecuzione dell’atti-

48
ELETTRONICA SICULA (ARRÊT) 60

vita... La requisizione, quindi, nulla ha mutato nella situazione azien-
dale... La situazione di dissesto ha, anzi, determinato la dichiarazione
di fallimento dell’azienda...»

(«la situation de la société — pour des raisons économiques liées à
son fonctionnement et à la commercialisation — était telle qu’elle ne
lui permettait pas de poursuivre son activité... La réquisition n’a donc
rien changé à la situation de la société... La situation d’insolvabilité a,
au contraire, entraîné la déclaration de faillite de la société... »)

97. L’argument mentionné au paragraphe 58 ci-dessus, selon lequel
«l'ordonnance de réquisition aurait provoqué une situation économique
d’une telle gravité qu’elle aurait déclenché immédiatement et directement
la faillite de la société», a été avancé devant le tribunal de Palerme, lequel
a mis l’accent à ce propos sur la situation de la société à la veille de la
réquisition :

«A 31 marzo 1968, in sostanza, lo stabilimento dell’ Elsi non era pitt in
fase produttiva, fermata per deliberazione dell’organo sociale compe-
tente che ... aveva ... opinato, non potendo trovare altro rimedio, per la
soluzione piu drastica, evidentemente reputandola piu confacente agli
interessi della società e che aveva come oggetto preciso l'arresto totale
della produzione... Devesi a cid aggiungere ... che proprio dai primi
dell’anno 1968 vi era stato un notevole peggioramento della situazione
generale dell’azienda, che via via si andava aggravando per le sfavo-
revoli condizioni del mercato, avversata, altresi, dai fatti sismici del
gennaio e da una serie di scioperi che, per l'appunto, nel mese di marzo
ebbero a carattere ora di continuita ora di intermittenza, con la conse-
guenza della perdita di un considerevole numero di ore lavorative... »

(«Le 31 mars 1968, Pusine de ELSI n’était pratiquement plus en
service, à la suite d’une décision de l’organe compétent de la société,
qui ... avait choisi, ne pouvant trouver d’autre remède, la solution la
plus radicale, la considérant manifestement comme la plus favorable
aux intérêts de la société, solution qui entrainait l’arrêt total de la pro-
duction... I faut ajouter à cela ... que dès le début de l’année 1968 il
s’est produit une détérioration marquée de Ia situation générale de
l’entreprise, qu’aggravaient encore l’état défavorable du marché,
ainsi que le tremblement de terre de janvier et une série de grèves qui
au mois de mars se déroulaient de façon tantôt continue, tantôt inter-
mittente, entraînant la perte d'un nombre considérable d'heures de
travail... »)

Le tribunal a conclu:

«Dalle condizioni premesse discende che l'aggancio del fallimento
della società all'intervenuta requisizione non ha fondamento, siccome,
esattamente, é stato sostenuto coll'amministrazione convenuta, essendo
la situazione economica della Raytheon-Elsi gia gravemente compro-
messa da anni per esplicito riconoscimento dei suoi stessi dirigenti. »

49
ELETTRONICA SICULA (ARRÊT) 61

(«Cette situation montre qu’on n’est pas fondé à voir un lien entre
la faillite de la société et la réquisition, comme l’a soutenu à juste titre
l'administration défenderesse, car la situation économique de Ray-
theon-Elsi était déjà gravement compromise depuis des années ainsi
que l’ont explicitement reconnu ses propres dirigeants. »)

Le tribunal de Palerme n’est pourtant pas allé jusqu’à déclarer qu’au re-
gard de la loi ELSI se trouvait en état d’insolvabilité avant la réquisition.

98. En revanche, dans son arrêt, la cour d’appel de Palerme déclare que
lELSI était en état d’insolvabilité avant l'ordonnance de réquisition. Sur
ce chapitre, le passage essentiel de l’arrêt de la cour d’appel est le suivant:

«per quanto riguarda i danni che si fanno consistere nell'avere la requi-
sizione provocato il fallimento della società, la conclusione negativa del
tribunale é ampiamente e convincentemente motivata e ... le considera-
zioni critiche dell’appellante non valgono a provocare un convincimento
diverso; … La circostanza certa della insolvenza della società in tempo
immediatamente anteriore allo intervento del Sindaco ... é sufficiente
per escludere il collegamento causale fra il successivo provvedimento di
requisizione e il fallimento della società, per il quale ultimo quello stato
di insolvenza é causa determinante e sufficiente (art. 5 legge fallim.). »

(«en ce qui concerne le dommage consistant dans le fait que l’ordon-
nance a provoqué la faillite de la société, la conclusion négative a
laquelle est parvenu le tribunal est amplement motivée de façon
convaincante et les critiques de l’appelant ne sauraient convaincre
du contraire. Le fait certain que la société était insolvable durant la
période précédant immédiatement l’intervention du maire ... suffit
à exclure l’existence d’un lien de causalité entre l’ordonnance
ultérieure de réquisition et la faillite de la société, faillite dont l’état
d’insolvabilité de la société a été la cause déterminante et suffi-
sante (article 5 de la loi sur la faillite). »)

La cour d’appel mentionne aussi l’«insolvabilité antérieure» {«prece-
dente insolvenza ») de la société, ainsi que «l’effet déterminant de l’état
d’insolvabilité » («la efficacia determinante dello stato di insolvenza »).

99. Que ces décisions des juridictions locales doivent être considérées
comme établissant qu’en droit italien l’ELSI était insolvable, au sens des
dispositions législatives applicables, le 31 mars 1968, ou qu’elles consta-
tent simplement qu’à cette date la situation financière de l’ELSI était si
désespérée qu’elle était sans salut, si bien que ce n’est pas la réquisition qui
a «provoqué une situation économique d’une telle gravité qu’elle [a] dé-
clenché immédiatement et directement la faillite de la société», cela ne
change rien à la conclusion que l’on doit tirer. Si PELSI était juridique-
ment insolvable, quand bien même le plan de liquidation aurait pu être
effectivement exécuté avec la coopération des créanciers, les actionnaires
ne possédaient plus de droits de contrôle et de gestion à protéger par le
traité de 1948. Si, comme le préfet de Palerme l’a déclaré et comme les
juridictions de Palerme l’ont assurément pensé, la situation était telle, au

50
ELETTRONICA SICULA (ARRÊT) 62

moins sur le plan des faits, que la réquisition n’a rien changé, les Etats-
Unis n’ont pas réussi à prouver l'existence d’une quelconque ingérence
effective dans le contrôle et la gestion. La Chambre n’a pas à rechercher
dans quelle mesure elle pourrait ou devrait mettre en cause la validité de
ce que les tribunaux italiens appropriés ont décidé selon la loi italienne,
celle qui régit la matière. Il suffit de remarquer que ce qu’ont décidé les
juges de Palerme au sujet des dommages et intérêts réclamés par le syndic
de faillite pour le préjudice causé par la réquisition est étayé par la conclu-
sion dégagée plus haut, à savoir que la possibilité d’exécuter un plan
de liquidation régulière n’est pas suffisamment établie. Qu’elles soient
considérées comme relevant du droit italien ou des faits, les décisions
des tribunaux de Palerme ne constituent qu’une preuve supplémentaire
de la situation que la Chambre doit apprécier.

100. Il importe, lorsqu’on examine de tels détails, de ne pas perdre de
vue la situation générale: si une entreprise dont le capital est insuffisant
fait constamment des pertes, qu’elle est gênée par la nécessité de payer les
intérêts de prêts importants et que ses actionnaires ont eux-mêmes décidé
de ne pas la financer davantage, préférant fermer et vendre, car l’argent
s’épuise vite, ainsi qu'ils ont tenu à le faire comprendre à tous les inté-
ressés, on ne peut s’étonner que cette entreprise, quelques jours après la
date à laquelle sa direction même a prédit qu’elle serait à court d’argent,
soit considérée comme effectivement ou virtuellement en état d’insolvabi-
lité aux fins de la loi italienne sur la faillite.

101. En conséquence, si les dirigeants de PELSI n’avaient pas, au mo-
ment déterminant, la possibilité matérielle de mener à bien un projet de
liquidation régulière sous leur propre gestion et s’ils avaient peut-être
même déjà perdu le droit de le faire sur la base des lois italiennes, on ne
peut pas dire que la réquisition les ait privés de cette faculté de contrôle et
de gestion. De plus, un aspect de la situation de l’'ELST se dégage spéciale-
ment: le caractère incertain et spéculatif de ce qui constitue le fondement
de l’argumentation du demandeur, à savoir le lien de causalité entre la
‘réquisition et les effets que le demandeur lui attribue. Plusieurs facteurs
ont concouru au désastre de l’ELSI. La réquisition a sans doute eu des
effets qui peuvent avoir constitué un de ces facteurs. Mais la cause pro-
fonde réside dans le fait que l’ELSI courait droit à l’état d’insolvabilité,
état qu’elle semble avoir atteint avant même la réquisition. II y avait la
mise en garde clairement exprimée au sujet de la précarité de sa situation;
il y avait la décision socialement préjudiciable de mettre fin aux activités,
de fermer l’usine et de licencier la main-d'œuvre; il y avait enfin l'attitude
des banques en tant que créanciers principaux. Bref, la réalisation de cette
solution de Jiquidation régulière, dont Raytheon et Machlett prétendent
avoir été privées du fait de la réquisition, est de l’ordre des pures spécula-
tions. La Chambre ne peut en conséquence rien discerner ici qui puisse
équivaloir à une violation par l'Italie du paragraphe 2 de l’article III du
traité de 1948.

31
ELETTRONICA SICULA (ARRÊT) 63

102. Deux moyens du demandeur sont fondés sur des dispositions de
l’article V du traité de 1948 : le premier, relatif aux paragraphes | et 3, vise
la protection et la sécurité des ressortissants et de leurs biens; l’autre atrait
au paragraphe 2 et concerne la privation de biens, ou expropriation.
Aucun moyen n’a été tiré du paragraphe 4 de l’article V. Celui qui est tiré
des paragraphes 1 et 3 sera examiné en premier.

103. Le paragraphe 1 de l’article V dispose ce qui suit:

«1. Les ressortissants de chacune des Hautes Parties contrac-
tantes bénéficieront, dans les territoires de l’autre Haute Partie
contractante, de la protection et de la sécurité les plus constantes
pour leurs personnes et leurs biens, et ils jouiront entièrement, à cet
égard, de la protection et de la sécurité exigées par le droit interna-
tional. A cet effet, les personnes inculpées d’infraction pénale seront
sans délai traduites en justice et jouiront de tous les droits et privi-
lèges qui sont ou seront accordés par les lois et règlements appli-
cables: les ressortissants de chacune des Hautes Parties contrac-
tantes seront traités d’une manière équitable et humaine lorsqu'ils
seront détenus par les autorités de l’autre Haute Partie contractante.
Dans la mesure où le terme «ressortissants» est employé dans le
présent paragraphe lorsqu'il s’agit de biens, il sera interprété comme
désignant également les sociétés et les associations. »

Le paragraphe 2 n’entre pas en considération ici; son texte est reproduit
au paragraphe 113 du présent arrêt. Le paragraphe 3 dispose ce qui suit:

«3. Les ressortissants, sociétés et associations de chacune des
Hautes Parties contractantes qui se conforment aux lois et règle-
ments en vigueur auront droit, dans les territoires de l’autre Haute
Partie contractante, à protection et à sécurité en ce qui concerne les
questions mentionnées aux paragraphes | et 2 du présent article;
cette protection et cette sécurité ne devront pas être inférieures à
celles qui sont ou seront accordées aux ressortissants, sociétés et as-
sociations de l’autre Haute Partie contractante ni à celles qui sont ou
seront accordées aux ressortissants, sociétés et associations d’un
pays tiers. En outre, en ce qui concerne les questions relatives à la
nationalisation des entreprises privées et au passage de ces entre-
prises sous le contrôle public, les entreprises dans lesquelles des res-
sortissants, sociétés et associations de l’une des Parties contractantes
ont un intérêt important jouiront, dans les territoires de l’autre Haute
Partie contractante, d’un traitement non moins favorable que celui
qui est ou sera accordé à des entreprises similaires dans lesquelles des
ressortissants, des sociétés et des associations de cette autre Haute
Partie contractante ont un intérêt important, et non moins favorable
que celui qui est ou sera accordé aux entreprises similaires dans les-
quelles des ressortissants, des sociétés et des associations de tout
autre pays tiers ont un intérêt important.»

52
ELETTRONICA SICULA (ARRÊT) 64

104. Le paragraphe 1 dispose donc que les ressortissants de chacune
des Hautes Parties contractantes bénéficieront « de la protection et de la
sécurité les plus constantes pour leurs personnes et leurs biens» et que,
lorsqu'il s’agit de biens, le terme «ressortissants » sera interprété comme
«désignant également les sociétés et les associations »; pour définir la na-
ture de cette protection, on a fixé la norme requise en stipulant que les
intéressés jouiront «entièrement ... de la protection et de la sécurité exi-
gées par le droit international ». Le paragraphe 3 développe encore la no-
tion de protection et de sécurité en exigeant qu’elles ne soient inférieures
ni à celles accordées aux ressortissants, sociétés et associations de l’autre
Haute Partie contractante ni à celles accordées aux ressortissants, sociétés
et associations de tout autre pays tiers. En conséquence, il existe trois
normes différentes de protection, qui doivent toutes être observées.

105. Le demandeur considère qu’une violation de ces dispositions a
été commise lorsque le défendeur a « permis aux ouvriers de l’ELSI d’oc-
cuper l’usine » (voir paragraphe 65 ci-dessus). Les Etats-Unis font valoir
que, une fois l’usine réquisitionnée, les salariés de l’ELST ont occupé les
lieux et qu’à leur connaissance cette occupation s’est poursuivie jusqu’à la
réouverture de l'usine par PELTEL et qu’elle avait reçu l'approbation
tacite des autorités locales, lesquelles n’ont fait aucun effort pour la
prévenir ou y mettre fin, ou pour protéger les locaux d’une autre manière.
Les Etats-Unis attribuent deux effets dommageables à cette occupation:
elle aurait premièrement causé une détérioration de l’usine ainsi que du
matériel et de l’outillage s’y rattachant et deuxièmement entravé les
efforts du syndic de faillite en vue de céder l’usine.

106. L’Italie a objecté que les paragraphes | et 3 de l’article V garantis-
sent la protection et la sécurité des biens de sociétés américaines en Italie,
mais que l’usine de Palerme qui, selon les Etats-Unis, aurait dû être pro-
tégée en vertu du traité de 1948 appartenait à une société italienne, ’ ELSI.
Les Etats-Unis ont rétorqué que l’ELSI elle-même constituait «les biens
de Raytheon et Machlett en Italie» et que l’Italie était tenue de protéger
l’entité formée par l’ELSI tout entière contre les effets préjudiciables de la
réquisition. Bien qu’il soit douteux que, lorsqu'il s’agit d’actionnaires, le
mot «biens » figurant au paragraphe 1 de l’article V s’étende, au-delà des
actions elles-mêmes, à la société ou à ses avoirs, la Chambre examinera la
question en se fondant sur l'argumentation des Etats-Unis selon laquelle
les «biens» à protéger au sens de cette disposition du traité de 1948
n'étaient pas Pusine et l’équipement, lesquels étaient l’objet de la réqui-
sition, mais l’entité formée par l’ELSI elle-même.

107. Qu'il y a eu, dans une certaine mesure, occupation de l’usine par
les ouvriers après la réquisition, l'Italie n’a pas cherché à le nier; la cour
d’appel de Palerme a mentionné incidemment le fait que l’autorité qui
avait réquisitionné avait toléré l’acte «illicite » d'occupation de l’usine par
les ouvriers («la autorità requirente avesse tollerato l’illecito penale di una
occupazione dei reparti di lavorazione da parte delle maestranze »). Toute-
fois il semble qu'il se soit agi d’une occupation pacifique, comme il ressort
du récours administratif contre la réquisition, adressé par PELSI elle-

53
ELETTRONICA SICULA (ARRÊT) 65

même au préfet le 19 avril 1968, ainsi que de la déclaration sous serment
du maire de Palerme et de celle d’un de ses collaborateurs (voir para-
graphe 33 ci-dessus). Il est difficile d'admettre que l’occupation ait sérieu-
sement porté atteinte aux intérêts de l’ELSI, compte tenu des éléments de
preuve produits par l'Italie, selon lesquels les dispositions prises par le
maire de Palerme pour la gestion temporaire de l’usine ont permis la pour-
suite et l’achèvement des activités en cours dans les mois qui ont suivi la
réquisition. Les Etats-Unis ont fait valoir que la poursuite de la produc-
tion avait été trés limitée et qu’elle ne pouvait étre assimilée 4 une reprise
totale de la production de l’usine; ils ont persisté à soutenir qu’à la suite de
la requisition l’usine et les machines étaient restées inutilisées et avaient
rapidement perdu de leur valeur. Mais le tribunal de Palerme n’a pas es-
timé pouvoir établir qu’un dommage quelconque ait été causé à l’usine
par l'occupation des ouvriers.

108. If n’est pas possible de voir dans l’octroi « de la protection et de la
sécurité ... constantes » prévu à l’article V la garantie qu’un bien ne sera
jamais, en quelque circonstance que ce soit, l’objet d’une occupation ou
de troubles de jouissance. On ne pouvait pas raisonnablement s’attendre
à ce que le licenciement de quelque huit cents salariés passe sans protes-
tations. D'ailleurs, la direction de l’ELSI semble avoir été très consciente
du fait qu’on ne pouvait pas s'attendre à ce que la fermeture de l’usine et le
licenciement de la main-d'œuvre s'effectuent sans troubles, comme l’at-
teste le transfert à Milan des livres et de «toute une partie des stocks» de la
société (voir paragraphe 17 ci-dessus). En tout état de cause, vu qu'il n’est
pas établi qu’une détérioration quelconque de l’usine et de ses machines ait
été due à la présence des ouvriers et que les autorités ont pu non seulement
protéger l’usine mais même poursuivre la production dans une certaine
mesure, la protection assurée par elles ne pouvait pas être considérée
comme étant tombée au-dessous du niveau requis pour que les intéressés
jouissent «entièrement … de la protection et de la sécurité exigées par le
droit international », ni surtout comme étant inférieure à la protection ac-
cordée aux nationaux ou aux ressortissants de pays tiers. De l’avis de la
Chambre, le simple fait que l’occupation a été qualifiée d’illégitime par la
cour d’appel de Palerme ne veut pas dire nécessairement que la protection
accordée ait été inférieure à la norme nationale à laquelle se réfère le traité
de 1948. Ce qu’il est essentiel d’établir, c’est si des ressortissants des Etats-
Unis ont été traités moins bien que des ressortissants italiens par le droit
interne, dans ses termes ou dans son application. De l’avis de la Chambre,
cela n’a pas été établi. La Chambre doit en conséquence rejeter le moyen
fondé sur une violation des paragraphes | et 3 de l’article V.

109. Le demandeur voit une autre violation des paragraphes 1 et 3 de
l’article V du traité de 1948 dans le délai de seize mois qui s’est écoulé
avant que le préfet ne statue sur le recours administratif exercé par l’'ELSI

54
ELETTRONICA SICULA (ARRÊT) 66

contre l'ordonnance de réquisition du maire; selon les propres termes du
conseil du demandeur (paragraphe 65 ci-dessus),

«le défendeur a violé ses obligations en s’abstenant, pendant un délai
déraisonnable de seize mois, de statuer sur la «légitimité » de la réqui-
sition et en ne le faisant qu’immédiatement après que l’usine, le maté-
riel et l’en-cours de l’ELSI eurent été achetés par l ELTEL».

Le temps pris par le préfet pour statuer a sans aucun doute été long et la
Chambre n’a pas été entièrement convaincue lorsque le défendeur a laissé
entendre que des délais aussi longs de la part des préfets étaient tout à fait
courants. Mais il faut rappeler que la réquisition a en fait pris fin au bout de
six mois et que le droit italien prévoyait une garantie contre les retards du
préfet. Il était possible, cent vingt jours après l’introduction du recours, de
présenter au préfet une requête pour qu’il prenne une décision dans les
soixante jours (paragraphe 41 ci-dessus). Raytheon et Machlett n’ont ja-
mais pu bénéficier de cette procédure, car, au moment où le délai de
cent vingt jours est arrivé à échéance, le syndic de faillite avait pris le
contrôle de la société; en revanche, le syndic de faillite a recouru à cette
procédure et, peu après, le préfet a rendu sa décision sur le recours.

110. Le conseil du demandeur a dit que ce retard avait constitué «un ©
déni du niveau de justice procédurale accordé par le droit international ».
Le grief qu'il a formulé à ce sujet n’est cependant pas fondé sur les règles du
droit international coutumier relatives au déni de justice, ni sur le texte du
traité de 1948 (paragraphe 4 de l’article V), qui prévoit l'accès à la justice.
L'importance du retard avec lequel le préfet a pris sa décision a été exposée
de deux manières. Premièrement, a-t-il été soutenu, si le préfet avait rendu
sa décision rapidement, la faillite de PELSI aurait pu être évitée. La
Chambre ne peut pas accepter cette thèse pour les motifs déjà indiqués à
propos du moyen tiré du paragraphe 2 de l’article III du traité de 1948.
Deuxièmement, a-t-il été soutenu, une fois la réquisition opérée, le défen-
deur était tenu de protéger l’ELST contre les effets préjudiciables qu’elle
pouvait avoir, l’une des manières dont il ne s'était pas acquitté de cette obli-
gation tenant au fait qu’il n’avait pas prévu de voie adéquate de révocation
de la réquisition. |

111. La principale norme établie à l’article V est celle qui prévoit que les
intéressés jouiront «entièrement ... de la protection et de la sécurité exigées
par le droit international», autrement dit que la « protection et ... la sécu-
rité » doivent être conformes à la norme internationale minimale. Comme
la Chambre l’a relevé plus haut, à cela s’ajoutent les normes du traitement
national et du traitement de la nation la plus favorisée. La Chambre
est requise en l’espèce d’appliquer les dispositions d’un traité qui, tout
en se référant au droit international général, établit des normes pouvant
assurer une protection plus étendue aux ressortissants des Hautes
Parties contractantes que ce qu’exige le droit international général; mais
les Etats-Unis n’ont pas laissé entendre — sauf sur un point — que ces
exigences établissent a cet égard des normes supérieures a la norme inter-
nationale. Ii est douteux que, compte tenu de tout cela, le délai avec lequel

55
ELETTRONICA SICULA (ARRÊT) 67

le préfet a rendu sa décision en l'occurrence puisse être considéré comme
ne satisfaisant pas à cette norme. Il est certain que la formulation par le
demandeur d’une accusation si grave qu’il la qualifie de « déni de justice
procédurale » pourrait être regardée comme exagérée.

112. Les Etats-Unis ont aussi allégué que le retard constaté dans le cas
de "ELSI dépassait de beaucoup les retards qui avaient pu se produire
dans des procés concernant des sociétés appartenant a des ressortissants
italiens et qu’il constituait par conséquent un manquement à l’obligation
d’accorder une protection conforme à la norme nationale. Comme elle l’a
déjà dit, la Chambre n’a pas été entièrement convaincue par l’argument
selon lequel un délai aussi long était tout à fait courant (paragraphe 109
ci-dessus); mais elle n’est pas non plus convaincue que l’existence d’une
«norme nationale» prévoyant qu'il doit être statué plus rapidement sur
les recours administratifs ait été démontrée. La Chambre ne peut donc pas
voir dans ce retard une violation des paragraphes 1 et 3 de l’article V du
traité de 1948.

113. La Chambre passe maintenant à l'examen du moyen des Etats-
Unis tiré du paragraphe 2 de l’article V du traité de 1948, qui dispose ce qui
suit:

«2. Les ressortissants, sociétés et associations de chacune des
Hautes Parties contractantes ne pourront être privés de leurs biens
dans les territoires de l’autre Haute Partie contractante qu’après une
procédure conforme au droit et moyennant le paiement rapide d’une
indemnité réelle et équitable. Le bénéficiaire d’une telle indemnité
pourra, en conformité des lois et règlements applicables qui ne sont
pas incompatibles avec les dispositions du paragraphe 3 de l’ar-
ticle XVII du présent traité, retirer le montant de cette indemnité en
toute liberté en obtenant des devises dans la monnaie de la Haute
Partie contractante dont relève le ressortissant, la société ou l’asso-
ciation bénéficiaire, aux conditions les plus favorables applicables à
ladite monnaie au moment où les biens ont été expropriés, et il sera
exonéré de tous droits sur les transferts ou envois de fonds, à condi-
tion que la demande de devises soit introduite dans le délai d’un an
après l’octroi de l’indemnité à laquelle se rapporte ladite demande. »

Ce paragraphe, qui est semblable à d’autres paragraphes qui sont au cœur
de nombreux traités relatifs aux investissements, est très important. Dans
sa version anglaise, il commence par les mots:

«The property of nationals, corporations and associations of either
High Contracting Party shall not be taken within the territories of the
other High Contracting Party without due process of law and without the
prompt payment of just and effective compensation »,

56
ELETTRONICA SICULA (ARRÊT) 68

la version italienne correspondante étant la suivante:

«I beni dei cittadini e delle persone giuridiche ed associazioni di cia-
scuna Alta Parte Contraente non saranno espropriati entro i territori
dell’altra Alta Parte Contraente, senza una debita procedura legale e
senza il pronto pagamento di giusto ed effettivo indennizzo. »

On a longuement débattu devant la Chambre de la différence entre la ver-
sion anglaise de cette disposition, où est employé le mot «taken», et la
version italienne, ou est employé le mot «espropriati». Les deux textes
font foi. A l’évidence, il existe une certaine divergence entre les deux
versions : le mot «taking» a un sens plus large et moins précis que le mot
« espropriazione ».

114. Les Etats-Unis ont soutenu que, quelle que soit la fagon dont cette
disposition est interprétée, le résultat est le même en l’espèce, ce qui ne
revient pas à soutenir que les deux versions veulent dire la même chose; si
l’on examine les actes et les comportements dont le demandeur prétend
qu’ils constituent une violation du paragraphe 2 de l’article V, on constate
que ce grief est exprimé comme suit: selon les Etats-Unis, aussi bien la
réquisition de l’usine de l’ELSI par le défendeur que son acquisition ulté-
rieure de l’usine, des actifs et des fabrications en cours, sont des actes qui,
pris isolément ou ensemble, constituent des takings of property effectués
sans procédure conforme au droit et sans indemnisation équitable. De
avis des Etats-Unis, la réquisition est en soi un taking de ce genre puisque
l'Italie a matériellement saisi les biens de l ELSI — saisie qui avait pour
objet et a eu pour effet de mettre fin à la gestion et au contrôle de Raytheon
et Machlett — afin d’empécher celles-ci de procéder à la liquidation envi-
sagée; toujours selon les Etats-Unis, il est généralement admis en droit
international qu’il y a « taking » non seulement en cas d’expropriation pro-
prement dite de biens, mais aussi en cas d’ingérence arbitraire dans l’utili-
sation, la jouissance ou la disposition de biens. Les Etats-Unis soutien-
nent en outre qu'après la réquisition et avant que le préfet ne statue sur le
recours administratif, le défendeur a procédé, par l'intermédiaire de
VPELTEL, à l'acquisition de Pusine et des actifs de l’ELSI à un prix infé-
rieur à leur juste valeur marchande. Lors des audiences, le conseil des
Etats-Unis a résumé cet argument comme suit:

« La réquisition et le retard avec lequel elle a été annulée ont non
seulement entravé la gestion et le contrôle de l’ELSI par Raytheon et
Machlett, non seulement porté atteinte aux intérêts légalement ac-
quis par Raytheon et Machlett dans "ELSI, mais aussi abouti à ce qui
ne peut être qualifié que de taking de biens.»

115. Les allégations spécifiques des Etats-Unis selon lesquelles le
Gouvernement italien serait intervenu dans la procédure de faillite de
PELSI peuvent se résumer comme suit. Il est dit que le but visé était de
permettre à l’IRI d'acquérir les installations de l’ELSI aux conditions et
au prix — inférieur à leur valeur marchande — désirés par l’IRI, tout en
répondant à la pression politique exercée par les anciens ouvriers de

57
ELETTRONICA SICULA (ARRÊT) 69

P'ELSL. Après avoir réquisitionné l’usine et provoqué la faillite de l’'ELSI,
le Gouvernement italien aurait découragé les éventuels acquéreurs privés
de participer aux enchères organisées pour vendre les biens de l’ELSI en
annonçant publiquement que le Gouvernement reprendrait les installa-
tions de ELSI. Tout en poursuivant ses plans de reprise de l’ELSI, par
exemple en négociant des accords en vue de la réembauche du personnel,
PIRI aurait «boycotté » les trois premières ventes aux enchères, dont les
conditions fixées par le juge-commissaire ne lui auraient pas convenu.
L’ELTEL a proposé au syndic de faillite qu’elle soit autorisée à louer
l'usine et à acquérir les fabrications en cours, ce qui a été accepté par les
autorités de faillite à des conditions qui, est-il soutenu, étaient contraires
aux intérêts de l’ELSI, à la fois parce que les montants en question étaient
trop bas et parce que PELTEL a été mise en mesure d’imposer les con-
ditions de la dernière vente. A cette vente, l’'ELTEL, qui avait déjà pris
possession de l’usine en la louant, a acheté l’usine et le matériel qui s’y
rattachait pour 4000 millions de lires, chiffre qui, selon la presse, aurait
été précédemment convenu entre PIRI et les autorités italiennes. A la
suite des arrangements pris avec les autorités de faillite afin de fraction-
ner l’acquisition des biens, le montant total obtenu pour les biens de
l'ELSI a été d’un peu plus de 4000 millions de lires, alors que l’évalua-
tion figurant dans les livres de la société était de plus de 12 000 millions
de lires.

116. Ainsi, le grief fondé sur la combinaison de la réquisition et des
faits ultérieurs signifie en réalité que la réquisition a marqué le commen-
cement d’un processus qui a abouti à l’achat de la plus grande partie des
actifs de V ELSI (laquelle était entièrement aux mains de Raytheon et
Machlett) pour bien moins que leur valeur marchande. L’objet de ce
grief n’est pas un simple taking temporaire — bien que les Etats-Unis
aient aussi soutenu qu’une réquisition temporaire puisse constituer un
taking indirect — mais un processus par lequel la propriété même des
actifs de "ELSI a été finalement transférée. En ce qui concerne la réquisi-
tion, l’argumentation des Etats-Unis a été présentée par leur conseil
dans les termes suivants:

«le fait que la requisition a été prévue pour une période de six mois,
prolongeable, n’en fait pas moins une expropriation d’intéréts dans
des biens, étant donné que la réquisition a amené ELSI à la faillite».

Ce qui est ainsi allégué par le demandeur pourrait être considéré, sinon
comme une expropriation déclarée, du moins comme une expropriation
déguisée; en effet, au terme du processus en question, c’est effectivement
le titre de propriété qui est en jeu. L’argument est que, au cas où une série
d’actes ou omissions des autorités italiennes aurait eu pour conséquence
finale, que celle-ci fût voulue ou non et qu’elle fût ou non le résultat d’une
collusion, que des biens américains en Italie auraient été finalementtrans-
férés en propriété à l’Italie, sans indemnisation équitable, il y aurait alors
violation du paragraphe 2 de l’article V du traité de 1948.

58
ELETTRONICA SICULA (ARRÊT) 70

117. Il faut immédiatement ajouter que les Etats-Unis, au cours de la
procédure orale, ont très clairement précisé, en réponse à l’affirmation de
l'Italie suivant laquelle ils cherchaient à établir l'existence d’une conspira-
tion en vue de provoquer le changement de propriété, que cette partie de
leur demande ne dépendait pas de l’allégation selon laquelle les autorités
italiennes auraient pris part à une telle conspiration et qu’elle n’impliquaïit
aucunement une telle allégation. Les Etats-Unis ont déclaré formellement
qu'ils «n’ont jamais soutenu et ne soutiennent pas maintenant que les ac-
tions et omissions du défendeur contraires au traité de 1948 équivalent
à une «conspiration». D'ailleurs, les Etats-Unis ont ajouté que la répa-
ration demandée «se fondait sur les actions et omissions des agents et
fonctionnaires du défendeur, aux niveaux fédéral et local (y compris
PIRE), sans alléguer aucunement que ces fonctionnaires conspiraient », et
que les Etats-Unis «ne spéculent pas sur les raisons pour lesquelles ces
agents et fonctionnaires du défendeur ont agi comme ils l’ont fait»; ou,
pour reprendre les termes employés par l’agent des Etats-Unis dans sa
plaidoirie :

«Ces actes et omissions ont constitué des violations du traité ... que
chacune des autorités italiennes en cause aient eu connaissance ou
non des actes des autres et que ces autorités aient agi ou non de
concert ou suivant des objectifs opposés. »

118. L’argument selon lequel il y a eu un «taking » impliquant transfert
du titre de propriété soulève un certain nombre de difficultés. A supposer
même, mais sans se prononcer sur ce point, que le terme « espropriazione »
puisse être assez large pour englober non seulement une expropriation
formelle et déclarée, mais aussi une expropriation déguisée, il s'agirait
encore de savoir si l'application de ce paragraphe peut être étendue au
«taking» d’une société italienne en Italie dont Raytheon et Machlett ne
possédaient à proprement parler que les actions. C’est là qu’il faut tenir
compte aussi du premier paragraphe du protocole annexé au traité de
1948, lequel est ainsi libellé :

«1. Les dispositions du paragraphe 2 de l’article V qui prévoient
le paiement d’une indemnité s’appliqueront aux droits [«interests »
dans la version anglaise] que des ressortissants ou des sociétés ou as-
sociations de l’une des Hautes Parties contractantes possèdent directe-
ment ou indirectement /si estenderanno ai diritti spettanti direttamente
od indirettamente ai cittadini...] sur des biens qui sont expropriés a
l’intérieur des territoires de l’autre Haute Partie contractante.»

La version anglaise de cette disposition donne à penser que celle-ci vise
précisément à dissiper les doutes qui viennent d’être exposés. Les inter-
ests des actionnaires sur les biens de la société et sur leur valeur rési-
duelle de liquidation semblent entrer dans la catégorie des «interests » que
doivent protéger le paragraphe 2 de l’article V et le protocole. Mais l'Italie
a signalé que c’est le terme plus étroit «diritti» (droits) qui est employé

59
ELETTRONICA SICULA (ARRÊT) 71

dans la version italienne, laquelle est également authentique, et elle a sou-
tenu que, en vertu du principe exprimé au paragraphe 4 de l’article 33 de
la convention de Vienne sur le droit des traités, c’est dans le sens plus res-
treint de la version italienne que doit être interprété le protocole.

119. Toutefois, de l’avis de la Chambre, cette question d'interprétation
des deux versions du protocole, pas plus que les questions soulevées
quant à l'éventualité d’une expropriation déguisée ou d’un « taking » équi-
valant en définitive à une expropriation, ne doit être résolue en l'espèce
puisqu'il n’est tout simplement pas possible de dire que le résultat final a
été la conséquence des actes ou omissions des autorités italiennes, en
ignorant en même temps l’élément le plus important, à savoir la situation
financière de l’ELSI et la décision prise en conséquence par ses action-
naires de fermer son usine et de mettre fin à ses activités. Comme il a été
expliqué ci-dessus (paragraphes 96 à 98), les juridictions internes ont es-
timé que l’ELSI si elle n’était pas déjà insoivable au regard du droit italien
avant la réquisition, se trouvait dans une situation tellement précaire que
sa faillite était inévitable. Parmi les faits qui se sont produits après la fail-
lite et qui sont maintenant mis en cause, pas un ne peut être considéré par
la Chambre comme violant le paragraphe 2 de l’article V, en l’absence de
toute preuve de collusion; or la collusion n’est même plus alléguée main-
tenant. Même s’il était possible de considérer que la réquisition visait à
provoquer la faillite, comme premier pas vers une expropriation déguisée,
et à supposer que l’ELSI était déjà tenue de demander sa mise en faillite
ou qu’elle se trouvait dans une situation financière telle que cette de-
mande ne pouvait pas être longtemps différée, la réquisition était un acte
surérogatoire. De plus, indépendamment des motifs l’ayant prétendu-
ment inspirée, cette réquisition avait selon ses propres termes une durée
limitée et pouvait être annulée moyennant un recours administratif; elle
ne pouvait, de l’avis de la Chambre, être assimilée à un « taking » contreve-
nant à l’article V, à moins de constituer pour Raytheon et Machlett une
privation importante de leur interest dans l'usine de l’ELSI, ce qui aurait
pu être le cas si, l’ELSI restant solvable, la durée de la réquisition avait été
prolongée et la décision sur le recours administratif différée. En fait, la
faillite de ELSI a transformé la situation moins d’un mois après la réqui-
sition. Cette réquisition ne pouvait donc être considérée comme impor-
tante à cet effet que si elle avait causé ou déclenché la faillite. C’est la
précisément une proposition qui est inconciliable avec les conclusions des
juridictions internes et avec celles auxquelles la Chambre est parvenue
aux paragraphes 99 et 100 ci-dessus.

120. L'article premier de l’accord complétant le traité de 1948, qui
confère des droits auxquels les normes du traitement national ou du traite-
ment de la nation la plus favorisée n’apportent aucune restriction, dispose
ce qui suit:

60
ELETTRONICA SICULA (ARRÊT) 72

«Les ressortissants, les sociétés et les associations de Pune des
Hautes Parties contractantes ne seront pas soumis, sur les territoires
de l’autre Haute Partie contractante, à des mesures arbitraires ou
discriminatoires ayant notamment pour effet: a) de les empêcher
de [contrôler] et de gérer effectivement des entreprises qu’ils ont
été autorisés à créer ou à acquérir; ou b) de porter préjudice aux
autres droits et intérêts qu’ils ont légitimement acquis dans ces entre-
prises ou dans les investissements qu’ils ont effectués sous la forme
d'apport de fonds (prêts, achats d’actions ou autres), de matériel,
de fournitures, de services, de procédés de fabrication, de brevets,
de techniques ou autres. Chacune des Hautes Parties contractantes
s'engage à ne pas faire de discrimination contre les ressortissants, les
sociétés et les associations de l’autre Haute Partie contractante, en
ce qui concerne l’obtention, dans des conditions normales, des capi-
taux, des procédés de fabrication et des connaissances pratiques et
techniques dont ils peuvent avoir besoin aux fins du développement
économique.»

Pour étayer leur thèse, les Etats-Unis allèguent que des mesures ont été
prises qui étaient à la fois «arbitraires » et «discriminatoires » au sens de
ce texte.

121. Le demandeur a fait valoir avec insistance que la réquisition
constituait un acte arbitraire ou discriminatoire en violation des clauses a)
et b) de l’article premier. La réquisition, a-t-il dit, a manifestement em-
pêché Raytheon et Machlett d'exercer le contrôle et la gestion de ELSI;
elle a eu aussi pour effet de porter préjudice à leurs droits et intérêts légi-
timement acquis dans l’ELSI dans la mesure où elle a empêché la liqui-
dation volontaire de la société et a obligé celle-ci à demander sa mise en
faillite. Sur la thèse présentée en ces termes, la Chambre s’est déjà pro-
noncée: il n’y a pas de lien assez tangible entre les effets de la réquisition
et l’inexécution par l’ELSI de son plan de liquidation régulière (para-
graphe 101 ci-dessus). En conséquence, on ne saurait dire que c’est la
réquisition en soi qui a empêché Raytheon de contrôler et de gérer effecti-
vement l’ELSI ou qui a eu pour effet de porter préjudice à des droits légi-
timement acquis, au sens des clauses a) et b) de l’article premier de l’ac-
cord complémentaire. Néanmoins cette réponse au moyen tiré desdites
clauses de l’article premier ne règle pas tout. Le mot «notamment»,
qui introduit les clauses a) et b), donne à penser que l'interdiction des
actes arbitraires (et discriminatoires) ne se limite pas à ceux qui ont pour
résultat les situations définies dans ces clauses, mais qu’elle revient en
réalité à prohiber les actes de cette nature, qu’ils produisent ou non un tel
résultat. I] faut donc rechercher si la réquisition constituait ou non en
soi un acte arbitraire ou discriminatoire.

122. L’allégation des Etats-Unis selon laquelle Raytheon et Machlett
ont fait l’objet de mesures « discriminatoires » peut être examinée briève-
ment. C’est un fait reconnu que l’ordonnance de réquisition n’a pas été
prise en raison de la nationalité des actionnaires; souvent des ordon-

61
ELETTRONICA SICULA (ARRÊT) 73

nances de réquisition prises dans des circonstances semblables l’ont été
contre des sociétés appartenant entièrement à des Italiens. Mais les Etats-
Unis affirment qu’il y a eu «discrimination» en faveur de l’IRI, entité
contrôlée par l’Etat italien, ce qui, selon les Etats-Unis, était contraire au
traité de 1948 et à l’accord complémentaire. Ils soutiennent que les intérêts
de l’IRI allaient directement à l’encontre de ceux de Raytheon et Machlett
et que le Gouvernement italien est intervenu pour favoriser ses propres
intérêts commerciaux aux dépens de ces dernières. Or, par elle-même,
l’ordonnance de réquisition ne servait aucun intérêt de l’ IRI; ce n’est que
si l’on envisageait la réquisition comme une phase d’une opération des-
tinée à transférer à l’IRI les avoirs de ELSI que cette situation de fait
étayerait quelque peu l’argument à l'examen. Comme il a été indiqué plus
haut, les Etats-Unis ont formellement déclaré, lors des plaidoiries, qu’ils
ne soutenaient pas que les actes et omissions incriminés équivalaient à
une « conspiration » ; ils n’ont pas spéculé sur les raisons pour lesquelles
les agents et fonctionnaires en cause du défendeur ont agi comme ils l’ont
fait (voir paragraphe 117 ci-dessus). Aucune preuve suffisante n’a été sou-
mise à la Chambre à l’appui de l’idée qu’il y aurait eu un plan visant à
favoriser IRI aux dépens de ELSI; l’allégation de «mesures discrimi-
natoires » au sens de l’article premier de l’accord complémentaire doit par
conséquent être rejetée.

123. Pour démontrer que l’ordonnance de réquisition constituait un
acte «arbitraire » au sens de l’accord complétant le traité de 1948, le de-
mandeur s’est notamment fondé sur la valeur de cette ordonnance en droit
italien. Il soutient que la réquisition «était précisément le type d’acte arbi-
traire qui était interdit » par l’article premier de l’accord complémentaire,
parce que, «au regard du traité aussi bien que du droit italien, la réquisi-
tion était déraisonnable et irrégulièrement motivée » ; elle a «été déclarée
illégale en droit interne italien précisément pour cette raison». Se fondant
sur sa propre traduction en anglais de la décision rendue par le préfet de
Palerme le 22 août 1969, le demandeur conclut que le préfet a jugé que
l'ordonnance était «destitute of any juridical cause which may justify it or
make it enforceable » (« dépourvue de toute cause juridique pouvant la jus-
tifier ou la rendre exécutable»). L’Italie a d’abord soutenu que le mot
«or» devait étre remplacé par «and » dans la traduction de ce passage puis
elle a soumis cette autre traduction: « the order, generically speaking, lacks
the proper motivation that could justify it and make it effective » («d’une ma-
nière générale, il manque dans l’ordonnance la motivation appropriée
pouvant la justifier et la rendre efficace »). On peut relever en passant que,
lorsque l’ELSI a formellement invité le maire de Palerme à révoquer son
ordonnance de réquisition, immédiatement après qu’il l’eut prise, elle l’a
constamment désignée par les termes «ladite ordonnance illégale et arbi-
traire» («detto illegale ed arbitrario provvedimento»); mais le recours
adressé au préfet, qui mentionne pourtant de nombreux motifs juridiques
d’annulation, parmi lesquels l’«eccesso di potere per sviamento del fine»
(«Pexcés de pouvoir pour détournement du but»), n’avance nullement
que l’ordonnance était «arbitraire». Il convient donc que la Chambre

62
ELETTRONICA SICULA (ARRÊT) 74

examine les motifs juridiques que le préfet de Palerme a donnés à l’appui
de sa décision ainsi que ce qu’a dit la cour d’appel de Palerme au sujet de
l'effet juridique de la décision du préfet sur l'ordonnance de réquisition; il
convient aussi qu’elle recherche si les conclusions du préfet ou celles de la
cour d’appel impliquent ou font penser que la réquisition était un acte
«arbitraire ».

124. Toutefois, il faut tenir compte du fait qu’un acte d’une autorité
publique peut avoir été illégitime en droit interne sans que cela signifie
nécessairement que cet acte était illicite en droit international, en tant que
violation d’un traité ou autrement. Une décision d’une juridiction interne
selon laquelle un acte était illégitime peut bien être produite à l’appui
d’une argumentation d’après laquelle cet acte était aussi arbitraire, mais
on ne peut pas dire que l’illégitimité équivaudrait, par elle-même et sans
plus, à l'arbitraire. Il serait absurde qu’on puisse dire que, parce que des
mesures ont été annulées par une autorité ou une juridiction supérieure,
elles étaient arbitraires au sens du droit international. Ce serait ôter à l’ar-
bitraire toute signification utile qui lui soit propre que de l'identifier à la
simple illégitimité. Il ne découle pas non plus du fait qu’une juridiction
nationale a conclu qu’un acte était injustifié, déraisonnable ou arbitraire,
que cet acte doive être qualifié d’arbitraire en droit international, bien que
la qualification donnée par une autorité nationale à l’acte attaqué puisse
constituer une indication utile.

125. Le passage de la décision du préfet qui présente le plus d’impor-
tance en l’espèce a déjà été cité (paragraphe 75 ci-dessus), mais il convient
de le reproduire ici:

« Non v'ha dubbio che anche se possono considerarsi, in linea del tutto
teorica, sussistenti, nella fattispecie, gli estremi della grave necessità
pubblica e della contingibilita ed urgenza che determinarono l'adozione
del provvedimento, il fine cui tendeva la requisizione non poteva trovare
pratica realizzazione con il provvedimento stesso, tanto é vero che nes-
suna ripresa di attività dell’azienda vi é stata a seguito della requisi-
zione, né avrebbe potuto esserci. Manca, pertanto, nel provvedimento,
genericamente, la causa giuridica che possa giustificarlo e renderlo ope-
rante.»

Les traductions divergentes que les Parties ont fournies de la phrase à la-
quelle le demandeur attache beaucoup de poids sont reproduites au para-
graphe 123 ci-dessus. Dans la traduction de la Chambre, ce passage se lit
comme suit:

«Il n’y a pas de doute que, même si l’on peut considérer, de façon
toute théorique, que les conditions de grave nécessité publique, d’im-
prêvisibilité et d’urgence qui ont déterminé l’adoption de cette me-
sure étaient réunies en l’espèce, l’objectif visé par la réquisition ne
pouvait être réalisé en pratique par cette ordonnance, tant il est vrai
qu’à la suite de la réquisition l’activité de l’entreprise n’a pas repris et
n'aurait pas pu reprendre. D’une manière générale, il manque par

63
ELETTRONICA SICULA (ARRÊT) 75

conséquent dans l'ordonnance la cause juridique pouvant la justifier
et la rendre opérante. »

126. A l’appui de cette conclusion, le préfet a expliqué que le maire
avait cru pouvoir faire face à la situation au moyen d’une réquisition, sans
prendre en considération le fait que

«pour des raisons économiques liées au fonctionnement et à la com-
mercialisation de la société, celle-ci était dans une situation telle
qu’elle ne lui permettait pas de poursuivre son activité... »;

il a aussi mis l’accent sur la fermeture de l’usine, les manifestations de pro-
testation du personnel et le fait que la réquisition n’avait pas réussi à main-
tenir l’ordre public. Enfin, le préfet a fait observer que l'ordonnance avait
été prise
«anche sotto l'influsso delle pressioni e dei rilievi formulati dalla stampa
cittadina, per cui é da ritenere che il Sindaco, anche per sottrarvisi e di-
mostrare l’intendimento della Pubblica Amministrazione di intervenire
in qualche modo, addivenne alla requisizione quale provvedimento
diretto piu che altro a porre in evidenza la sua intenzione di affrontare
comunque il problema ».

Le passage tel que traduit en anglais par le demandeur peut étre traduit en
francais comme suit:

«aussi sous l’influence de la pression créée par la presse locale et des
remarques qu’elle a formulées; nous devons donc en conclure que le
maire, désireux aussi de se tirer de cette situation et de montrer l’in-
tention de l’administration d'intervenir d’une manière ou d’une
autre, a pris l'ordonnance de réquisition comme une mesure destinée
principalement à faire ressortir son intention d’affronter le problème
de quelque manière [ou, comme ces derniers mots sont cités dans
l'arrêt de la cour d’appel de Palerme, dans la traduction fournie par le
demandeur: «son intention de traiter le problème tout de même »]».

On peut comprendre évidemment que le maire, en tant qu’agent de la
puissance publique, ait dans une certaine mesure pris son ordonnance
sous l’effet de pressions exercées publiquement à l’échelon local; la
Chambre ne voit, dans ce passage de la décision du préfet, aucun motif qui
permettrait de dire que l'ordonnance était par conséquent arbitraire.

127. Dans l’action en dommages et intérêts intentée par le syndic de
faillite à la suite de la réquisition, le tribunal de Palerme puis la cour
d’appel de Palerme ont dû examiner la question de la portée juridique
de la décision du préfet. Le tribunal de Palerme a accepté l’argument de
l'administration défenderesse selon lequel «il provvedimento prefettizio
è sostanzialmente di revoca dell’atto richiamato essendo stati ritenuti
irrealizzabili gli scopi cui lo stesso miravano » («la décision du préfet est en
substance une mesure par laquelle il a révoqué l’acte en question, les ob-
jectifs visés par cet acte ayant été jugés irréalisables »). Lorsque l’affaire
a été portée devant la cour d’appel, celle-ci a relevé que cet argument
était contraire à celui qu’avait présenté le syndic de faillite «che ravvisa in

64
ELETTRONICA SICULA (ARRÊT) 76

detto decreto una dichiarazione di illegittimità del provvedimento di requisi-
zione» («qui considère la décision [du préfet] comme une déclaration
d’illégitimité de l’ordonnance de réquisition »). La cour d’appel a estimé
que la juridiction inférieure avait simplement voulu dire que «i vizi del
provvedimento di requisizione, rilevati dal Prefetto, sono vizi di merito e
non vizi di legittimità » («les vices de l'ordonnance de réquisition relevés
par le préfet sont des vices de «mérite» et non de «légitimité»); elle a
jugé que cette conclusion était inexacte parce qu'il était clair, à son avis,
que le préfet avait constaté dans ses motifs «un tipico caso di eccesso di
potere, che é, come é noto, un vizio di legittimità dell’atto amministrativo »
(«un cas typique d’excès de pouvoir qui, comme on le sait, constitue un
vice de légitimité de l’acte administratif»). Dans son arrêt, après être
parvenue à cette conclusion, la cour d’appel qualifie la réquisition
d’«illicite» («illecito»). Si la décision du préfet est interprétée comme
constatant un excès de pouvoir et comme signifiant dès lors que l’ordon-
nance était entachée d’un vice de légitimité, cela ne veut pas dire néces-
sairement et cela ne suffit pas pour qu’on puisse dire, de l’avis de la
Chambre, que le préfet ou la cour d’appel de Palerme estimait que l’acte
du maire était déraisonnable ou arbitraire.

128. L’arbitraire n’est pas tant ce qui s’oppose à une règle de droit que
ce qui s’oppose au règne de la loi. La Cour a exprimé cette idée dans l’af-
faire du Droit d'asile, quand elle a parlé de « l’arbitraire » qui «se substitue
au règne de ia loi» (Droit d'asile, arrêt, C.J. Recueil 1950, p. 284). Il s’agit
d’une méconnaissance délibérée des procédures régulières, d’un acte qui
heurte, ou du moins surprend, le sens de la correction juridique. Dans la
décision du préfet ou dans l’arrêt de la cour d’appel de Palerme, rien n’in-
dique que l'ordonnance de réquisition du maire devait être considérée
sous cet angle.

129. L’argumentation des Etats-Unis ne se fonde évidemment pas seu-
lement sur les conclusions du préfet et des tribunaux internes. Le conseil
des Etats-Unis a estimé pouvoir dire que, d’une manière générale, la
réquisition procédait de f’«exercice déraisonnable ou capricieux de
l’autorité ». Il faut alors se souvenir de ce qu'était la situation à Palerme
au moment de la réquisition: environ huit cents ouvriers d’une seule
usine risquaient d’être soudain réduits au chômage. On ne peut pas
dire qu'il ait été déraisonnable ou simplement capricieux de la part du
maire de s’efforcer d’user des pouvoirs qui lui étaient conférés par la loi
pour tenter de faire quelque chose face à une situation difficile et préoccu-
pante. De plus, si l’on se penche sur l’ordonnance de réquisition elle-
même, on constate que c’est un instrument dont le texte énonce non seule-
ment les motifs qui sont à son origine, mais aussi les dispositions légales
sur lesquelles il se fonde: on constate que, même si elle a été annulée
ensuite par le préfet parce que «l’objectif visé par la réquisition ne pou-
vait être réalisé en pratique par cette ordonnance» (paragraphe 125 ci-
dessus), elle n’en relevait pas moins des pouvoirs que le maire de Palerme
tenait des dispositions législatives qui y étaient mentionnées; on constate
que la cour d’appel de Palerme, qui ne s’est pas écartée de la conclusion

65
ELETTRONICA SICULA (ARRÊT) 77

selon laquelle la réquisition relevait des pouvoirs du maire, a décidé
qu'elle était illégitime parce qu’elle entrait dans la catégorie reconnue
des actes de droit administratif qualifiés d’«eccesso di potere». En outre,
il s'agissait la d’un acte entrant dans une catégorie d’actes des pouvoirs
publics, pour lequel un recours fondé sur des raisons de droit était prévu
par la loi (et dont il a d’ailleurs été fait usage, non sans succès). L’ordon-
nance du maire a donc été prise sciemment dans le cadre d’un système
de droit et de recours qui fonctionnait et elle a été traitée comme telle
par l’autorité administrative supérieure et par les juridictions locales.
Ce ne sont vraiment pas là les marques d’un acte «arbitraire ».

130. Aussi la Chambre ne voit-elle pas, dans la réquisition, une mesure
qui puisse être raisonnablement censée mériter le qualificatif d’« arbi-
traire», tel qu’il est employé à l’article premier de l’accord complémen-
taire. Il n’y a donc pas eu violation de cet article.

* *

131. Enfin, les Etats-Unis allèguent qu’il y a eu violation par l'Italie de
l’article VII du traité de 1948. Cet article, long et détaillé, qui comporte
quatre paragraphes, a surtout pour objet d’assurer le droit d’« acquérir,
détenir et céder des biens immobiliers ou des intérêts dans ces biens»,
«dans les territoires de l’autre Haute Partie contractante». En voici le
texte intégral:

«1. Les ressortissants, sociétés et associations de chacune des
Hautes Parties contractantes pourront, dans les territoires de l’autre
Haute Partie contractante, acquérir, détenir et céder des biens immo-
biliers ou des intérêts dans ces biens, selon les modalités suivantes:

a) dans le cas de ressortissants, de sociétés et d’associations de la
République italienne, le droit d'acquérir, de détenir et de céder les
biens et intérêts susvisés sera subordonné aux lois et règlements
qui sont ou seront en vigueur dans l'Etat, le territoire ou la posses-
sion des Etats-Unis d'Amérique où lesdits biens ou intérêts sont
situés; et

b) dans le cas de ressortissants, de sociétés et d’associations des
Etats-Unis d'Amérique, le droit d’acquérir, de détenir et de céder
les biens et intérêts susvisés s’exercera dans des conditions non
moins favorables que celles qui sont ou seront accordées aux res-
sortissants, sociétés et associations de la Républiqueitalienne par
l'Etat, le territoire ou la possession des Etats-Unis d'Amérique
dans lesquels ces ressortissants ont leur domicile, ou conformé-
ment aux lois desquels lesdites sociétés ou associations ont été
créées ou continuées, étant entendu que la République italienne
ne sera pas tenue d’accorder, à cet égard, aux ressortissants, so-
ciétés et associations des Etats-Unis d'Amérique des droits plus
étendus que ceux qui sont ou seront accordés dans les territoires
de ladite République à ses propres ressortissants, sociétés et asso-
ciations.

66
ELETTRONICA SICULA (ARRÊT) 78

2. Si un ressortissant, une société ou une association de l’une des
Hautes Parties contractantes, résidant ou non dans les territoires de
l’autre Haute Partie contractante, et y exerçant ou non une activité
commerciale ou autre, se trouve, en raison de sa qualité d’étranger et
en vertu des lois et règlements en vigueur dans lesdits territoires, mis
dans l’impossibilité de succéder comme légataire ou, s’il s’agit d’un
ressortissant, comme héritier à des biens immobiliers situés dans les-
dits territoires ou à des intérêts dans de tels biens, un délai detrois ans
sera accordé audit ressortissant ou à ladite société ou association
pour vendre ou aliéner sous toute autre forme lesdits biens ou in-
térêts; ce délai sera prolongé d’une manière raisonnable si les cir-
constances l’exigent. La transmission ou l’entrée en possession des-
dits biens ou intérêts sera exonérée du paiement de tous impôts ou
taxes portant sur les mutations immobilières, les successions, les for-
malités testamentaires ou administratives, plus élevés que ceux qui
sont actuellement ou seront dans l’avenir appliqués en pareil cas aux
ressortissants, sociétés ou associations de la Haute Partie contrac-
tante dans le territoire de laquelle se trouvent les biens ou intérêts en
question.

3. Les ressortissants de chacune des Hautes Parties contractantes
pourront, à l’intérieur des territoires de l’autre Haute Partie contrac-
tante, disposer librement de leurs biens meubles, de quelque nature
qu’ils soient, par testament, donation ou de toute autre manière, et
leurs héritiers, légataires ou donataires, quelle que soit leur nationa-
lité, s’il s’agit de personnes physiques, et quel que soit le lieu où elles
ont été créées ou constituées, s’il s’agit de sociétés ou d’associations,
qu'ils résident ou non et qu'ils exercent ou non une activité indus-
trielle ou commerciale dans les territoires de la Haute Partie contrac-
tante où se trouvent les biens, succéderont auxdits biens et pour-
ront en prendre possession, soit eux-mêmes, soit par l'entremise de
mandataires, et les conserver ou en disposer à leur gré. L'exercice du
droit de disposer et d’hériter desdits biens ainsi que d’en conserver la
propriété sera subordonné aux dispositions de l’article IX et sera
exonéré de tous autres droits plus élevés et de toute restriction plus
onéreuse que ceux qui s'appliquent dans des cas similaires aux res-
sortissants, aux sociétés et aux associations de ladite Haute Partie
contractante. Les ressortissants, sociétés et associations de cha-
cune des Hautes Parties contractantes pourront, dans les territoires
de l’autre Haute Partie contractante, succéder, en qualité d’héri-
tiers, de légataires ou de donataires, à des biens meubles de toute
nature, qui leur auront été transmis à cause de mort ou donnés par
des ressortissants de l’une ou de l’autre des Hautes Parties contrac-
tantes ou par des ressortissants d’un pays tiers, et pourront prendre
possession desdits biens, soit personnellement, soit par l’entremise
de mandataires, et les conserver ou en disposer à leur gré. L’exer-
cice du droit de disposer et d’hériter desdits biens ainsi que d’en
conserver la propriété sera subordonné aux dispositions de l’ar-

67
ELETTRONICA SICULA (ARRÊT) 79

ticle IX et sera exonéré de tous droits et de toutes restrictions
autres et plus élevés que ceux qui sont appliqués dans des cas simi-
laires aux ressortissants, sociétés et associations de ladite autre
Haute Partie contractante. Aucune disposition du présent para-
graphe ne sera interprétée comme portant atteinte aux lois et régle-
ments de l’une ou l’autre des Hautes Parties contractantes qui
dénient aux étrangers ou aux sociétés et associations étrangères
ou qui limitent à leur égard le droit de posséder, directement ou
indirectement, des parts sociales ou des titres de créances émis
par des sociétés et associations de ladite Haute Partie contractante
qui exercent certaines activités déterminées.

4. Pour toutes les questions touchant l’acquisition, la propriété,
le louage, la possession ou l’aliénation de biens meubles, les res-
sortissants, sociétés et associations de chacune des Hautes Parties
contractantes bénéficieront, sous réserve des exceptions prévues
au paragraphe 3 de l’article IX, d’un traitement non moins favo-
rable que celui qui est ou sera accordé aux ressortissants, sociétés
et associations d’un pays tiers.»

Le texte italien de la première phrase du paragraphe premier est ainsi
libellé :

«I cittadini e le persone giuridiche ed associazioni di ciascuna Alta
Parte Contraente avranno facoltà di acquistare, possedere e disporre di
beni immobili o di altri diritti reali nei territori dell'altra Alta Parte
Contraente alle seguenti condizioni... »

132. L’Italie a objecté que cet article ne s’appliquait pas du tout a
Raytheon et Machlett car leurs propres droits réels («diritti reali»)
ne portaient que sur des actions de l’ELSI et que les biens immobiliers
en question (l’usine de Palerme) avaient pour propriétaire PELSI,
société italienne. Les Etats-Unis ont fait valoir que les termes «immov-
able property or interests therein» étaient assez généraux pour com-
prendre la possibilité d’être indirectement titulaire de droits de
propriété par l'intermédiaire d’une filiale qui n’était pas une société amé-
ricaine. Leur argumentation a porté dans une très grande mesure sur la
différence de sens entre le terme anglais «interests » et les termes italiens
«diritti reali». En anglais, le mot interest peut sans doute avoir plusieurs
sens. Mais comme c’est un mot communément employé en anglais pour
désigner différentes sortes de droits sur des biens-fonds (par exemple
les hypothèques, les servitudes et les nombreuses espèces de «future
interests»), on peut interpréter les versions anglaise et italienne de l’ar-
ticle VIE comme signifiant sensiblement la même chose, d’autant plus
que la clause en question est de toute façon limitée aux biens immobi-
liers. Toutefois, la Chambre n’est pas insensible à la thèse des Etats-
Unis, qu’elle juge plus en accord avec le but général du traité de 1948. Les
Etats-Unis soutiennent en outre que Raytheon et Machlett, en tant que
propriétaires de toutes les actions, étaient en pratique seules habilitées

68
ELETTRONICA SICULA (ARRÊT) 80

à décider (avant la faillite) s’il fallait aliéner l’avoir immobilier de la so-
ciété; ils en ont déduit que si la réquisition, en déclenchant la faillite, a
vraiment privé PELSI de la possibilité de disposer de ses biens immo-
biliers, ce sont en réalité Raytheon et Machlett qui en ont été privées et
cela, alléguent-ils, en violation de l’article VII.

133. Cependant toute tentative d’application des dispositions de l’ar-
ticle VII aux faits mêmes de la cause pose des problèmes. Premièrement,
la protection que le paragraphe 1 de l’article VII accorde à ce groupe de
droits n’est pas sans restrictions. La clause restrictive a) se référe aux
droits dont jouissent les ressortissants italiens sur le territoire des Etats-
Unis d'Amérique: en fait, elle soumet simplement les ressortissants ita-
liens au droit interne des Etats-Unis, et ne concerne pas la Chambre. La
clause restrictive b) l’intéresse, car elle s'applique aux droits dont jouis-
sent les ressortissants des Etats-Unis sur le territoire de la République ita-
lienne. II s’agit d’une clause compliquée étant donné qu’elle indique deux
critères distincts, mais qui sont ensuite eux-mêmes restreints par une seule
et même stipulation. Les conditions régissant les droits doivent être non
moins favorables que celles qui sont ou pourront être accordées «aux res-
sortissants, sociétés et associations de la République italienne» par
«l'Etat, le territoire ou la possession des Etats-Unis d’ Amérique dans les-
quels ces ressortissants ont leur domicile, ou conformément aux lois des-
quels lesdites sociétés ou associations ont été créées ou constituées »,
c’est-à-dire, dans le cas de Raytheon, l'Etat du Delaware et, dans celui de
Machlett, l'Etat du Connecticut. Cette stipulation est ainsi rédigée :

«la République italienne ne sera pas tenue d’accorder, à cet égard,
aux ressortissants, sociétés et associations des Etats-Unis d’Amé-
rique des droits plus étendus que ceux qui sont ou seront accordés
dans les territoires de ladite République à ses propres ressortissants,
sociétés et associations ».

134. La Chambre doit donc procéder au calcul juridique assez com-
pliqué dont semble dépendre l’application de cette disposition du traité
de 1948. Aucune preuve très convaincante n’a été produite à la Chambre
pour établir que application du droit italien en la matière était moins
favorable que le traitement que l’Italie accorde à ses propres ressortis-
sants, sociétés et associations en Italie. Il semble même que, surtout pen-
dant l’époque troublée de 1968, les réquisitions de sociétés italiennes par
les maires aient été assez fréquentes. La demande doit donc être inter-
prétée comme signifiant que le traitement accordé à l’ELSI a été moins
favorable que celui dont une société italienne aurait pu bénéficier en
vertu des lois du Delaware et du Connecticut dans des circonstances sem-
blables. Les Etats-Unis ont attiré l’attention sur des textes aux termes
desquels:

« En vertu de la législation du Delaware comme de celle du Connec-
ticut, les sociétés peuvent être dissoutes et leurs actifs vendus par dé-
cisions de leur conseil d'administration et de leurs actionnaires »,

69
ELETTRONICA SICULA (ARRÊT) 81

et que, au cas où ces Etats priveraient une société de ses biens immobiliers
à des fins légitimes d’utilité publique, ils seraient dans l’obligation de l’in-
demniser; l'Italie n’a pas contesté ces dispositions législatives.

135. Deuxièmement, même ainsi, on se heurte alors précisément à la
difficulté que posait la tentative d’application du paragraphe 2 de l’ar-
ticle IIT du traité: ce qui a effectivement privé Raytheon et Machlett, en
tant qu’actionnaires, de leur droit de disposer des biens immobiliers de
PELSI, ce n’est pas la réquisition mais l’état financier précaire de la so-
ciété, qui l’a finalement menée à une faillite inévitable. En cas de faillite, le
droit de disposer des biens d’une société n’appartient même plus à celle-ci
mais au syndic, qui agit en son nom; la Chambre a déjà décidé que l'ELSI
allait à la faillite dès avant la réquisition. En conséquence, elle n’estime
pas que l’article VII du traité de 1948 a été violé.

* *

136. Ayant déclaré que le défendeur n’a pas violé le traité de 1948 de la
manière prétendue par le demandeur, la Chambre rejette aussi, par con-
séquent, la demande en réparation formulée dans les conclusions du
demandeur.

137. Par ces motifs,
LA CHAMBRE,
1) A l’unanimité,

Rejette l'exception soulevée par la République italienne à la recevabi-
lité de la requête déposée en l’espèce par les Etats-Unis d'Amérique le
6 février 1987;

2) Par quatre voix contre une,

Dit que la République italienne n’a commis aucune des violations,
alléguées dans ladite requête, du traité d’amitié, de commerce et de
navigation entre les Parties, signé à Rome le 2 février 1948, ni de l’ac-
cord complétant ce traité, signé par les Parties à Washington le 26 sep-
tembre 1951;

POUR : M. Ruda, Président; MM. Oda et Ago, sir Robert Jennings, juges;

CONTRE : M. Schwebel, juge.

3) Par quatre voix contre une,

Rejette en conséquence la demande en réparation formulée contre la
République italienne par les Etats-Unis d'Amérique;

pour: M. Ruda, Président; MM. Oda et Ago, sir Robert Jennings, juges;
CONTRE: M. Schwebel, juge.

70
ELETTRONICA SICULA (ARRÊT) 82

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt juillet mil neuf cent quatre-vingt-neuf, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement des Etats-Unis d’Amé-
rique et au Gouvernement de la République italienne.

Le Président,

(Signé) José Maria RUDA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. Opa, juge, joint à l’arrêt l'exposé de son opinion individuelle.

M. SCHWEBEL, juge, joint à l’arrêt l'exposé de son opinion dissidente.

(Paraphé) J.M.R.
(Paraphé) E.V.O.

71
